 

 
EXHIBIT 10(b)


CONFIDENTIAL TREATMENT REQUESTED. 
CONFIDENTIAL PORTIONS OF THIS DOCUMENT
HAVE BEEN REDACTED AND HAVE BEEN FILED
WITH THE COMMISSION.


ENGINEERING, PROCUREMENT, AND CONSTRUCTION AGREEMENT
 
by and between
 
TXU US HOLDINGS COMPANY,
a Texas corporation(“Owner”)
 
and
 
BECHTEL POWER CORPORATION,
 
a Nevada corporation (“Contractor”)
 
dated May 26, 2006
 
 


EXECUTION COPY


--------------------------------------------------------------------------------




   
TABLE OF CONTENTS
Page
1.
DEFINITIONS AND RULES OF INTERPRETATION
1
 
1.1
Definitions
1
 
1.2
Exhibits
17
 
1.3
Interpretation
17
 
1.4
Headings
18
 
1.5
Conflicts in Documentation
18
 
1.6
Documentation Format
18
     
2.
RESPONSIBILITIES OF OWNER
18
 
2.1
Project Representative
18
 
2.2
Operating Personnel
18
 
2.3
Ministerial Assistance
19
 
2.4
Owner Acquired Permits
19
 
2.5
Access to Project Site
19
 
2.6
Project Site Preparation
19
 
2.7
Owner Provided Facilities and Services
20
 
2.8
Operating Consumables and Commodity Scheduling
20
 
2.9
Scheduling and Delivery of Output
20
 
2.10
Subcontractor Communication
20
 
2.11
Taxes
21
 
2.12
Required and Operational Spare Parts
21
 
2.13
Time and Manner of Owner’s Performance
21
     
3.
RESPONSIBILITIES OF CONTRACTOR
21
 
3.1
Turnkey Basis
21
 
3.2
Performance of Work
21
 
3.3
Design and Construction of Project
21
 
3.4
Project Manager
22
 
3.5
Utilities and Services
22
   
3.5.1               Provision of Services
22
   
3.5.2               Payment
22
   
3.5.3               Supply of Construction Facilities
22
   
3.5.4               Operating Consumables
22
 
3.6
Inspection by Contractor
23
 
3.7
Organization
23
 
3.8
Contractor Acquired Permits
23
 
3.9
Maintenance of Project Site
24
 
3.10
Hazardous Materials Disposal System
24
 
3.11
Project Site Security
24
 
3.12
Safety
24




EXECUTION COPY

i

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
 
3.13
Expediting
25
 
3.14
Applicable Laws and Permits
26
 
3.15
Quality Assurance Programs
26
 
3.16
Access
26
 
3.17
Project Site Activities
26
 
3.18
Delivery of Documents; Owner Review
27
   
3.18.1                Drawings and Specifications
27
   
3.18.2                Operational Documents
27
 
3.19
Training of Operating Personnel
27
   
3.19.1                Commencement of Training
27
   
3.19.2                Design and Review of Training Program
27
 
3.20
Spare Parts.
28
   
3.20.1                Spare Parts Schedule
28
   
3.20.2                Start-up Spare Parts
28
   
3.20.3                Spare Parts Procurement
28
 
3.21
Start Up Personnel
28
 
3.22
Commodity Scheduling
29
 
3.23
Financial Reporting
29
       
4.
COVENANTS, WARRANTIES AND REPRESENTATIONS
29
 
4.1
Contractor
29
   
4.1.1                Organization, Standing and Qualification
29
   
4.1.2                Professional Skills
29
   
4.1.3                Due Authorization; Enforceability
30
   
4.1.4                No Conflict
30
   
4.1.5                Government Approvals
30
   
4.1.6                No Suits, Proceedings
30
   
4.1.7                Intellectual Property
30
   
4.1.8                Business Practices
30
   
4.1.9                Owner Provided Information
31
   
4.1.10                Legal Requirements
31
   
4.1.11                Financial Condition
31
   
4.1.12                Licenses
32
 
4.2
Owner
32
   
4.2.1                Organization, Standing and Qualification
32
   
4.2.2                Due Authorization; Enforceability
32
   
4.2.3                No Conflict
32




EXECUTION COPY

ii

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
   
4.2.4                Governmental Approvals
32
   
4.2.5                No Suits, Proceedings
32
   
4.2.6                Business Practices
33
   
4.2.7                Access to Project Site
33
   
4.2.8                Waivers from Adjacent Property Owners
33
   
4.2.9                Permit Status
33
   
4.2.10                Owner Provided Information
33
       
5.
COST OF WORK
33
 
5.1
Contract Price
33
 
5.2
Cancellation Cost Schedule and Payment Schedule
34
 
5.3
All Items of Work Included
34
 
5.4
Texas Sales and Use Taxes
34
   
5.4.1                Separated Contract
34
   
5.4.2                Texas Direct Payment Permit and Other Matters
34
   
5.4.3                Certain Reimbursements
35
   
5.4.4                Statements and Other Information
35
   
5.4.5                Cooperation
35
 
5.5
Bonuses
36
   
5.2.1                Schedule Bonus
36
   
5.5.2                Performance Bonus
37
   
5.5.3                Payment of Bonuses
37
       
6.
TERMS OF PAYMENT
37
 
6.1
Monthly Payments
37
 
6.2
Progress Assessment
38
 
6.3
Progress Reporting
38
 
6.4
Contractor’s Invoices
38
 
6.5
Owner Review
39
 
6.6
Payments
39
   
6.6.1                Monthly Payments and Withholding
39
   
6.6.2                Payment of Withheld Amounts
39
   
6.6.3                Owner’s Right to Offset
39
   
6.6.4Payment; Performance of the Work; Payment of Subcontractors
40
   
6.6.5                TSA Payments
40
 
6.7
Retainage Security
40
 
6.7.1
Retainage Security
40
 
6.7.2
Draws on Retainage Security
40




EXECUTION COPY

iii

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
   
6.7.3                Release of Retainage Security
41
   
6.7.4                Interest on Excess Drawings
42
 
6.8
Final Payment
42
 
6.9
Method of Payment
42
 
6.10
Disputes
43
 
6.11
Holdbacks
43
   
6.11.1                Owner Holdbacks
43
   
6.11.2                Notice of Withholding; Notice of Correction
44
   
6.11.3                Payment Following Notice of Correction
44
   
6.11.4                Limitation on Contractor’s Rights
44
 
6.12
Application of Monies
44
 
6.13
Release of Liability
45
 
6.14
Contract Interest Rate
45
       
7.
COMMENCEMENT AND SCHEDULING OF THE WORK
45
 
7.1
Notices to Proceed
45
   
7.1.1                Limited Notice to Proceed
45
   
7.1.2                Full Notice to Proceed
45
 
7.2
Contractor’s Acknowledgment
46
 
7.3
Prosecution of Work
46
 
7.4
Project Schedule
46
   
7.4.1                Project Schedule
46
   
7.4.2                Milestone Summary Schedule
46
 
7.5
Acceleration Plan
47
 
7.6
Meetings
47
 
7.7
Acceleration of Work When Not Delayed
48
 
7.8
Termination if Limited Notice to Proceed Cap is Exceeded
48
       
8.
FORCE MAJEURE AND EXCUSABLE EVENTS
48
 
8.1
Force Majeure
48
 
8.2
Notice
49
 
8.3
Scope of Suspension; Duty to Mitigate
49
 
8.4
Removal of Force Majeure
50
 
8.5
Responsibility of Contractor
50
 
8.6
Contractor’s Remedies
50
   
8.6.1                Force Majeure
50
   
8.6.2                Excusable Event
50




EXECUTION COPY

iv

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
 
8.7
Rights to Terminate
51
       
9.
SUBCONTRACTORS AND VENDORS
51
 
9.1
Use of Subcontractors
51
   
9.1.1                Subcontractors
51
   
9.1.2                Major Subcontractors
51
   
9.1.3                Qualification
51
 
9.2
Assignment
52
 
9.3
Information and Access
52
 
9.4
Terms in Subcontracts
52
 
9.5
Minority and Women-Owned Businesses
53
       
10.
LABOR RELATIONS
54
 
10.1
General Management of Employees
54
 
10.2
Worker Recruitment and Training Program
54
 
10.3
Labor Disputes
54
 
10.4
Personnel Documents
54
 
10.5
Key Personnel
54
 
10.6
Replacement of Employees and Other Persons at Owner’s Request
55
       
11.
INSPECTION; EFFECT OF REVIEW AND COMMENT
55
 
11.1
Requirement To Remedy Defect
55
 
11.2
Inspection
55
 
11.3
Contractor Submittals Table
56
 
11.4
Owner Review of Documents
56
 
11.5
Errors and Omissions
56
       
12.
PROJECT SITE CONDITIONS
56
 
12.1
Project Site Conditions
56
 
12.2
Differing Project Site Conditions
56
 
12.3
Unforeseen Project Site Conditions
57
       
13.
PERFORMANCE GUARANTEES AND TESTS
57
 
13.1
Performance Guarantees and Other Requirements
57
 
13.2
Start up and Commissioning Procedures
57
 
13.3
Acceptance Test Procedures
57
 
13.4
Acceptance Test Schedules
58
 
13.5
Testing
58
   
13.5.1                Upon Mechanical Completion
58




EXECUTION COPY

v

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
 
 
13.5.2             Temporary Facilities
58
 
 
13.5.3             Conduct/Test and Test Reports
58
 
13.6
Non-Conforming Work
59
 
13.7
Revenues
59
 
13.8
Notice of Minimum Stable Load
60
 
13.9
Notice of Mechanical Completion
60
 
13.10
Post Test Modifications
60
       
14.
SUBSTANTIAL COMPLETION AND FINAL COMPLETION
60
 
14.1
Punchlist
60
   
14.1.1                Creation of Punchlist
60
   
14.1.2                Completion of Punchlist
61
   
14.1.3                Owner’s Punchlist Option
61
 
14.2
Substantial Completion
62
 
14.3
Notice of Substantial Completion
62
 
14.4
Final Completion
63
 
14.5
Notice of Final Completion
65
 
14.6
Contractor’s Access After Substantial Completion and Final Completion
65
 
14.7
Subcontractor Air Quality Performance Requirements
65
       
15.
LIQUIDATED DAMAGES AND CURE PERIOD
66
 
15.1
Liquidated Damages for Delay in the Substantial Completion Dates
66
 
15.2
Liquidated Damages for Failure to Satisfy the Reliability Guarantee
66
 
15.3
Liquidated Damages for Failure to Satisfy Certain Performance Guarantees
66
 
15.4
Actions During the Cure Period
67
   
15.4.1                Buy-Down Not Available
67
   
15.4.2                Buy-Down or Cure
67
   
15.4.3                Election of Option
68
   
15.4.4                Submission of Remedial Plan
68
   
15.4.5                Minimum Requirements for Remedial Plan
68
   
15.4.6                Approval of Remedial Plan
68
   
15.4.7                Prosecution of Remedial Plan
69
   
15.4.8                Additional Remedial Plans
69
   
15.4.9                Access During Cure Period
69
   
15.4.10Payment of Performance Liquidated Damages or Performance Bonuses
69
   
15.4.11                      Contractor’s Buy-Down Option
70
   
15.4.12                      Operation During Cure Period
70




EXECUTION COPY

vi

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
 
15.5
Offset and Draws on Security
71
 
15.6
Sole Remedy; Liquidated Damages Not a Penalty
71
 
15.7
Enforceability
72
 
15.8
Extension of Cure Period
72
     
16.
CHANGES IN THE WORK
72
 
16.1
Change In Work
72
 
16.2
By Owner
73
 
16.3
By Contractor
73
 
16.4
Owner Initiated Change In Work
73
 
16.5
Execution of Change In Work Form
74
 
16.6
No Obligation or Payment Without Executed Change In Work Form
74
 
16.7
Owner Directives
74
   
16.7.1                Non-Major Change In Work
75
   
16.7.2                Major Change In Work
75
   
16.7.3                Prosecution of Owner Directive
75
   
16.7.4Pricing of Changes In Work Related to Owner Directives
75
   
16.7.5                True-Up
76
 
16.8
Express Waiver
76
 
16.9
No Suspension
76
 
16.10
Evidence of Funds for Payment
76
 
16.11
Change for Contractor’s Convenience
76
 
16.12
Audit Rights
77
       
17.
WARRANTIES CONCERNING THE WORK
77
 
17.1
Work Warranty
77
 
17.2
Materials Warranty
78
 
17.3
Warranty Period
78
 
17.4
Enforcement by Owner
78
 
17.5
Exclusions
79
 
17.6
Subcontractor Warranties
79
 
17.7
Correction of Defects
80
   
17.7.1                Notice of Warranty Claim
80
   
17.7.2                Owner Performance
80
   
17.7.3                Equipment and Materials Testing and Demonstrations
81
   
17.7.4                Chronic Failure
81
   
17.7.5                Owner’s Warranty Option
81
 
17.8
Limitations on Warranties
82




EXECUTION COPY

vii

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
18.
EQUIPMENT IMPORTATION; TITLE
82
 
18.1
Importation of Equipment and Materials
82
 
18.2
Title
82
   
18.2.1                Condition
82
   
18.2.2                Transfer
83
   
18.2.3                Custody During Performance
83
 
18.3
Protection
83
 
18.4
Owner Possession
83
     
19.
DEFAULTS AND REMEDIES
83
 
19.1
Contractor Events of Default
83
 
19.2
Owner’s Rights and Remedies
85
 
19.3
Damages for Contractor Default
86
 
19.4
Owner Event of Default
86
 
19.5
Contractor’s Remedies
87
     
20.
TERMINATION AND SUSPENSION
88
 
20.1
Termination for Convenience; Payment
88
 
20.2
Limitation on Payment
88
 
20.3
Adjustment for Defects
88
 
20.4
Owner’s Right to Elect to Assume Obligations with Subcontractors
88
 
20.5
Contractor Conduct
89
 
20.6
Nature of Termination Payments
89
 
20.7
Suspension by Owner
89
   
20.7.1                Adjustments Due to Suspension
89
   
20.7.2                Contractor’s Termination Right
90
   
20.7.3                Extension of Time and Compensation Rights
90
   
20.7.4                Claims for Payment
91
     
21
INSURANCE
91
 
21.1
Contractor’s Insurance
91
 
21.2
Limits of Liability
91
 
21.3
General Requirements
91
 
21.4
Subcontractors’ Insurance
92
 
21.5
Subrogation Waivers
92
 
21.6
Insurance Coverages
92
 
21.7
Failure to Maintain Insurance
92
 
21.8
Claims Compensation
93
 
21.9
Owner’s Insurance
93




EXECUTION COPY

viii

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
22.
RISK OF LOSS OR DAMAGE
93
 
22.1
Contractor Assumption of Risk
93
   
22.1.1                Risk of Loss; Deductible
93
   
22.1.2                Repair or Replacement
93
 
22.2
Risk of Loss After the Turnover Date
93
     
23
INDEMNIFICATION
94
 
23.1
By Contractor
94
 
23.2
By Owner
96
 
23.3
Patent Infringement And Other Indemnification Rights
97
 
23.4
Claim Notice
98
 
23.5
Survival of Indemnity Obligations
99
     
24.
TREATMENT OF CONFIDENTIAL INFORMATION
100
 
24.1
Confidential Information
100
 
24.2
Competitor Representative
100
 
24.3
Excluded Information
101
 
24.4
Acknowledgments of Proprietary Operating Information
101
 
24.5
Non-Disclosure
102
 
24.6
Applicable Law Disclosures
102
 
24.7
Ownership of Confidential Information
102
 
24.8
Remedies
103
     
25.
INVENTIONS AND LICENSES
103
 
25.1
Invention, License
103
 
25.2
Contractor Deliverables
104
 
25.3
Software Licenses
104
 
25.4
Warranty
104
     
26.
ASSIGNMENT BY OWNER
104
 
26.1
Assignment
104
   
26.1.1                Assignment to Financing Entities
104
   
26.1.2                Assignment to Other Persons
105
   
26.1.3                Owner Indemnitee to Include Successors and Assigns
107
 
26.2
Transfer of Work; Third-Party Beneficiaries
107
     
27
ASSIGNMENT BY CONTRACTOR
108
     
28.
HAZARDOUS MATERIALS
108




EXECUTION COPY

ix

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
 
28.1
Use or Disposal by Contractor
108
 
28.2
Remediation by Contractor
108
 
28.3
Notice of Hazardous Materials
108
 
28.4
Hazardous Materials not brought on the Project Site by Contractor
109
 
28.5
Losses related to Hazardous Materials
109
     
29.
NON-PAYMENT CLAIMS
109
     
30.
NOTICES AND COMMUNICATIONS
110
 
30.1
Requirements
110
 
30.2
Representatives
111
     
31.
LIMITATIONS OF LIABILITY AND REMEDIES
111
 
31.1
Limitations on Damages
111
 
31.2
Limitations on Contractor’s Liability
112
   
31.2.1                Maximum Liability Amount
112
   
31.2.2                Maximum Liquidated Damages
112
   
31.2.3                Calculation of Liability
112
 
31.3
Specific Performance
112
 
31.4
Limitation on Owner’s Liability
113
 
31.5
Releases, Indemnities and Limitations
113
 
31.6
Representations and Remedies
113
 
31.7
Limitation on Remedies
113
     
32.
DISPUTES
114
 
32.1
Management Negotiations
114
 
32.2
DISPUTE RESOLUTION; CONSENT TO JURISDICTION AND VENUE
114
 
32.3
Work to Continue
115
     
33.
MISCELLANEOUS
115
 
33.1
Severability
115
 
33.2
Governing Law
115
 
33.3
Survival of Termination
115
 
33.4
Amendments and Modifications
115
 
33.5
No Waiver
115
 
33.6
Review and Approval
115
 
33.7
Time is of the Essence
116
 
33.8
Third Party Beneficiaries
116




EXECUTION COPY

x

--------------------------------------------------------------------------------






   
TABLE OF CONTENTS
Page
 
33.9
Financing Matters
116
   
33.9.1                Contractor Cooperation
116
   
33.9.2                Documents Requested by Financing Entities
117
 
33.10
Other Assistance
117
 
33.11
Further Assurances
117
 
33.12
Record Retention
117
 
33.13
Binding on Successors, Etc
117
 
33.14
Merger of Prior Contracts
118
 
33.15
Counterparts
118
 
33.16
Opinions of Counsel
118
 
33.17
Set-Off
118
 
33.18
Attorneys’ Fees
118
 
33.19
Announcements; Publications
118
 
33.20
Independent Contractor
118




EXECUTION COPY

xi

--------------------------------------------------------------------------------






 
TABLE OF CONTENTS (CON’T)
   
EXHIBITS
 
A
Scope Book
B
Provisional Items
C
Payment Schedule
D
Change In Work Form
E
Form of Contractor’s Invoice
F 1
Conditional Waiver and Release Upon Progress Payment
F 2
Conditional Waiver and Release Upon Final Payment
F 3
Unconditional Waiver and Release Upon Final Payment
G
Milestone Summary Schedule
H
Key Personnel
I
Contingency Program
J
Project Site Description
K-1
Contractor Provided Insurance
K-2
Owner Provided Insurance
L
Subcontractors and Vendors
M
Required Owner Activities
N
Form of Letter of Credit
O
Certificate of Contractor Regarding Certain Subcontracts
P
Form of TXU Generation Waiver and Release
Q
Separated Contract Price




EXECUTION COPY

xii

--------------------------------------------------------------------------------




This ENGINEERING, PROCUREMENT, AND CONSTRUCTION AGREEMENT (this “Agreement”) is
made and entered into as of this 26th day of May 2006, by and between TXU US
HOLDINGS COMPANY, a Texas corporation (the “Owner”), and BECHTEL POWER
CORPORATION, a Nevada corporation (the “Contractor”).  Each entity is sometimes
individually referred to herein as a “Party” and both entities are sometimes
collectively referred to herein as the “Parties.”
 
RECITALS
 
A.           Owner desires to develop, finance, construct, own and operate an
approximately 564.65 megawatt (net load) lignite coal-fired, circulating
fluidized bed power generation facility, to be known as Sandow Steam Electric
Station Unit 5, to be located near the City of Rockdale, County of Milam, State
of Texas, adjacent to existing power generation facilities known as Sandow Units
1 through 4 (“Units 1-4”) and nearby an aluminum smelter, of which the aluminum
smelter and Units 1-3 are owned and operated by Alcoa Inc. (“Alcoa”) and Unit 4
is owned and operated by an Affiliate of Owner, and other facilities operated in
support of Units 1-4 and the smelter.
 
B.           Owner desires to engage Contractor to design, engineer, procure,
install, construct, test, commission and start up the Project and to train the
persons who will operate and maintain the Project, all on a fixed price and date
certain to complete basis, and Contractor desires to provide such services, all
in accordance with the terms and conditions set forth in this Agreement.
 
C.           Contractor has reviewed the design basis information provided by
Owner, inspected the real property on which the Project shall be constructed,
and performed or reviewed such other investigations, studies, and analyses as
possible as of the date hereof that Contractor has determined to be necessary or
prudent in connection with entering into this Agreement.
 
D.           Contractor is willing to guarantee the timely completion and
operating performance of the Project, in accordance with the terms and
conditions hereof.
 
NOW, THEREFORE, in consideration of the sums to be paid to Contractor by Owner
and of the covenants and agreements set forth herein, the Parties agree as
follows:
 
AGREEMENT
 
1.           DEFINITIONS AND RULES OF INTERPRETATION
 
1.1           Definitions.  For the purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires, the
following terms shall have the following meanings.
 
“Abandons” means for the purposes of Section 19.1(l), that Contractor has
substantially reduced personnel at the Project Site or removed required
equipment from the Project Site such that, in the reasonable opinion of Owner,
Contractor would not be capable of maintaining progress sufficient to achieve
Substantial Completion by the Substantial Completion Guaranteed Date.
 

EXECUTION COPY

1

--------------------------------------------------------------------------------



“Abnormally Severe Weather Conditions” means storms and other climatic and
weather conditions that are abnormally severe or extreme, taking into
consideration the period of time when, and the area where, such storms or
conditions occur.
 
“Acceleration Plan” shall have the meaning set forth in Section 7.5.
 
“Acceptance Tests” means the Performance Tests, the Ammonia Consumption Rate
Test, the Limestone Consumption Rate Test, and the Emission Tests.
 
“Acceptance Tests Procedures” means the written test procedures, standards,
protective settings, and testing programs for the Acceptance Tests as set forth
in Section 13.3 and Part I, Section 8.2 of the Scope Book.
 
“Affiliate” means with respect to any Person, another Person that is controlled
by, that controls, or is under common control with, such Person.  For purposes
of this definition, “control” with respect to any Person shall mean the ability
to effectively control, directly or indirectly, the operations and business
decisions of such Person whether by voting of securities or partnership
interests or any other method.  Without limiting the foregoing, an Affiliate of
a Person shall include any other Person in which such Person holds twenty
percent (20%) or more of the outstanding equity or ownership interests.
 
“Agreement” means this Engineering, Procurement, and Construction Agreement,
including all Exhibits hereto, as the same may be modified, amended, or
supplemented from time to time in accordance with the terms hereof.
 
“Alcoa” has the meaning set forth in the Recitals hereto.
 
“Ammonia Consumption Rate Guarantee” means the guarantee as set forth in Part I,
Section 8.1.4 of the Scope Book.
 
“Ammonia Consumption Rate Test” means the test for measuring ammonia consumption
as described in Part I, Section 8.2.4 of the Scope Book.
 
“Applicable Laws” means and includes any applicable statute, license, law, rule,
regulation, code, ordinance, judgment, decree, writ, legal requirement, order or
the like, of any national, federal, provincial, state or local court or other
Governmental Authority, and all rules and regulations promulgated thereunder, as
any of the same may be amended, modified, codified, replaced or reenacted, and
the written interpretations thereof, including any statute, law, rule,
regulation, code, ordinance, judgment, decree, writ, order or the like,
regulating, relating to or imposing liability or standards of conduct
concerning: (i) Contractor, the Project Site or the performance of any portion
of the Work or the Work taken as a whole, or the operation of the Project; or
(ii) safety and the prevention of injury to persons and the damage to property
on, about or adjacent to the Project Site or any other location where any other
portion of the Work shall be performed; or (iii) protection of human health or
the environment or emissions, discharges, releases or threatened releases of
pollutants, contaminants, chemicals or industrial, toxic or hazardous substances
or wastes into the environment including ambient air, surface water, ground
water, or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling of
pollutants, contaminants, chemicals,
 

EXECUTION COPY

2

--------------------------------------------------------------------------------



Hazardous Materials or other industrial, toxic materials or wastes, as now or
may at any time hereafter be in effect; for the avoidance of doubt, “Applicable
Laws” excludes Applicable Permits and Permit Requirements.
 
“Applicable Permits” means each and every national, state, local or other
license, consent, appraisal, authorization, ruling, exemption, variance, order,
judgment, decree, declaration, regulation, certification, filing, recording,
permit or other approval with, from or of any Governmental Authority, including
each and every environmental, construction, operating or occupancy permit and
any agreement, consent or approval from or with any other Person, that is
required by any Applicable Law or that is otherwise necessary for the
performance of the Work or operation of the Project, including the Owner
Acquired Permits and the Contractor Acquired Permits.
 
“Benchmark Performance” means the performance of the Project, or a component or
system thereof, as determined by the Benchmark Test conducted prior to the
performance of any Corrective Action.
 
“Benchmark Test” means any test of a component or system proposed by Contractor
in a Remedial Plan to determine Benchmark Performance, which has been accepted
by Owner, or in the absence of such a component or system test, a Performance
Test.
 
“Business Day” means a day, other than a Saturday or Sunday or a public holiday,
on which banks are generally open for business in Dallas, Texas and New York,
New York.
 
“Cancellation Cost Schedule” means a schedule of cancellation costs based on the
month in which termination of this Agreement occurs as included in the Payment
Schedule.
 
“Change In Law” means (a) with respect to the Work performed under the TSA and
prior to the date of this Agreement, the enactment, adoption, promulgation,
modification (including change in written interpretation by a Governmental
Authority), or repeal after January 27, 2006 of any Applicable Law and (b) with
respect to the Work performed after the date of this Agreement, the enactment,
adoption, promulgation, modification (including written change in interpretation
by a Governmental Authority), or repeal after the date of this Agreement of any
Applicable Law, or the issuance or modification (including written change in
interpretation by a Governmental Authority) after the date of this Agreement of
any Owner Acquired Permit or Contractor Acquired Permit issued or promulgated by
any Governmental Authority that establishes requirements that materially and
adversely affect Contractor’s costs or schedule for performing the Work;
provided, however it shall not be a Change In Law pursuant to this Agreement if
there is a change in any national, federal, provincial or any other income tax
law or any other law imposing a tax, duty, levy, impost, fee, royalty, or
similar charge based on the importation or exportation of any item or service
for which Contractor is responsible hereunder, except to the extent the
aggregate increase resulting from all such changes in such taxes, duties,
levies, imposts, fees, royalties and similar charges exceeds One Million Dollars
($1,000,000).
 
“Change In Work” means a change in the Work as defined in Section 16.1.
 
“Change In Work Form” means the form attached hereto as Exhibit D.
 

EXECUTION COPY

3

--------------------------------------------------------------------------------



“Claim Notice” shall have the meaning set forth in Section 23.4.
 
“Common Facilities” means the existing equipment and systems, including all
corridors and access reasonably required by Contractor to perform the Work, used
or utilized by any of Units 1-4 and to be interconnected to the Project, all as
more particularly described in Part I, Reference 7-3 of the Scope Book.
 
“Competitor Representatives” shall have the meaning set forth in Section 24.2.
 
“Conditional Waiver and Release Upon Final Payment” means a written statement in
the form attached hereto as Exhibit F-2, containing a waiver and release of
liens prepared and executed by Contractor or a Major Subcontractor, as
applicable, pursuant to which a Person conditionally waives and releases all
mechanic’s liens, stop notices and bond rights with respect to all Work,
conditioned only upon final payment.
 
“Conditional Waiver and Release Upon Progress Payment” means a written statement
in the form attached hereto as Exhibit F-1, containing a waiver and release of
liens prepared and executed by Contractor or a Major Subcontractor (whose
contract or contracts with Contractor or any of its Subcontractors require total
payments by Contractor or such Subcontractor of Five Million Dollars
($5,000,000) or more (in the aggregate)), as applicable, pursuant to which a
Person conditionally waives and releases all mechanic’s liens, stop notices and
bond rights with respect to all Work, for which Contractor requested payment in
the current Contractor’s Invoice conditioned only upon payment of the amount set
forth therein.
 
“Confidential Information” means information, including Proprietary Operating
Information, ideas or materials now or hereafter owned by or otherwise in the
possession or control of, or otherwise relating to, one Party or any of its
Affiliates, including proprietary or non-public information concerning such
Party’s or its Affiliates’ business, operations, financial condition,
projections, or assets, historical information, inventions, business or trade
secrets, know-how, techniques, data, reports, drawings, specifications,
blueprints, flow sheets, designs, or engineering, construction, environmental,
operations, marketing or other information, together with all copies, summaries,
analyses, or extracts thereof, based thereon or derived therefrom, disclosed by
one Party (the “transferor”) to the other Party or any of its Affiliates or any
of their respective directors, employees or agents (the “transferee”), or any
such information identified in writing as “Confidential” at the time of such
disclosure by transferor; provided, however, “Confidential Information” of Owner
shall also mean information, ideas or materials related to the Work or the
Project that are obtained, developed or created by or for Contractor directly
through the use of Owner’s Confidential Information in connection with the Work,
subject to the provisions of Article 24.
 
“Contingency Program” shall have the meaning set forth in Section 5.1.
 
“Contract Interest Rate” means, for any date, two percent (2%) over the per
annum rate of interest equal to the prime lending rate as may from time to time
be published in the Wall Street Journal (Eastern edition) under “Money Rates”;
provided the Contract Interest Rate shall never exceed the maximum lawful rate
permitted by Applicable Laws.
 

EXECUTION COPY

4

--------------------------------------------------------------------------------



“Contract Price” means the fixed price amount for performing the Work that is
payable to Contractor, and subject to adjustments, in accordance with
Section 5.1.
 
“Contractor” shall have the meaning set forth in the preamble.
 
“Contractor Acquired Permits” shall have the meaning set forth in Section 3.8.
 
“Contractor Deliverables” means all of the design criteria, system descriptions,
Required Manuals, drawings, specifications, design calculations, quality
assurance reports and all other material documents relating to the Project to be
delivered to Owner for review and comment, and approval, where applicable, in
accordance with the requirements of Part I, Sections 2.3, 2.4, 2.5, 2.8, 2.9 and
2.10 of the Scope Book, and Section 11.3, which shall be made available to Owner
in hard copy or electronically, including native files as mutually agreed, if
requested by Owner.
 
“Contractor Event of Default” shall have the meaning set forth in Section 19.1.
 
“Contractor Lien” shall have the meaning set forth in Article 29.
 
“Contractor Submittals Table” means the table of Contractor Deliverables to be
prepared by Contractor in accordance with Section 11.3 of this Agreement.
 
“Contractor’s Indemnitee” shall have the meaning set forth in Section 23.2.
 
“Contractor’s Invoice” means an invoice from Contractor to Owner in accordance
with Section 6.4 and in the form of Exhibit E hereto.
 
“Corrective Actions” means all Work necessary to make the Project meet the
applicable Performance Guarantees.
 
“Critical Path Item(s)” means the items identified as critical path items on the
Milestone Summary Schedule.
 
“Cure Period” means the period beginning on the Substantial Completion Date and
ending one hundred eighty (180) days later, as adjusted pursuant to
Section 15.8.
 
“Defect” means any design, engineering, Equipment and Materials, or installation
or other Work which, in Owner’s reasonable judgment: (a) does not conform to
this Agreement or the then current drawings and specifications; (b) is of
improper or inferior workmanship or material in that it fails to comply with
Industry Standards, as applicable; or (c) is otherwise inconsistent with
Industry Standards, and in each case satisfies either of the following
conditions: (i) could materially and adversely affect the mechanical, electrical
or structural integrity of the Project; or (ii) could materially and adversely
affect the continuous or safe operation of the Project (as determined by the
Independent Engineer).
 
“Delay Liquidated Damages” shall have the meaning set forth in Section 15.1.
 
“Delay Notice” shall have the meaning set forth in Section 8.2.
 

EXECUTION COPY

5

--------------------------------------------------------------------------------



“Demonstration Tests” shall mean the demonstration tests as set forth in Part I,
Section 8.2 of the Scope Book.
 
“Dollars” or “$” means United States dollars.
 
“Emissions Guarantees” shall have the meaning set forth in Part I, Section 8.1.5
of the Scope Book.
 
“Emissions Tests” means the tests set forth in Part I, Section 8.2.5 of the
Scope Book to determine whether the Project satisfies the Emissions Guarantees.
 
“Equipment and Materials” means all materials, supplies, apparatus, devices,
machinery, equipment, parts, tools, special tools, components, instruments,
appliances, spare parts and appurtenances thereto, that are required for the
design, construction or operation of the Project in accordance with Industry
Standards, including as such are described in, required by or inferable from the
Scope Book or the drawings and specifications issued for construction, except
Owner Provided Facilities and Services, Common Facilities, Shared Site
Facilities and the spare parts provided by Owner pursuant to Section 2.12.  For
purposes of clarity, “Equipment and Materials” shall exclude any of the
foregoing provided by Contractor and its Subcontractors in the course of the
Work which do not become a permanent part of the Work and for which title is not
intended to pass to Owner in accordance with the terms hereof.
 
“Equivalent Availability Factor” means the percentage of hours during the
Reliability Test in which the Project is available, as calculated in accordance
with Part I, Section 8.2.6 of the Scope Book.
 
“Excusable Event” means: (a) Owner’s failure or delay to perform any covenant or
contractual obligation of Owner hereunder (including as a result of an event of
Force Majeure affecting Owner but not including such failures or delays
resulting from actions of Contractor or any Person acting on Contractor’s behalf
or from Owner’s exercise of its rights under this Agreement, including the
exercise by Owner of the right to have defective or nonconforming Work corrected
or re-executed); (b) Owner’s failure to substantially complete the activities
identified on Exhibit M attached hereto or to make the facilities identified on
Exhibit J available to Contractor to perform its Work on or before the dates
indicated on such Exhibits to the extent Owner’s delay causes a delay in the
construction schedule of Contractor or causes Contractor to incur additional out
of pocket costs; (c) Units 1 and 2 have not ceased operations by April 25, 2007
and Unit 3 has not ceased operations by August 25, 2007; (d) a Change In Law;
(e) an Unforeseen Project Site Condition or other material difference between
the Owner Provided Information and the conditions or terms actually existing; or
(f) the encountering of Hazardous Materials as provided in Section 28.3(d), in
each case (a) through (f) above, to the extent such event actually, demonstrably
and adversely impacts Contractor’s performance of the Work.  In each case of
clause (d) and (e) above, such an event shall be an Excusable Event only if
Contractor notifies Owner thereof within ten (10) days after Contractor becomes
aware of such Unforeseen Project Site Condition, material difference between
Owner Provided Information and the conditions or terms actually existing or an
impact caused by such Change in Law, as the case may be.
 

EXECUTION COPY

6

--------------------------------------------------------------------------------



“Exhibits” means each Exhibit attached hereto.
 
“Final Completion” means satisfaction by Contractor or waiver by Owner of all of
the conditions for Final Completion set forth in Section 14.4.
 
“Final Completion Date” means the date on which Final Completion of the Project
occurs.
 
“Final Completion Guaranteed Date” means the date that is three hundred
sixty-five (365) days after the Substantial Completion Date, as such date may be
modified in accordance with the terms hereof.
 
“Final Contractor’s Invoice” means the final Contractor’s Invoice submitted for
Final Payment in accordance with Section 6.8.
 
“Final Payment” means the final payment made by Owner or the Financing Entities
to Contractor in accordance with Section 6.8.
 
“Financing Entities” means the holders of, or the agent(s) or trustee(s)
representing the holders of, any debt, lease, or equity financing for, of or
secured by the Project, including any Person(s) that owns the Project or any
portion thereof and leases the Project or such portion to Owner or an Affiliate
of Owner, as applicable, under a lease, sale leaseback or synthetic lease
structure, or the Person(s) providing a letter or letters of credit or other
guarantees or insurance in support of any such debt, lease or equity financing
or providing any other letter of credit in connection with the construction or
development of the Project.
 
“Force Majeure” means any event, matter, or thing that prevents or delays the
performance of any obligation arising under this Agreement (other than any
Excusable Event), but only to the extent such event, matter or thing is
demonstrably beyond the reasonable control or expectation of the Person claiming
the same and the effect of such event, matter or thing would not have been
avoided had such Person used reasonable care or acted in compliance with
Industry Standards.  Subject to the foregoing, such events, matters or things
include occurrences such as:  war, blockade, revolution, insurrection, riot, act
of terrorism, or public disorder or acts of emergency; expropriation,
requisition, confiscation, or nationalization; export or import restrictions
(but not to the extent due to an increase in export or import duties or taxes)
by any Governmental Authority; embargoes or sanctions; closing or accidents to
harbors, docks, canals, or other assistances to or adjuncts of the shipping or
transportation industry; rationing or allocation, at the request or insistence
of any Governmental Authority; action or inaction of Governmental Authority;
fire; flood; earthquake; volcano; tide, tidal wave, or perils of the sea;
Abnormally Severe Weather Conditions; an epidemic or quarantine; acts of God; a
failure of any Person providing electric transmission service to accept delivery
of energy from the Project (except due to Owner’s failure to nominate and
schedule such delivery in accordance with Section 2.9); or labor strikes,
disputes or disruptions; provided, further, that the following events, matters
or things shall not constitute an event of Force Majeure: (i) the absence of
sufficient financial means to perform obligations, or the absence of sufficient
financial means of Contractor or any Subcontractor to perform any of the Work,
including the insolvency or bankruptcy of any Subcontractor; (ii) any labor
disturbance, strike or dispute of Contractor’s workers or personnel
 

EXECUTION COPY

7

--------------------------------------------------------------------------------



or any Subcontractor’s workers or personnel or any independent contractor
engaged by Contractor or any of its Subcontractors occurring at the Project Site
(unless such event is part of a national or regional disturbance, strike or
dispute or is in breach or violation of any applicable national, industry or
construction supplementary labor or union agreement) or any labor disturbance,
strike or dispute limited to employees of Contractor; (iii) mechanical failures
unless caused by an event of Force Majeure; (iv) storms and other climatic or
weather conditions other than Abnormally Severe Weather Conditions; and (v) the
unavailability or shortages of labor or Equipment and Materials unless itself
caused by an event of Force Majeure.
 
“Full Notice to Proceed” means a written Notice signed by a duly authorized
representative of Owner to Contractor authorizing Contractor to commence and
complete all Work under this Agreement.
 
“Full Notice to Proceed Date” means the Business Day that Owner provides
Contractor with the Full Notice to Proceed.
 
“Governmental Authorities” means applicable national, federal, state,
provincial, and local governments and all agencies, authorities, departments,
instrumentalities, courts, corporations, other authorities lawfully exercising
or entitled to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power, or other subdivisions of any of
the foregoing having or claiming a regulatory interest in or jurisdiction over
the Project Site, the Project, the Work or the Parties.
 
“Gross Negligence” means an act or omission: (a) which when viewed objectively
from the standpoint of the actor at the time of its occurrence involves an
extreme degree of risk, considering the probability and magnitude of the
potential harm to other; and (b) of which the actor has actual, subjective
awareness of the risk involved, but nevertheless proceeds with conscious
indifference to the rights, safety, or welfare of others.
 
“Guaranteed Amount” shall have the meaning set forth in Section 26.1.2(d).
 
“Hazardous Materials” means any substance or material regulated or governed by
any Applicable Permit, or any substance, emission or material now or hereafter
deemed by any Governmental Authority to be a “regulated substance,” “hazardous
material,” “hazardous waste,” “hazardous constituent,” “hazardous substance,”
“toxic substance,” “radioactive substance,” “pesticide” or any similar
classification, including by reason of deleterious properties, ignitability,
corrosivity, reactivity, carcinogenicity or reproductive toxicity.
 
“Indemnitee” means an Owner Indemnitee or a Contractor Indemnitee, as the
context may require.
 
“Independent Engineer” means a contractor mutually agreed upon by the Parties,
which shall be a reputable, experienced contractor in the major power plant
construction business that does not have a material direct or indirect financial
interest in either Party or any of their respective Affiliates and is not a
former or present agent, representative, advisor, consultant or contractor of
either Party or any of their Affiliates.
 

EXECUTION COPY

8

--------------------------------------------------------------------------------



“Industry Standards” or “Industry Grade” means those standards of design,
engineering, construction, operation, maintenance, workmanship, Equipment and
Materials, and components specified in Exhibit A; provided, however, if the
relevant standard is not so specified or is ambiguous therein, “Industry
Standards” or “Industry Grade” shall mean those standards of care and diligence
normally practiced by engineering and construction firms in performing services
of a similar nature for similar industrial grade power projects in the United
States and in accordance with good engineering design practices, Applicable
Laws, Applicable Permits, or that conform in all material respects to the
manufacturer’s operation and maintenance guidelines, in each case as applicable
to the equipment in question, taking into account such equipment’s size, service
and type; provided, notwithstanding anything to the contrary herein,
Contractor’s obligation with respect to Applicable Laws and Applicable Permits
governing emissions from the Project is limited to compliance with the Emissions
Guarantees.
 
“Intellectual Property Claim” means a third party claim or legal action for
unauthorized disclosure or use of any trade secret, patent, copyright, trademark
or service mark arising from Contractor’s performance (or that of its Affiliates
or Subcontractors) under this Agreement that:  (a) concerns any Equipment and
Materials or other items or services provided by Contractor, any of its
Affiliates, or any Subcontractor under this Agreement; (b) is based upon or
arises out of the performance of the Work by Contractor, any of its Affiliates,
or any Subcontractor, including the use of any tools or other implements of
construction by Contractor, any of its Affiliates, or any Subcontractor; or
(c) is based upon or arises out of the design or construction of any item by
Contractor under this Agreement or the operation of any item according to
directions embodied in Contractor’s final process design, or any revision
thereof, prepared or approved by Contractor.
 
“Intellectual Property Rights” means all licenses, trade secrets, copyrights,
patents, trademarks, proprietary information and other ownership rights related
to the Work or otherwise necessary for the ownership and maintenance of the
Project, including all Project-related documents, models, computer drawings and
other electronic expressions, photographs and other expressions.
 
“Intended Purposes” shall have the meaning set forth in Section 24.1.
 
“Invention” shall have the meaning set forth in Section 25.1.
 
“Key Personnel” means the natural persons named and assigned to the identified
positions set forth on Exhibit H.
 
 “Limestone Consumption Rate Guarantee” means the guarantee relating to
limestone consumption as set forth in Part I, Section 8.1.3 of the Scope Book.
 
“Limestone Consumption Rate Test” means the test for measuring limestone
consumption as described in Part I, Section 8.2.3 of the Scope Book.
 
“Limited Notice to Proceed” means a written Notice from Owner to Contractor
directing Contractor to begin production of the drawings and specifications
described in Section 3.18.1 and to commence such other portions of the Work as
indicated in such Limited Notice to Proceed.
 

EXECUTION COPY

9

--------------------------------------------------------------------------------



“Limited Notice to Proceed Date” means the Business Day that Owner provides
Contractor with a Limited Notice to Proceed.
 
“Loss(es)” means subject to Section 31.1, any and all liabilities (including
liabilities arising out of the application of the doctrine of strict liability),
obligations, losses, damages, penalties, claims, actions, suits, judgments,
costs, expenses and disbursements (including legal fees and expenses and costs
of investigation), and whether arising in equity, at common law, or by statute,
or under the law of contracts, torts or property, of whatsoever kind and nature,
including claims for property damage, personal injury (including emotional
distress) and third-party economic loss, and whether or not involving damages to
the Project or the Project Site.
 
“Major Change In Work” shall have the meaning set forth in Section 16.7.1.
 
“Major Subcontractor” means a Subcontractor whose contract or contracts (in the
aggregate) with Contractor, or any of its Subcontractors require payments by
Contractor (or Subcontractor) of at least One Million Dollars ($1,000,000).
 
“Materials Warranty” means the warranty of Contractor under Section 17.2.
 
“Maximum Total Liability” shall have the meaning set forth in Section 31.2.
 
“Mechanical Completion” means satisfaction of the following requirements to
Owner’s reasonable satisfaction:
 
(a)           the Project is mechanically, electrically, and structurally
constructed in accordance with the requirements of this Agreement, the Scope
Book and Industry Standards, except for Non-Critical Deficiencies;
 
(b)           the Project and each sub-system thereof, including all emissions
or environmental compliance systems and all other critical systems, is
mechanically and electrically complete and ready for initial operations,
adjustment and testing, except for Non-Critical Deficiencies; and
 
(c)           all components and systems that are directly related to the
production and delivery of electrical energy to the high side of the main
step-up transformer have been properly checked-out, adjusted or tested, as
appropriate, in preparation for start-up and commissioning.
 
“Milestone Item(s)” means a discrete portion of the Work to be completed by the
applicable date set forth in the Milestone Summary Schedule.
 
“Milestone Summary Schedule” means the schedule prepared by Contractor in the
form of Exhibit G attached hereto describing the Critical Path Items and other
Project activities, as such schedule may be modified in accordance with the
terms of this Agreement.
 

EXECUTION COPY

10

--------------------------------------------------------------------------------



“Minimum Performance Criteria” means at least *** percent (***%) of the Net
Capacity Guarantee during the Net Capacity Test and not more than *** percent
(***%) of the Net Heat Rate Guarantee during the Net Heat Rate Performance Test,
while in compliance with applicable constituents of the Emissions Guarantees as
provided in Part I, Section 8 of the Scope Book.
 
“Minimum Stable Load” means the Project has achieved at least *** percent (***%)
of the nominal net plant capacity over a four (4) hour period during which each
boiler must have operated at *** percent (***%) steam flow (or such greater
percentage), in accordance with the terms of Part I, Section 8.2.7 of the Scope
Book.
 
“Minimum Tangible Net Worth” shall have the meaning set forth in
Section 26.1.2(a).
 
“Monthly Payment” shall have the meaning set forth in Section 6.6.
 
“MOU” shall have the meaning set forth in Section 33.14.
 
“Net Capacity” means the capacity of the Project in kilowatts equal to the sum
of the steam turbine generator output minus generator transformer losses and
auxiliary power losses.
 
“Net Capacity Guarantee” means the Net Capacity of the Project shall be at least
*** kilowatts, at the conditions specified in Part I, Section 8.2.1 of the Scope
Book, or, as applicable, corrected to the guaranteed conditions provided in Part
I, Section 8.4 of the Scope Book.
 
“Net Heat Rate” means gross heat input to the steam generator divided by the sum
of generator output minus generator transformer losses and auxiliary power
usage.
 
“Net Heat Rate Guarantee” means the Net Heat Rate of the Project shall be no
greater than *** Btu/kWh, at the conditions specified in Part I, Section 8.2.2
of the Scope Book, or, as applicable, corrected to the guaranteed conditions
provided in Part I, Section 8.4 of the Scope Book.
 
“Non-Critical Deficiencies” means each item of Work that: (a) Owner or
Contractor identifies as requiring completion or containing defects; (b) does
not, in Owner’s reasonable judgment, impede the safe operation of the Project in
accordance with Industry Standards; and (c) does not, in Owner’s reasonable
judgment, affect the operability, safety or mechanical or electrical integrity
of the Project.
 
“Notice” or “notice” means a written communication between the Parties required
or permitted by this Agreement and conforming to the requirements of Article 30.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

11

--------------------------------------------------------------------------------



“Notice For Payment of Performance Liquidated Damages” means a Notice from Owner
to Contractor specifying the Performance Liquidated Damages and the actual
performance levels of the Project during the Performance Test used in
calculating the Performance Liquidated Damages.
 
“Notice of Correction” means a Notice from Contractor to Owner that a condition
has been corrected in accordance with Section 6.11.2.
 
“Notice of Final Completion” means a Notice from Contractor to Owner in
accordance with Section 14.4 that the Project has satisfied the requirements for
Final Completion.
 
“Notice of Mechanical Completion” means a Notice from Contractor to Owner in
accordance with Section 13.9 that the Project has satisfied the requirements for
Mechanical Completion.
 
“Notice of Minimum Stable Load” means a Notice from Contractor to Owner in
accordance with Section 13.8 that the Project has satisfied the requirements for
Minimum Stable Load.
 
“Notice of Substantial Completion” means a Notice from Contractor to Owner in
accordance with Section 14.3 that the Project has satisfied the requirements for
Substantial Completion.
 
“Notice of Withholding” means a Notice from Owner to Contractor of amounts to be
withheld from a payment in accordance with Section 6.11.2.
 
“O&M Manual Supporting Documents” means with respect to the Project,
Subcontractor and Vendor operation and maintenance manuals for Equipment and
Materials, including piping and instrumentation diagrams, narrative
descriptions, heat balances (with respect to minimum load, design load and
maximum load) and system design and operating parameters, including procedures
and operator responses to alarms.
 
 “Operating Consumables” means operating consumables, including lubricants,
filters, lamps, light bulbs, and other consumable equipment and materials,
necessary for the operation and maintenance of the Project.
 
“Operating Personnel” means the personnel hired by Owner, or by an entity
providing operating or maintenance services for Owner, to operate and maintain
the Project (including all operators, maintenance personnel, instrument
technicians and supervisors).
 
“Outage Period” shall have the meaning set forth in Section 15.4.12.1.
 
“Owner” shall have the meaning set forth in the preamble.
 
“Owner Acquired Permits” shall have the meaning set forth in Section 2.4.
 
“Owner Directive” shall have the meaning set forth in Section 16.7.4.
 

EXECUTION COPY

12

--------------------------------------------------------------------------------



“Owner Event of Default” shall have the meaning set forth in Section 19.4.
 
“Owner Indemnitee” shall have the meaning set forth in Section 23.1.
 
“Owner Provided Facilities and Services” means the items and services to be
provided by Owner as more particularly described in Part I, Section 7 of the
Scope Book.
 
“Owner Provided Information” means the information regarding the Project Site as
set forth in Part I, Reference 7-1 of the Scope Book provided by or on behalf of
Owner pursuant to Section 4.1.9.
 
“Owner’s Certificate of Final Completion” means a certificate of Owner
certifying that Final Completion has occurred.
 
“Owner’s Certificate of Mechanical Completion” means a certificate of Owner
certifying that Mechanical Completion has occurred.
 
“Owner’s Certificate of Minimum Stable Load” means a certificate of Owner
certifying that Minimum Stable Load has occurred.
 
“Owner’s Certificate of Substantial Completion” means a certificate from Owner
certifying that Substantial Completion has occurred.
 
“Owner’s Engineer” means any engineering firm or firms or other engineer or
engineers (which may be employees of Owner) selected and designated by Owner.
 
“Payment Schedule” means the schedule as set forth in Exhibit C setting forth
the schedule of payments to be made by Owner and cancellation costs in
accordance with Section 5.2.
 
“Performance Assurance” means collateral in the form of a letter of credit, bond
or parent company guaranty, such type of security as mutually agreed upon by the
Parties, and in form, substance and amount reasonably acceptable to Owner;
provided, however, Owner shall have the right to reject the provision of a
parent company guaranty and require a letter of credit or bond.
 
“Performance Guarantees” means the Net Capacity Guarantee, the Net Heat Rate
Guarantee, the Ammonia Consumption Rate Guarantee, Limestone Consumption Rate
Guarantee, and the Emissions Guarantees, each as more particularly defined in
Part I, Section 8 of the Scope Book.
 
“Performance Liquidated Damages” means the amounts, if any, paid or to be paid
by Contractor pursuant to Section 15.3 in the event Contractor fails to satisfy
certain of the Performance Guarantees.
 
“Performance Tests” means the tests for measuring the Net Capacity and Net Heat
Rate as described in Part I, Sections 8.2.1 and 8.2.2 of the Scope Book.
 

EXECUTION COPY

13

--------------------------------------------------------------------------------



“Permit Requirement” means any requirement or condition on or with respect to
the issuance, maintenance, renewal or transfer of any Applicable Permit or any
application therefore.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, incorporated organization, trust, limited liability company, or any
other entity or organization, including any Governmental Authority.
 
“POIAcknowledgment” shall have the meaning set forth in Section 24.4.
 
“Project” means the complete lignite coal-fired, circulating fluidized bed power
generation facility to be designed, engineered, procured, constructed, tested
and commissioned under this Agreement, together with all ancillary equipment and
subsystems, all equipment, supplies and materials necessary to produce the
Project outputs of electricity (including the Equipment and Materials), together
with the interconnection of the Project to the Common Facilities and all
supporting improvements and other interconnections, as generally described in,
and including all items described, in or inferable from, this Agreement and
Exhibit A.
 
“Project Guaranteed Dates” means the Substantial Completion Guaranteed Date and
the Final Completion Guaranteed Date.
 
“Project Manager” means the Project Manager designated by Contractor and
approved by Owner pursuant to Section 3.4.
 
“Project Progress Report” means a written monthly progress report prepared by
Contractor in form and content generally in accordance with Part I, Section 5.3
of the Scope Book.
 
“Project Representative” means the Project Representative designated by Owner
pursuant to Section 2.1.
 
“Project Schedule” means a detailed schedule prepared by Contractor describing
the time of completion by Contractor of all Work items including Critical Path
activities, as such schedule may be modified in accordance with Section 7.4.1.
 
"Project Schedules" shall mean collectively the Project Schedule and Milestone
Summary Schedule.
 
“Project Site” means that portion of the Site on which the Project shall be
constructed and on which Contractor’s temporary facilities, including parking
areas and temporary lay down areas will be located.
 
“ProjectSite Conditions” means the physical and other conditions at the Project
Site and the surrounding area as a whole, including conditions relating to the
environment, transportation, access, waste disposal, handling and storage of
materials, the availability and quality of electric power, the availability and
quality of water, the availability and quality of roads, climatic conditions and
seasons, topography, air and water (including raw water) quality conditions,
ground surface conditions, surface soil conditions, sound attenuation,
subsurface geology, nature and quantity of surface and subsurface materials to
be encountered (including
 

EXECUTION COPY

14

--------------------------------------------------------------------------------



Hazardous Materials), the geological and subsurface conditions of the Project
Site and the location of underground utilities, and equipment and facilities
needed before and during performance of Contractor’s obligations under this
Agreement.
 
“Proposed Punchlist” shall have the meaning set forth in Section 14.1.1.
 
“Proprietary Operating Information” means Confidential Information containing
elements of Owner’s or its Affiliates’ proprietary operating system that has
been identified in writing as “Proprietary Operating Information.”  To the
extent a Person who has signed a POI Acknowledgement and Contractor demonstrate
that any Proprietary Operating Information such individual has received would
have been excluded from the definition of Confidential Information pursuant to
the exceptions identified in Section 24.3(i)-(iv), such Proprietary Operating
Information shall no longer be treated as Confidential Information; however,
such individual shall be prohibited from disclosing that such information was
received from Owner or otherwise attributing such information to Owner or
developing any comparisons of such information to information received or
developed by Contractor or relevant Subcontractor.
 
“Provisional Items” shall have the meaning set forth in Section 5.1.
 
“Punchlist” means a schedule of Non-Critical Deficiencies developed pursuant to
Section 14.1.1.
 
“Reliability Guarantee” means that the Project will have an Equivalent
Availability Factor of *** percent (***%) or more during a ***(***) consecutive
hour (*** (***) consecutive day) period constituting a Reliability Test.
 
“Reliability Test” means the operation of the Project during a *** (***)
consecutive hour (*** (***) consecutive day) period at any time during the ***
(***) days after the Substantial Completion Date, during which the Project’s
Equivalent Availability Factor will be determined.
 
“Reliability Liquidated Damages” shall have the meaning set forth in
Section 15.2.
 
“Remedial Plan” shall mean a plan prepared by Contractor regarding the actions
to be taken and the schedule to remedy failures to meet the Performance
Guarantees, as submitted to and approved by Owner pursuant to Section 15.4.2(b)
or 15.4.8.
 
“Required LOC Amount” shall have the meaning set forth in Section 26.1.2(c).
 
“Required Manuals” means all operating data and manuals, spare parts manuals,
integrated and coordinated operation and maintenance manuals and instructions,
and training aids, whether created by Contractor or  any Subcontractor, which
are reasonably necessary to safely and efficiently commission, test, start up,
operate, maintain and shut down the Project (including those manuals identified
on Exhibit A.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

15

--------------------------------------------------------------------------------



“Required Owner Activities” shall have the meaning set forth in Section 2.6.
 
“Retainage Security” shall have the meaning set forth in Section 6.7.
 
“Scope Book” means the Scope Book attached hereto as Exhibit A, containing the
specifications and requirements regarding the Work.
 
“Shared Site Facilities” shall mean the facilities described as "Shared Site
Facilities" on Exhibit J.


“Site” means the real property in Milam County, Texas, on which the Project Site
is located, as designated in Exhibit J.
 
“Spare Parts Schedule” shall have the meaning set forth in Section 3.20.1.
 
“Subcontractor” means any Person, including any Vendor, that is in direct or
indirect privity with Contractor (including any subcontractor of any tier), that
performs any portion of the Work in furtherance of Contractor’s obligations
under this Agreement.
 
“Substantial Completion” means satisfaction or waiver of all of the conditions
set forth in Section 14.2.
 
“Substantial Completion Date” means the date on which Substantial Completion
actually occurs.
 
“Substantial Completion Guaranteed Date” means the date of August 31, 2009, as
such date may be modified in accordance with the terms hereof.
 
“Suspension for Cause” means any suspension that arises as a result of the
occurrence and continuance of a Contractor Event of Default.
 
“Tangible Net Worth” shall mean the sum of (i) assets, including permits,
contracts and leases, less (ii) intangible assets, including goodwill, patents,
copyrights and trademarks, less (iii) total liabilities.
 
“Threshold Rating” shall mean a credit rating or its equivalent equal to or
greater than BB by Standard & Poors or Ba2 by Moody’s (or an equivalent rating
from a similar rating agency).
 
“TSA” shall have the meaning set forth in Section 6.6.5.
 
“Turnover Date” shall have the meaning set forth in Section 22.1.
 
“TXU Generation” means TXU Generation Company LP, a Texas limited partnership.
 

EXECUTION COPY

16

--------------------------------------------------------------------------------



“Unconditional Waiver and Release Upon Final Payment” means a written statement
in the form attached hereto as to Exhibit F-3, containing a waiver and release
of liens prepared and executed by Contractor or a Major Subcontractor, as
applicable, pursuant to which a Person unconditionally waives and releases all
mechanic’s liens, stop notices and bond rights with respect to all Work.
 
“Unforeseen Project Site Conditions” shall have the meaning set forth in
Section 12.3.
 
“Units 1-4” shall have the meaning set forth in the Recitals.
 
“Vendors” mean persons that supply Equipment and Materials to Contractor or any
Subcontractor in connection with the performance of the Work.
 
“Warranty Payment Option” shall have the meaning set forth in Section 17.7.5.
 
“Warranty Period” shall have the meaning set forth in Section 17.3.
 
“Warranty Procedures” shall have the meaning set forth in Section 17.7.
 
“Willful Misconduct” means an intentional act or omission demonstrating an
entire want of care which would raise the belief that the act or omission was
the result of a conscious indifference to the rights or welfare of the person or
persons affected by it.
 
“Work” means all obligations, duties, and responsibilities assigned to or
undertaken by Contractor under this Agreement with respect to the Project,
including all services, labor, supervision, engineering, design and construction
of the Project, all procurement and provision of Equipment and Materials, all
erection and installation of Equipment and Materials, interconnection of the
Project to the Common Facilities and all training, start up (including
calibration, inspection, and start up operation), and testing included in or
required for the Project, including the items and services as generally
described in the Scope Book, except to the extent Owner (or any third party
acting on behalf of Owner) is expressly responsible under the terms of this
Agreement therefor.  Where this Agreement describes a portion of the Work in
general, but not in complete detail, the Parties acknowledge and agree that the
Work includes any work required:  (a) for the design and construction of the
Project in accordance with Industry Standards; and (b) for the Project to be
capable of being operated in accordance with Industry Standards.
 
“Work Warranty” means the warranties of Contractor under Section 17.1.
 
1.2           Exhibits.  This Agreement includes the Exhibits annexed hereto and
any reference in this Agreement to an “Exhibit” by letter designation or title
shall mean one of the Exhibits identified in the table of contents and such
reference shall indicate such Exhibit herein.  Each Exhibit attached hereto is
incorporated herein in its entirety by this reference.
 
1.3           Interpretation.  
 
(a)           Terms defined in a given number, tense, or form shall have the
corresponding meaning when used in this Agreement with initial capitals in
another number,
 

EXECUTION COPY

17

--------------------------------------------------------------------------------



tense, or form.  The meaning assigned to each term defined herein shall be
equally applicable to both the singular and the plural forms of such term and
vice versa, and words denoting either gender shall include both genders as the
context requires. Where a word or phrase is defined herein, each of its other
grammatical forms shall have a corresponding meaning.
 
(b)           The terms such as “hereof,” “herein,” “hereto,” “hereinafter,” and
other terms of like import are not limited in applicability to the specific
provision within which such references are set forth but instead refer to this
Agreement taken as a whole.
 
(c)           When a reference is made in this Agreement to an Article, Section,
subsection or Exhibit, such reference is to an Article, Section, subsection or
Exhibit to this Agreement unless otherwise specified.
 
(d)           The word “include,” “includes,” and “including” when used in this
Agreement shall be deemed to be followed by the words “without limitation,”
unless otherwise specified shall not be deemed limited by the specific
enumeration of items, but shall be deemed without limitation.  The term “or” is
not exclusive.
 
(e)           A reference to any Party to this Agreement or any other agreement
or document shall include such Party’s predecessors, successors and permitted
assigns.
 
(f)           The Parties have participated jointly in the negotiation and
drafting of this Agreement.  Any rule of construction or interpretation
otherwise requiring this Agreement to be construed or interpreted against any
Party by virtue of the authorship of this Agreement shall not apply to the
construction and interpretation hereof.
 
1.4          Headings.  All headings or captions contained in this Agreement are
for convenience of reference only, do not form a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement.
 
1.5           Conflicts in Documentation.  This Agreement, including the
Exhibits hereto shall be taken as mutually explanatory.  If there is an express
conflict between the provisions of this Agreement or any Exhibit hereto, this
Agreement shall govern.  In general, unless Owner expressly agrees otherwise in
writing, in the event of a conflict, the Exhibits shall take precedence over any
Submittals.  
 
1.6           Documentation Format.  This Agreement and all documentation to be
supplied hereunder shall be in the English language and all units of measurement
in the design process, specifications, drawings and other documents shall be
specified in dimensions as customarily used in the United States.     
 
2.           RESPONSIBILITIES OF OWNER
 
Owner shall, at Owner’s cost and expense:
 
2.1           Project Representative.  Designate (by a Notice delivered to
Contractor) a Project Representative, who shall act as the single point of
contact for Contractor with respect to the prosecution of the Work (but who
shall not by virtue of such designation be authorized to
 

EXECUTION COPY

18

--------------------------------------------------------------------------------


 
execute a Change In Work Form or make any other amendments to, or provide
waivers under, this Agreement).  Owner may designate Owner’s Engineer as its
Project Representative, and may designate a new Project Representative from time
to time by a Notice delivered to Contractor.
 
2.2           Operating Personnel.  Commencing on the date set forth on the
Project Schedule for such activity, provide Operating Personnel with power plant
operating experience, who shall be licensed where necessary, for training by
Contractor as provided pursuant to Section 3.19 and to provide ordinary
operating and maintenance support to Contractor for testing, start up and
commissioning of the Project as provided in Section 3.19.  Until Substantial
Completion, the Operating Personnel provided by Owner pursuant to this
Section 2.2 shall provide normal operating maintenance support under
the supervision and direction of Contractor; provided, however, that such
Operating Personnel shall not be deemed employees or Subcontractors of
Contractor; provided, further, that Contractor shall remain solely responsible
for performing the Work in accordance with this Agreement, including
Contractor’s obligation to achieve Substantial Completion and Final Completion
by the applicable Project Guaranteed Date, regardless of any act, omission,
failure, non-achievement, negligence or non-performance of the Operating
Personnel.
 
2.3           Ministerial Assistance.  Provide such ministerial assistance as
Contractor may reasonably request in connection with obtaining Contractor
Acquired Permits.  
 
2.4           Owner Acquired Permits.  Obtain (on or before the dates indicated
in Part I, Reference 7-2 of the Scope Book), with Contractor’s reasonable
assistance (to be provided at no cost to Owner) subject to Section 3.14,
maintain and pay for all the Applicable Permits set forth in Part I,
Section 7.2.1 of the Scope Book as a permit to be acquired by Owner
(collectively, the “Owner Acquired Permits”).  If a permit that is not listed in
Part I, Section 7.2.1 of the Scope Book is subsequently identified as being
required and it is of the type customarily obtained by an owner and not by a
contractor, Owner shall obtain such permit and Contractor shall be entitled to
submit a Change In Work for any delays in the Milestone Summary Schedule
resulting from the lack of such permit and to an adjustment to the Contract
Price and other modifications or amendments to the Agreement as may be agreed to
by Owner and Contractor pursuant to Section 33.4 (but only to the extent the
performance of the Work is actually delayed and Contractor’s costs to complete
the Work are actually affected by such delay in the performance of the Work).  
 
2.5           Access to Project Site.  Owner shall make the Project Site
available to Contractor and assure reasonably unimpeded rights of access to the
Project Site for performance of the Work.  Owner shall make the Common
Facilities and the Shared Site Facilities available to Contractor to perform its
Work in accordance with the Project Schedule, subject to Section 3.17.  For
those facilities identified on Exhibit J and Part I, Reference 7-3 of the Scope
Book, Owner shall make such facilities available to Contractor on or before the
dates identified on such Exhibit J or Reference 7-3, as applicable.  Contractor
shall coordinate and cooperate with Owner regarding entry onto the Project Site
or any of the Shared Site Facilities or Common Facilities relating to Unit 4, or
any part thereof, and with Alcoa until shutdown of Units 1-3, through Owner or
Owner’s representative, regarding entry onto any part of the Shared Site
Facilities and Common Facilities related to property owned and operated by
Alcoa, and with Owner’s and Alcoa’s security procedures, if any, to the extent
Owner has provided such procedures to
 

EXECUTION COPY

19

--------------------------------------------------------------------------------



Contractor.  Owner shall cooperate with and assist Contractor to obtain
excavation or dig permits or other clearances or work permits from Alcoa or
Owner’s Affiliate conducting the Unit 4 operations as required to complete the
Work.  With respect to the Project Site, Owner shall obtain excavation or dig
permits or other clearances encompassing the major areas of the Project Site,
which shall identify all known undergrounds at the Project Site and Owner’s
proposed plan for removal as required by the Project Schedule.  
 
2.6           Project Site Preparation.  Owner shall prepare or shall cause the
Project Site to be prepared in accordance with the applicable provisions of Part
I, Section 7.3 and Reference 7-4 of the Scope Book.  In connection therewith,
Owner shall complete certain Project Site preparation activities, including
geotechnical work, drainage and backfill of the existing pond located on the
Project Site and certain other activities described on Exhibit M attached hereto
(the “Required Owner Activities”).  To the extent Owner has released Contractor
to begin Work on the Project Site, Owner shall reasonably cooperate with
Contractor to coordinate Owner’s completion of the Required Owner Activities
with Contractor’s performance of the Work.  During any such time that Owner is
completing the Required Owner Activities and Contractor has been released to
begin Work on the Project Site, Owner shall use commercially reasonable efforts
to provide Contractor as much access to the Project Site as reasonably possible
and shall not unreasonably interfere with Contractor’s performance of the Work.
 
2.7           Owner Provided Facilities and Services.  Owner shall be
responsible for constructing the interconnection facilities and for providing
other Owner Provided Facilities and Services on or before the dates and as more
fully described in Part I, Section 7.3 and Reference 7-3 of the Scope
Book.  Notwithstanding anything herein to the contrary, Contractor’s sole remedy
for the failure of Owner to provide or cause to be provided any of the Owner
Provided Facilities and Services in accordance with the terms of this Agreement
is the relief granted in Section 8.6.2.  Any such failure shall not be
considered a breach of any covenant, condition, representation or warranty of
Owner, and shall not be construed as an Owner Event of Default.  
 
2.8           Operating Consumables and Commodity Scheduling.  Owner shall
schedule delivery of sufficient lignite coal, limestone, lime, and fuel oil, and
other items as set forth in the relevant subsections of Part I, Section 7.3 of
the Scope Book, as required to support Project start up and commissioning
pursuant to the notification provided by Contractor pursuant to Section 3.22.
 
2.9           Scheduling and Delivery of Output.  Contractor shall provide
notice to Owner in accordance with the scheduling and nomination procedures for
delivery of electric energy to the interconnection facilities during testing of
the Project, including any Minimum Stable Load demonstration, Reliability Test,
Acceptance Test or Demonstration Test, which procedures are to be mutually
developed by the Parties no later than sixty (60) Days prior to the date for
such delivery set out in the Milestone Summary Schedule.  Contractor shall
provide notice related to delivery of electric energy no later than 6 a.m.
prevailing Central Time of the day prior to such delivery; provided that the
timing of such notice to Owner may be modified from time to time to accommodate
changes in ERCOT’s scheduling protocol.  Upon receipt of notice from Contractor
in accordance with such scheduling and nomination procedures, Owner shall
schedule delivery of electric energy from the Project to the interconnection
facilities at the time (pursuant to
 

EXECUTION COPY

20

--------------------------------------------------------------------------------



ERCOT’s scheduling protocol) and in the amount as requested by Contractor and
shall cooperate with Contractor to make any changes, adjustments or
modifications to such schedule required to allow start-up and testing to proceed
continuously without operational fluctuations that are materially detrimental to
the achievement of the Performance Guarantees.  
 
2.10           Subcontractor Communication.  Except as otherwise provided under
this Agreement or agreed between the Parties, Owner shall direct all
communications regarding the activities of Contractor’s agents, employees or
Subcontractors to Contractor’s Project Manager.
 
2.11           Taxes.  Owner shall be responsible for the payment of: (a) any
property taxes in connection with the Project; (b) its corporate income taxes
with respect to Owner’s profits; (c) any stamp duties levied on Project
documents; (d) all taxes related to employment of its personnel; (e) any and all
taxes as set forth in Section 5.4.1; and (f) such other taxes relating to the
Project which have not otherwise been allocated to Contractor hereunder.   
 
2.12           Required and Operational Spare Parts.  Owner shall engage in the
spare parts procurement program described in Part I, Section 3.3.2 of the Scope
Book and otherwise procure, in its sole discretion, such recommended operational
spare parts as indicated on the Spare Parts Schedule as Owner determines are
appropriate or necessary; provided that if Owner does not engage in a spare
parts procurement program and operational spare parts are not available during
start up, Contractor shall be entitled to a Change In Work to reflect any delays
in the performance of the Work resulting from Owner’s lack of a spare parts
program.
 
2.13           Time and Manner of Owner’s Performance.  Owner shall perform its
responsibilities described in this Agreement at no cost to Contractor and in
accordance with the express provisions of this Agreement, provided that if no
time is specified for performance of any of such Owner’s responsibilities, Owner
shall perform the same within a reasonable time after Notice from Contractor to
Owner.
 
3.           RESPONSIBILITIES OF CONTRACTOR
 
In order for Contractor to complete the Work, Contractor shall:
 
3.1           Turnkey Basis.  On a turnkey basis, perform, furnish, be
responsible for, and pay the cost of, all of the Work.  Contractor acknowledges
and agrees that this Agreement constitutes a fixed price obligation to engineer,
design, procure, expedite, inventory, construct, test and start up a turnkey
Project (including the training of the Operating Personnel), within the time and
for the purpose designated herein.  References to the obligations of Contractor
under this Agreement as being “turnkey” and performing the Work on a “turnkey
basis” means that Contractor is obligated to supply all of the Equipment and
Materials, labor and design services and to supply and perform all of the Work,
in each case as may reasonably be required, necessary, incidental, or
appropriate (whether or not specifically set forth in this Agreement) to
complete the Work such that the Project satisfies the applicable terms,
conditions and requirements set forth in this Agreement, all for the Contract
Price.  
 
3.2           Performance of Work.  Perform and complete all of the Work, and
cause each Subcontractor to perform and complete each such Subcontractor’s
respective work, in accordance with the terms of this Agreement and with
Industry Standards, and in compliance
 

EXECUTION COPY

21

--------------------------------------------------------------------------------



with Applicable Laws, Permit Requirements and Applicable Permits; provided,
notwithstanding anything to the contrary contained herein, that Contractor’s
obligation with respect to Applicable Laws, Permit Requirements or Applicable
Permits governing emissions from the Project is limited to compliance with the
Emissions Guarantees.
 
3.3           Design and Construction of Project.  Design, engineer and
construct the Project so that it meets the requirements of the then current
approved drawings and specifications, and is capable of operation, at the design
levels specified in the Scope Book and in compliance with Industry Standards,
Applicable Laws, Permit Requirements and Applicable Permits; provided,
notwithstanding anything to the contrary contained herein, that Contractor’s
obligation with respect to Applicable Laws, Permit Requirements or Applicable
Permits governing emissions from the Project is limited to compliance with the
Emissions Guarantees.  Contractor shall provide all necessary engineering and
design services necessary to set forth in detail the specifications, drawings
and requirements for the procurement of Equipment and Materials and for the
construction of the Project in a manner which satisfies the requirements of this
Agreement.  Contractor shall preserve any permanent survey construction
monuments and benchmarks located on the Project Site during its performance of
the Work.
 
3.4           Project Manager.  Contractor shall designate a Project Manager,
subject to Owner’s prior written approval, who shall have full responsibility
for the prosecution of the Work and shall act as a single point of contact in
all matters on behalf of Contractor.  The Project Manager shall be one of the
Key Personnel for purposes of this Agreement.  Contractor’s initial Project
Manager is designated on Exhibit H.
 
3.5          Utilities and Services.  
 
3.5.1                Provision of Services.  Contractor shall install, connect,
and maintain at its own expense during its performance under this Agreement all
utilities, facilities, and services required for the performance of the
Work.  All actions taken by Contractor concerning the utilities, facilities, and
services used or provided hereunder shall follow all Applicable Laws and the
standards of performance set forth in this Agreement.
 
3.5.2                Payment.  Contractor shall pay when due all construction
utility usage charges and shall arrange with local authorities and utility
companies having jurisdiction over the Project Site for the provision of
utilities, other than or in excess of the utilities provided as part of the
Owner Provided Facilities and Services.
 
3.5.3                Supply of Construction Facilities.  Contractor shall obtain
and provide all supplies or services required for the performance of the Work
but which do not form a permanent part of the completed Work, including all
temporary structures and other facilities required for the proper and safe
performance and completion of the Work or that Contractor must provide for the
use of Contractor or other parties and that do not form part of the Work such as
office trailers, boarding, fences, covered ways, temporary footways and stairs,
protection for workers such as guardrails, fences, notices, temporary lights,
water and other consumables, utilities and services, erection structures and
equipment such as shoring, falsework, forming materials, scaffolding, temporary
stairs, staging, and all sanitary, safety, and first aid and fire prevention
facilities of a temporary nature, and obtain and pay for an adequate supply of
fuel,
 

EXECUTION COPY

22

--------------------------------------------------------------------------------



water, power, and, except as provided in Part I, Section 7.3 of the Scope Book,
all other necessary construction utility services (including fuel for
construction equipment), all construction chemicals, lubricants, and
construction consumables, and disposal of sewage, waste material, rubbish, and
spoils generated by Contractor and its Subcontractors, in each case as necessary
for Contractor’s performance of the Work.
 
3.5.4                Operating Consumables.  Contractor shall:  (a) provide all
Operating Consumables necessary or appropriate for the construction, start up,
testing, commissioning, operation or maintenance of the Project until Contractor
achieves Substantial Completion, except for the Operating Consumables described
in the relevant subsections of Part I, Section 7.3 of the Scope Book, which
shall be provided by Owner; (b) at Substantial Completion provide an inventory
of Operating Consumables provided by Contractor at full storage capacity; and
(c) provide to Owner, at least one hundred eighty (180) days prior to the
scheduled Substantial Completion Date, a detailed list of suppliers of all
Operating Consumables provided by Contractor.
 
3.6           Inspection by Contractor.  Contractor shall perform all
inspection, expediting, quality surveillance, and other like services required
for performance of the Work, including inspecting all Equipment and Materials
that comprise the Project or that are to be used in the performance of the Work.
 
3.7           Organization.  Contractor shall maintain staff that are fully
dedicated to the furnishing and completion of the Work, and that have the
technical and managerial expertise to control and execute the Work in accordance
with the requirements of this Agreement, including key staff members for the
management of the Work both on and off the Project Site who shall be completely
supported by area and discipline superintendents and personnel as
required.  Contractor shall maintain a qualified and competent organization at
the Project Site with adequate capacity and numbers of construction and start up
personnel, equipment, and facilities to execute the Work in a safe, efficient,
environmentally sound, and professional manner at a rate of progress in
accordance with the Project Schedules.  
 
3.8           Contractor Acquired Permits.  Contractor shall obtain all
Applicable Permits identified in Part I, Section 7.2.2 of the Scope Book as a
permit to be acquired by Contractor, and in the event an Applicable Permit is
not listed therein, Contractor shall also obtain such Applicable Permit if it
qualifies as one of the following types of permits:  (a) building permits
required for the construction of the Project; (b) labor or health standard
permits and approvals reasonably related to construction of the Project;
(c) business permits necessary for the conduct of the operations of Contractor
and all Subcontractors in any location where such permits may be required
(including all contractors’ licenses and related documents); (d) permits,
approvals, consents or agreements from or with any Person necessary for the
performance by Contractor of the Work or its warranty obligations hereunder, for
the transportation or importation of Equipment and Materials or for the
transportation or importation of equipment, tools, machinery and other items
used by Contractor in performance of the Work; and (e) permits, visas, approvals
and certifications necessary for Contractor’s employees to legally perform the
Work in any location where performed (including documentation of citizenship or
legal residency in the United States) (all of the foregoing, collectively, the
“Contractor Acquired Permits”).  Without limiting the foregoing, Contractor
Acquired Permits include permits for temporary construction
 

EXECUTION COPY

23

--------------------------------------------------------------------------------



utilities and temporary sanitary facilities, dump permits, road use permits,
permits related to Contractor’s or any Subcontractor’s use, storage and disposal
of Hazardous Materials brought on to or generated on the Project Site, the
Common Facilities or the Shared Site Facilities, by Contractor, or any
Subcontractor (except to the extent any permit for such hazardous materials
purpose is identified as one being obtained by Owner on Part I, Reference 7-2 of
the Scope Book), and permits issued pursuant to any building, mechanical,
electrical, plumbing or similar codes, each as required by Applicable Law in
order to permit Contractor to perform the Work.  
 
3.9           Maintenance of Project Site.  Maintain the Project Site clear of
debris, waste material, and rubbish.  Contractor shall dispose of such debris,
waste material, and rubbish in accordance with Applicable Law.  At the
completion of the Work and prior to Final Completion, Contractor shall remove
from the Project Site, the Common Facilities and the Shared Site Facilities, all
of its waste materials, tools, equipment, machinery and surplus materials that
are not part of the Project.  If Owner reasonably believes additional materials,
tools, equipment, machinery and surplus materials brought on to the Project
Site, the Common Facilities or Shared Site Facilities by Contractor or any of
its Subcontractors should be removed, Contractor shall remove same from the
Project Site, the Common Facilities or Shared Site Facilities.
 
3.10           Hazardous Materials Disposal System.  Contractor shall prepare
and maintain accurate and complete documentation of all Hazardous Materials used
by Contractor or Contractor’s Subcontractors in connection with the Project, and
of the disposal of any such materials, including transportation documentation
and the identity of all Subcontractors or Vendors providing Hazardous Materials
disposal services to Contractor or any Subcontractor.  Contractor shall provide
Owner with copies of such documentation from time to time upon Owner’s request
and shall provide Owner with a complete set of such documents within thirty (30)
days after the Substantial Completion Date.  
 
3.11           Project Site Security.  During the performance of any of the Work
at the Project Site, Contractor shall provide all necessary and reasonably
appropriate safeguards at the Project Site at which Contractor conducts the Work
or any part thereof, for the protection of the Work, the Project, and all
persons and other property related thereto, including lights and barriers, guard
service, controlled access, and other measures reasonably required to prevent
vandalism, theft, and danger to the Project and personnel.  Notwithstanding the
foregoing, Contractor acknowledges that Owner and the other Persons operating at
the Project Site have implemented their own security measures, and Contractor
shall cooperate with and follow all such security measures to the extent
Contractor has been provided copies of such security programs or
measures.  Within thirty (30) days after the Full Notice to Proceed Date,
Contractor shall provide a draft security assurance program to Owner for Owner’s
review and approval.  Owner shall promptly review and provide any comments on
such draft program to Contractor.  If Owner provides any comments with respect
to such security assurance program to Contractor, Contractor shall incorporate
changes into the security assurance program addressing such comments, and
resubmit the security assurance program to Owner.  If Owner fails to comment
within twenty (20) days after receipt of such draft, Owner shall be deemed to
have accepted such security assurance program.  Contractor shall follow the
approved security assurance program during the performance of the Work.  
 

EXECUTION COPY

24

--------------------------------------------------------------------------------



3.12           Safety.  During the performance of the Work at the Project Site,
Contractor shall be responsible for the safety of the Persons at the Project
Site and for the safe performance of the Work.  Contractor shall give notices
and comply with applicable laws, ordinances, rules, regulations and lawful
orders of public authorities bearing on the safety of persons or property or
their protection from damage, injury or loss.  Within thirty (30) days after the
Full Notice to Proceed Date, Contractor shall provide a draft safety program
specifically designed for the Project Site to Owner for Owner’s review and
approval, describing the safety program to be used by Contractor and the
Subcontractors in the performance of the Work.  Contractor’s safety program
shall be designed to provide a safe and healthful environment at the Project
Site during the performance of the Work at such location and shall, among other
things, seek to achieve an incident free performance of the Work.  Such safety
program shall include a drug and alcohol program (which shall include a drug
testing policy) that at a minimum complies with all Applicable Laws.  Contractor
shall participate in a safety committee with Owner, which shall jointly and
promptly review and finalize such draft program.  The safety committee will
continue to meet during the period in which the Work is on-going at the Project
Site as the committee members mutually agree.  Contractor will cooperate with
and participate in the safety committee in good faith.  Contractor shall
designate a safety representative with the necessary qualifications and
experience to supervise the implementation of and monitoring of all safety
precautions and programs related to the Work.  The safety representative shall
make routine inspection of the Project Site and shall hold safety meetings with
Contractor’s personnel, Subcontractors and others, as Contractor reasonably
deems appropriate.  Contractor shall be solely responsible for implementing and
following the approved safety program at the Project Site and shall perform the
Work, and shall cause the Subcontractors to implement, follow and perform the
Work, in accordance with such approved program.  Contractor shall promptly
provide Owner with:
 
(a)           written reports reflecting any incidents or accidents that occur
on the Project Site;
 
(b)           such reports regarding the safety program as reasonably requested
by the Owner;
 
(c)           written accident reports for O.S.H.A. lost time and recordable
accidents that occur at the Project Site prepared in accordance with the safety
program approved by Owner pursuant to this Section 3.12; and
 
(d)           copies of all written communications with Governmental Authorities
and insurance companies (including any notices) with respect to accidents that
occur at the Project Site, and thereafter provide such written reports relating
thereto as Owner may reasonably request.
 
In the event that three (3) or more lost time accidents occur at the Project
Site during performance of the Work, whether relating to Work performed by
Contractor or any Subcontractor, Contractor shall, upon written request of
Owner, and in cooperation with Owner, prepare and submit to Owner for review and
comment a revised safety program intended to remedy the safety issues presented
by such incidents or accidents.  If Owner, in its sole discretion, determines
that Contractor is performing the Work in an un-safe manner or that the revised
safety program does not adequately address the underlying cause of the lost time
 

EXECUTION COPY

25

--------------------------------------------------------------------------------



accidents that have occurred, Owner may require Contractor to immediately stop
performance of the Work, and Owner and Contractor agree to meet within one (1)
Business Day to establish criteria and timing for restarting the Work and in
conjunction with such meeting revise the safety program.
 
3.13           Expediting.  Arrange for complete handling of all Equipment and
Materials, and construction equipment, including inspection, expediting, quality
assurance, shipping, loading, unloading, customs clearance, receiving, storage,
and claims, all in accordance with the Milestone Summary Schedule.  All
Equipment and Materials shall be shipped, stored and maintained in storage in
strict accordance with the applicable manufacturer’s recommendations.  
 
3.14           Applicable Laws and Permits.  Promptly provide all reasonable
technical support and information, and other reasonably requested information in
Contractor’s possession at no additional cost, to enable Owner to apply for,
obtain and maintain Owner Acquired Permits; provided, however, that such support
shall be limited in the aggregate to five hundred (500) hours.  Comply in all
respects with all Applicable Laws and Applicable Permits relating to the
Project, the Project Site, and the performance of the Work, and perform the Work
so that, upon Substantial Completion, the Project shall meet, and will be
capable of being operated in compliance with, all requirements of Applicable
Laws and Applicable Permits and using methods and Equipment and Materials that
satisfy Industry Standards; provided that Contractor’s obligation with respect
to Applicable Laws or Applicable Permits governing emissions from the Project is
limited to compliance with the Emissions Guarantees.
 
3.15           Quality Assurance Programs.  Use effective quality assurance
programs, acceptable to Owner and consistent with Part I, Reference 4-1 of the
Scope Book in performing the Work.  Within thirty (30) days after the Full
Notice to Proceed Date, Contractor shall provide a Notice to Owner, for Owner’s
approval, describing such quality assurance programs to be used by Contractor in
the performance of the Work.  Owner shall review, comment on, and approve or
disapprove such program in writing within thirty (30) days after submission by
Contractor.  If Owner conditions its approval on reasonable changes in the
quality assurance program submitted by Contractor, Contractor shall effect such
changes at no additional cost to Owner and resubmit such program to Owner within
ten (10) days after Contractor receives Owner’s conditional approval.  Owner
will have ten (10) days after such resubmission to review, comment on, and
approve or disapprove such programs resubmitted by Contractor.  Such procedure
shall continue with the same ten (10) day time periods until such programs are
approved by Owner; provided, however, that if the Parties cannot reach agreement
after the third submittal by Contractor, the Parties’ differences shall be
resolved in accordance with the procedures provided in Article 32.  If Owner
fails to respond within any of the applicable periods specified above, Owner
shall be deemed to have approved the last such programs submitted by
Contractor.  Contractor shall comply with the approved quality assurance program
throughout the performance of the Work.  Contractor shall cause each Major
Subcontractor to implement a Contractor-approved quality assurance program and
comply with same throughout its performance of the Work.
 
3.16           Access.  Use only the entrance(s) to the Project Site specified
by Owner for ingress and egress of all personnel, Equipment and Materials and
vehicles.  
 

EXECUTION COPY

26

--------------------------------------------------------------------------------



3.17           Project Site Activities.  Contractor acknowledges that operations
at Units 1-4 are on-going and that Contractor will use commercially reasonable
efforts to coordinate Contractor’s activities on or near the Project Site, the
Shared Site Facilities and the Common Facilities with such on-going
operations.  Contractor shall not allow its operations and activities on the
Project Site, the Shared Site Facilities or the Common Facilities to
unreasonably interfere with any of the operations of Units 1-4 or Alcoa’s
smelter, or other activities of Alcoa or Owner’s Affiliate in connection with
such operations; provided, however, that ordinary construction activities
required for the Work shall not constitute unreasonable interference with such
operations to the extent Contractor uses commercially reasonable efforts to
avoid unreasonably interfering with such operations.  In addition, Contractor
hereby acknowledges that Owner may be on the Project Site conducting the
Required Owner Activities after Contractor has been released to begin Work on
the Project Site.  Contractor shall reasonably cooperate with Owner to
coordinate Contractor’s performance of the Work with Owner’s completion of the
Required Owner Activities.  During the time that Owner is completing the
Required Owner Activities, Contractor shall not unreasonably interfere with
Owner’s completion of such activities on the Project Site.  
 
3.18           Delivery of Documents; Owner Review.  
 
3.18.1                Drawings and Specifications.  Without limiting the
obligations contained in Section 11.3, Contractor shall submit all preliminary
drawings and specifications with respect to the design, including the location
of the Project on the Project Site, engineering, procurement, installation and
construction of the Project to Owner, prior to the commencement of any
fabrication, construction or installation with respect to the Project, pursuant
to and in accordance with Part I, Section 2.9 of the Scope Book.  Upon
acceptance or approval by Owner, as applicable, the drawings and specifications
may not thereafter be amended or modified without the consent of Owner, other
than minor modifications as permitted pursuant to Part I, Section 2.9 of the
Scope Book.
 
3.18.2                Operational Documents.  Provide all operating data and
preliminary, construction and final as-built drawings necessary to safely and
efficiently start up, test, operate, shut down, and maintain the Project
(including the O&M Manual Supporting Documents) as set forth in Part I,
Section 2.1 of the Scope Book.  In order to facilitate observations and
inspections, Contractor shall maintain at the Project Site in a safe place one
working copy of all Project Schedules, drawings, specifications, addenda,
executed Changes in Work, graphic or written instructions, interpretations and
clarifications, and all other documents related to the Work, in good order and
marked currently to record all changes made during construction, commissioning
and start up, together with blueprints, general arrangements, manufacturing and
shop drawings, product data and samples, and copies of all codes applicable to
the Work.  Such documents shall be available to Owner and the Financing
Entities, if any, for reference, copying and use.
 
3.19           Training of Operating Personnel.
 
3.19.1                Commencement of Training.  Commencing by the date set
forth in the Project Schedule for the commencement of such activities,
Contractor shall train the designated Operating Personnel in the requirements
for the start up, shut-down, operation and maintenance of, and safety, general
process understanding and emergency procedures for, the Project and all of its
sub-systems all in accordance with the training program approved by Owner
pursuant to
 

EXECUTION COPY

27

--------------------------------------------------------------------------------



Section 3.19.2.  Contractor shall also train or cause the applicable
Subcontractor to train the Operating Personnel on all of the major items of the
equipment installed at the Project.  In particular, without limiting the
generality of the foregoing, the Subcontractor which provides the plant control
system shall train the Operating Personnel on the operation and maintenance of
such equipment.
 
3.19.2                Design and Review of Training Program.  Contractor shall
design, and prepare a written narrative description of, the training program (in
accordance with the provisions of Part I, Section 6.2 of the Scope Book) and the
proposed written materials to be used in the training program and submit such
description to Owner, for Owner’s approval, by no later than the date that is
six (6) months prior to the scheduled Project energization date.  Owner shall
review, comment on, and approve or disapprove such program in writing within
thirty (30) days after such submission by Contractor.  If Owner conditions its
approval on reasonable changes in the program submitted by Contractor,
Contractor shall effect such changes at no additional cost to Owner and resubmit
the program to Owner within ten (10) days after Contractor receives Owner’s
conditional approval.  If Owner fails to respond within the thirty (30) day
period specified above, Owner shall be deemed to have approved the program
submitted by Contractor. Contractor shall train the Operating Personnel in
accordance with the approved training program, and shall provide Owner with
paper and electronic copies of the final versions of all materials used in the
training program.
 
3.20           Spare Parts.
 
3.20.1                Spare Parts Schedule.  Contractor shall deliver to Owner a
schedule (the “Spare Parts Schedule”) describing the spare parts that Contractor
believes necessary for the successful start up, operation and maintenance of the
Project, as well as a price list setting forth the unit cost for such
parts.  The schedule shall, at a minimum, list the manufacturer’s part number or
easily identifiable ordering number.  Contractor shall deliver the Spare Parts
Schedule to Owner at least sixty (60) days before Owner would need to order such
part so that it will be available at the Project Site before the scheduled
Project energization date.  The Spare Parts Schedule shall be updated from time
to time as additional spare parts are ordered by Contractor or Owner.  
 
3.20.2                Start-up Spare Parts.  Contractor shall procure and have
delivered to the Project Site in time to support the Project Schedule the spare
parts customarily obtained by a prudent contractor in connection with the start
up and testing of generation facilities of comparable size and nature as the
Project.  Contractor shall also procure a spare boiler feed pump and boiler feed
booster pump, complete with motors but shall have no obligation to purchase any
other operational spare parts.  
 
3.20.3                Spare Parts Procurement.  Contractor shall provide
procurement support with respect to Owner’s procurement of all operational spare
parts in accordance with Part I, Section 3.3 of the Scope Book.  Contractor
shall be allowed to use all spare parts acquired by Contractor for Owner
pursuant to Section 3.20.2 and acquired by Owner pursuant to Section 2.12 in its
performance of the Work.  Contractor shall, at its own cost, promptly replace,
recondition or procure for delivery any operational spare parts it uses prior to
the Substantial Completion Date in accordance with Section 14.2(i) and shall, at
its own cost, replace,
 

EXECUTION COPY

28

--------------------------------------------------------------------------------



recondition or procure for delivery to Owner any start-up or operational spare
parts used by Contractor during any Acceptance Test, Reliability Test or
Demonstration Test that occurs after the Substantial Completion Date.
 
3.21           Start Up Personnel.  Contractor shall provide or cause to be
provided appropriate installation and start up representatives from
Subcontractors of major equipment and control systems, all necessary supervising
personnel, all equipment, tools, construction and temporary material and all
other labor necessary for all of the Work to complete commissioning and start
up.
 
3.22           Commodity Scheduling.  Within one hundred eighty (180) days prior
to the scheduled first fire on lignite coal date for the Project, Contractor
shall provide a Notice to Owner of the estimated amount of lignite coal,
limestone, lime, fuel oil, ammonia, ash removal, and sand for bed inventory,
required for the Project for the period beginning on the scheduled first fire on
lignite coal date and ending on the Substantial Completion Date.  
 
3.23           Financial Reporting.  Within thirty (30) days after the end of
each calendar quarter and until Final Completion, Contractor shall deliver to
Owner a copy of its unaudited quarterly account balances of cash and cash
equivalents, total stockholders equity, revenue and net income prepared and
reported in accordance with generally accepted accounting principles
consistently applied and certified to their accuracy by an authorized officer.
Upon Owner’s request, Contractor will make a representative available
to provide, for review only, and discuss any quarterly and the most recent
annual audited financial statement and Contractor’s financial status with Owner
and any Financing Entity until Final Completion.  In addition, no later than
June 30th of each year, Contractor shall provide Owner with a copy of
Contractor’s annual “General Facts Statements,” summarizing Contractor’s balance
of cash and cash equivalents, total stockholders equity and revenue for such
previous calendar year, certified by Contractor’s external auditor, until Final
Completion. Owner agrees to maintain the confidentiality of all financial
reporting supplied or disclosed by Contractor in accordance with Article 24, and
any Financing Entity will also agree in writing to maintain the confidentiality
of all financial reporting supplied or disclosed by Contractor prior to any such
disclosure.
 
4.           COVENANTS, WARRANTIES AND REPRESENTATIONS
 
4.1           Contractor.  Contractor represents, and warrants, and with respect
to Sections 4.1.2.1, 4.1.8, 4.1.9, 4.1.11 and 4.1.12 covenants, to Owner that:
 
4.1.1                Organization, Standing and Qualification.  Contractor is a
corporation, duly organized, validly existing, and in good standing  under the
laws of the State of Nevada, and has full power and authority to execute,
deliver and perform its obligations hereunder and to engage in the business it
presently conducts and contemplates conducting, and is and will be duly licensed
or qualified to do business and in good standing under the laws of the State of
Texas and in each other jurisdiction wherein the nature of the business
transacted by it makes such licensing or qualification necessary and where the
failure to be licensed or qualified would have a material adverse effect on its
ability to perform its obligations hereunder.
 

EXECUTION COPY

29

--------------------------------------------------------------------------------



4.1.2                Professional Skills.  
 
4.1.2.1                      Contractor has and will have all the required
authority, ability, skills, experience and capacity necessary to perform and
shall diligently perform the Work in a timely and professional manner, utilizing
sound engineering principles, project management procedures, construction
procedures and supervisory procedures, all in accordance with Industry
Standards.
 
4.1.2.2                      Contractor has the experience and skills necessary
to determine, and Contractor represents that Contractor can perform the Work for
the Contract Price and in accordance with the Milestone Summary Schedule.
 
4.1.3                Due Authorization; Enforceability.  This Agreement has been
duly authorized, executed, and delivered by or on behalf of Contractor and is,
upon execution and delivery, the legal, valid, and binding obligation of
Contractor, enforceable against Contractor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and by general equitable
principles.
 
4.1.4                No Conflict.  The execution, delivery and performance by
Contractor of this Agreement will not conflict with or cause any default
under: (a) its organizational documents; (b) any indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement or other agreement or instrument to which Contractor is a Party or
by which it or its properties may be bound or affected; or (c) any Applicable
Laws; and will not subject the Project or any component part thereof or the
Project Site or any portion thereof to any lien other than as contemplated or
permitted by this Agreement.
 
4.1.5                Government Approvals.  The Contractor Acquired Permits
either have been obtained by Contractor and are in full force and effect on the
date hereof or will be obtained by Contractor and will be in full force and
effect on or prior to the date on which they are required, under this Agreement
and Applicable Law, to be in full force and effect, so as to permit Contractor
to commence and prosecute the Work to completion in accordance with the Project
Schedules.  Other than with respect to the Contractor Acquired Permits, neither
the execution nor delivery by Contractor of this Agreement requires the consent
or approval of, or the giving of notice to or registration with, or the taking
of any other action in respect of, any Governmental Authority.
 
4.1.6                No Suits, Proceedings.  There are no actions, suits,
proceedings, patent or license infringements, or investigations pending or, to
Contractor’s knowledge, threatened against it at law or in equity before any
court (United States or otherwise) or before any Governmental Authority (whether
or not covered by insurance) that individually or in the aggregate could result
in any materially adverse effect on the business, properties, or assets or the
condition, financial or otherwise, of Contractor or in any impairment of its
ability to perform its obligations under this Agreement.  Contractor has no
knowledge of any violation or default with respect to any order, writ,
injunction, or decree of any court or any Governmental Authority that may result
in any such materially adverse effect or such impairment.
 

EXECUTION COPY

30

--------------------------------------------------------------------------------



4.1.7                Intellectual Property.  Contractor owns or has the right to
use all patents, trademarks, service marks, trade names, copyrights, licenses,
franchises, and permits necessary to perform the Work without conflict with the
rights of others.
 
4.1.8                Business Practices.  Contractor and its representatives
have not made any payment or given anything of value, and Contractor will not,
and Contractor will direct its employees, agents, and Subcontractors, and their
employees or agents to not, make any payment or give anything of value, in
either case to any government official (including any officer or employee of any
Governmental Authority) to influence his, her, or its decision or to gain any
other advantage for Owner or Contractor in connection with the Work to be
performed hereunder.  Contractor has not, and will not, take any payment or
accept anything of value (other than de minimus value), from any potential
subcontractor, supplier or vendor that is being considered or that Contractor
engages to perform any of the Work, and will require its Subcontractors to
follow a similar policy.  None of Contractor, its Subcontractors, nor any of
their employees or agents shall take any action that violates the United States
Foreign Corrupt Practices Act or any similar Applicable Law.  Contractor shall
immediately notify Owner of any violation of this covenant.
 
4.1.9                Owner Provided Information.  Contractor acknowledges that
Owner does not make any representation or warranty with respect to the accuracy
or completeness of any Owner Provided Information or any other documents or
information (including oral statements) or opinions expressed by
Owner.  Contractor further represents and warrants that, subject to
Section 12.3, it is not relying on Owner for any information, data, inferences,
conclusions, or other information with respect to Project Site Conditions,
including the surface conditions of the Site and the surrounding
areas.  Contractor shall promptly review copies of any Owner Provided
Information delivered to Contractor following the date hereof and notify Owner
within ten (10) days of receipt thereof, to the extent that such Owner Provided
Information is inconsistent with (i) assumptions made by Contractor and agreed
to by Owner or (ii) previously provided Owner Provided Information, and, subject
to the following sentence, subsequently may submit a Change In Work to Owner
pursuant to Section 16.3, which shall provide details as to how such Owner
Provided Information actually and demonstrably impacts the Milestone Summary
Schedule or Contractor’s costs to complete the Work, and identifying any other
affected terms of the Agreement.  If Contractor does not notify Owner of any
inconsistencies in Owner Provided Information provided to Contractor following
the date hereof within such ten (10) period, the Owner Provided Information
shall be deemed to be consistent with Contractor’s assumptions or previously
provided Owner Provided Information, as applicable and Contractor shall not be
entitled to submit a Change In Work form in relation thereto.
 
4.1.10                Legal Requirements.  Contractor has knowledge of all of
the Applicable Laws that must be followed in performing the Work and
Contractor’s warranty obligations herein.  Subject to Owner’s performance of its
responsibilities contained in Part I, Section 7.3 and Reference 7-3 of the Scope
Book in accordance with Applicable Laws and Applicable Permits, the Project can
and shall be built in conformity with Applicable Laws and Applicable
Permits.  The Work and Contractor’s warranty obligations herein will be
performed in conformity with all Applicable Laws and Applicable Permits;
provided, however, notwithstanding anything to the contrary contained herein,
Contractor’s obligation with respect
 

EXECUTION COPY

31

--------------------------------------------------------------------------------



to Applicable Laws and Applicable Permits governing emissions from the Project
is limited to compliance with the Emissions Guarantees.
 
4.1.11                Financial Condition.  In the event Owner reasonably
determines that Contractor’s financial condition, based on the financial reports
provided to Owner pursuant to Section 3.23, has materially declined relative to
its condition as of the date hereof, Owner shall notify Contractor of same and
the respective Chief Financial Officers of each Party shall meet within ten (10)
days of such notice to review Contractor’s financial condition and provide
suggestions for the amount and type of Performance Assurance that Owner shall
reasonably require to be delivered to Owner to secure Contractor’s obligations
hereunder based on such decline in Contractor’s financial condition.  Owner
shall shortly thereafter provide a Notice to Contractor, which shall indicate
the amount of Performance Assurance reasonably required to be delivered to Owner
based on such decline in Contractor’s financial condition, which shall not
exceed Fifty Million Dollars ($50,000,000), and within fifteen (15) days
thereof, Contractor shall cause to be delivered to Owner such required
Performance Assurance.  Upon Final Completion, Owner's rights to give notice of
material decline in Contractor's financial condition and to require provision of
additional Performance Assurance under this Section 4.1.11 shall cease to
apply.  
 
4.1.12                Licenses.  All Persons who will perform any portion of the
Work have and will have all business and professional certifications required by
Applicable Law to perform the services under this Agreement.
 
4.2           Owner.  Owner represents, and warrants, and with respect to
Sections 4.2.4, 4.2.6, 4.2.8, 4.2.9, and 4.2.10 covenants, to Contractor that:
 
4.2.1                Organization, Standing and Qualification.  Owner is a
limited liability company, duly formed, validly existing, and in good
standing under the laws of the State of Delaware, and has full power and
authority to execute, deliver and perform its obligations hereunder and to
engage in the business Owner presently conducts and contemplates conducting, and
is and will be duly licensed or qualified to do business and in good standing in
each jurisdiction wherein the nature of the business transacted by it makes such
licensing or qualification necessary and where the failure to be licensed or
qualified would have a material adverse effect on its ability to perform its
obligations hereunder.
 
4.2.2                Due Authorization; Enforceability.  This Agreement has been
duly authorized, executed, and delivered by or on behalf of Owner and is, upon
execution and delivery, the legal, valid, and binding obligation of Owner,
enforceable against Owner in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting creditors’ rights generally and by general equitable principles.
 
4.2.3                No Conflict.  The execution, delivery and performance by
Owner of this Agreement will not conflict with or cause any default
under:  (a) its organizational documents; (b) any indenture, mortgage, chattel
mortgage, deed of trust, lease, conditional sales contract, loan or credit
arrangement or other agreement or instrument to which Owner is a Party or by
which it or its properties may be bound or affected; or (c) any Applicable Laws.
 

EXECUTION COPY

32

--------------------------------------------------------------------------------



4.2.4                Governmental Approvals.  No authorization, approval,
exemption, or consent by any Governmental Authority is required in connection
with the execution, delivery, and performance of this Agreement by Owner.  Owner
Acquired Permits either have been obtained and are in full force and effect on
the date hereof or will be obtained and will be in full force and effect, so as
to permit Contractor to commence and prosecute the Work to completion in
accordance with the Project Schedules.
 
4.2.5                No Suits, Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to Owner’s knowledge, threatened
against it at law or in equity before any court (United States or otherwise) or
before any Governmental Authority (whether or not covered by insurance) that
individually or in the aggregate could result in any materially adverse effect
on the business, properties, or assets or the condition, financial or otherwise,
of Owner or in any impairment of its ability to perform its obligations under
this Agreement.  Owner has no knowledge of any violation or default with respect
to any order, writ, injunction, or any decree of any court or any Governmental
Authority that may result in any such materially adverse effect or such
impairment.
 
4.2.6                Business Practices.  Owner and its representatives have not
made any payment or given anything of value, and Owner will not, and Owner will
direct its employees, agents, and their employees or agents to not, make any
payment or give anything of value, in either case to any government official
(including any officer or employee of any Governmental Authority) to influence
his, her, or its decision or to gain any other advantage for Contractor or Owner
in connection with the Work to be performed hereunder.  Neither Owner nor any of
its employees or agents shall take any action that violates the United States
Foreign Corrupt Practices Act or any similar Applicable Law.  Owner shall
immediately notify Contractor of any violation of this covenant.
 
4.2.7                Access to Project Site.  Owner has the right to access the
Project Site and to allow Contractor to access and use the Project Site for the
performance of the Work.  
 
4.2.8                Waivers from Adjacent Property Owners.  
 
4.2.8.1                      TXU Generation.  Prior to Contractor commencing any
of the Work on the Project Site, Owner shall obtain a release from TXU
Generation in favor of Contractor in the form of Exhibit P attached hereto.
 
4.2.8.2                      Alcoa.  Owner shall use commercially reasonable
efforts to cause any release from any indirect consequential, exemplary, or
special damages, including loss of profits or loss of revenue, contained in any
agreement between Owner and Alcoa relating to the Project to also run for the
benefit of Contractor; provided, however, the foregoing undertaking by Owner
shall not impose any obligation by Owner, nor shall Owner be required, to incur
any actual costs or expenses, or otherwise result in any increased costs of any
sort in any agreement between Owner and Alcoa, with respect to such undertaking.
 
4.2.9                Permit Status.  Owner agrees to promptly notify Contract of
any material change in status or event relating to any modification,
application, or amendment of any Owner Acquired Permits.
 

EXECUTION COPY

33

--------------------------------------------------------------------------------



4.2.10                Owner Provided Information.  Owner has provided, or will
provide on or before the dates identified in Section 7.3 of the Scope Book,
Contractor with copies of the Owner Provided Information as set forth in Part I,
Section 7.3 of the Scope Book and Contractor acknowledges that all such
documents or information have been or will be provided as an accommodation to
Contractor and as a basis for Contractor to perform the Work.  
 
5.           COST OF WORK
 
5.1           Contract Price.  As full compensation for the Work and all of
Contractor’s obligations hereunder Owner shall pay to Contractor a fixed price
amount of Seven Hundred Nineteen Million Seven Hundred Seventy-Six Thousand
Dollars ($719,776,000) (the “Contract Price”), which is divided into separately
stated contract prices for incorporated materials and for services and labor as
will be set forth substantially in the form of Exhibit Q within thirty (30) days
of the Full Notice to Proceed Date; provided that such amount is subject to
adjustment as documented pursuant to a Change In Work Form with respect to the
matters set forth on Exhibit B attached hereto (the “Provisional Items”) and
Exhibit I attached hereto (the “Contingency Program”), and is exclusive of the
sales and use taxes to be paid by Owner pursuant to Section 5.4.  The Contract
Price shall be changed only as expressly set forth in this Agreement and shall
be paid in accordance with Article 6.  
 
5.2           Cancellation Cost Schedule and Payment Schedule.  Exhibit C sets
forth (i) the payments to be made upon completion of the Work or portions
thereof as set forth in such schedule, and (ii) the cancellation costs that will
be incurred if this Agreement is terminated pursuant to Section 20.1; provided
that taxes to be paid by Owner and any bonuses earned and payable pursuant to
the terms of this Agreement that are not included in such cancellation costs
shall remain obligations of Owner.
 
5.3           All Items of Work Included.  The Contract Price will include
payment for:  (a) all costs of Equipment and Materials, temporary equipment,
labor, transportation, engineering, design and other services relating to
Contractor’s performance of its obligations under this Agreement and the Work
(including any intellectual property rights licensed under this Agreement,
expressly or by implication) provided by Contractor or its Subcontractors;
(b) all United States federal, state, regional, and local taxes, goods and
services taxes, sales taxes, use, ownership, value-added, or property taxes
effective or enacted as of the date of execution of this Agreement or
thereafter, each as imposed on Contractor’s or its Subcontractors’ equipment,
tools, or supplies, and including any state and federal gasoline and fuel taxes;
(c) fees and contributions on or measured by the net income, or assets of
Contractor or its Subcontractors, all employees wages or other labor costs of
Contractor or its Subcontractors, including, without limitation, all payroll or
employment compensation tax, FICA, social security tax or similar taxes for
Contractor's or its Subcontractor's employees; and (d) any duties, levies,
imposts, fees, charges, and royalties (and including any of the foregoing
related to the importation of any items into the United States) imposed on
Contractor or its Subcontractors with respect to any Equipment and Materials,
labor, or services provided under this Agreement.  The Contract Price shall not
be increased with respect to any of the foregoing (unless such increase
constitutes a Change In Law) or with respect to any withholdings that Owner may
be required to make in respect of any of the foregoing items.  Notwithstanding
the foregoing, Contractor shall not be liable for, and the Contract Price shall
not include, any real estate taxes or ownership taxes on the
 

EXECUTION COPY

34

--------------------------------------------------------------------------------



Project Site, nor any corporate income taxes with respect to Owner’s profits,
nor any taxes to be paid by Owner as provided in Section 5.4.1.
 
5.4           Texas Sales and Use Taxes.
 
5.4.1                      Separated Contract.  Owner and Contractor agree that
for Texas sales and use tax purposes, this Agreement is a “separated contract”
as such term is defined in 34 Texas Administrative Code § 3.291(a)(12).  Sales
and use taxes on Equipment and Materials purchased by Owner from Contractor that
constitute Permanent Plant items shall be paid by Owner and are in addition to
the Contract Price.
 
5.4.2                      Texas Direct Payment Permit and Other Matters.  Owner
will provide Contractor with a blanket Texas Direct Payment Exemption
Certification covering each sale, lease or rental of a “taxable item” (as
defined below) by Contractor to Owner in connection with the Work, which will
negate Contractor’s obligation to collect Texas sales and use taxes from Owner
with respect to such taxable items.  Contractor shall issue, and shall cause the
applicable Subcontractors to issue, properly completed Texas Resale Certificates
and/or other exemption certifications or other documentation, as appropriate, to
all applicable Subcontractors, and shall take such other actions as are
necessary or advisable, in order to claim, obtain and/or evidence that the sale
of such taxable items is exempt or otherwise not taxable for Texas sales and use
tax purposes.  Owner shall have no liability to Contractor under this Agreement
or otherwise for any sales and use taxes paid, directly or indirectly, by
Contractor or any Subcontractor with respect to such taxable items, including by
reason of Contractor’s failure to comply, or to cause any Subcontractor to
comply, with the immediately preceding sentence or otherwise to avail itself of
the benefit of any exemption it may receive, including the resale exemption.  As
used in this Section 5.4, the term “taxable item” has the meaning assigned to
that term in Section 151.010 of the Texas Tax Code.
 
5.4.3                      Certain Reimbursements.  Contractor shall pay and be
responsible for, and Owner shall reimburse Contractor (without duplication and
which amount shall be in addition to the Contract Price) for, all sales and use
taxes imposed on (i) Contractor’s services and overhead related to the design,
construction, or operation of the Project, but not incorporated into the
Project, (ii) all consumables used in connection with the Work which are not
incorporated into the Project or for which title has not transferred to Owner,
and (iii) other indirect expenses including any lease or rental of equipment or
other property related to the Work.  Such reimbursable amounts shall be included
in Contractor's monthly Invoices and shall be paid pursuant to Section 6.4.
 
5.4.4                      Statements and Other Information.  Each Contractor’s
Invoice shall be accompanied by a separate statement for sales and use tax
purposes which shall break down in detail the aggregate amount reflected on such
Contractor’s Invoice by clearly and separately listing and identifying each item
(including any service relating to the repair, remodeling, maintenance and/or
restoration of tangible personal property and/or real property) and the amount
of the charges related thereto.  Contractor shall also provide Owner with any
additional information regarding each such Contractor’s Invoice and the
accompanying statement, and sales and use tax matters relating thereto,
requested by Owner.
 

EXECUTION COPY

35

--------------------------------------------------------------------------------



5.4.5                      Cooperation.  Owner and Contractor shall cooperate in
good faith with each other, and shall use their commercially reasonably efforts,
to minimize sales and use taxes and other taxes relating to this Agreement and
the Work, including taking advantage of applicable exemptions and consulting and
cooperating in good faith with each other in order to effectively handle and
contest any audit, examination, investigation, or administrative, court or other
proceeding.  In connection therewith, Contractor shall assign to Owner its
rights to any refund of sales and/or use taxes which have been paid or
reimbursed by Owner to Contractor in order to enable Owner to contest the
determination of taxability and recover any overpayment of such
taxes.  Contractor shall grant or cause to be granted to, and shall cause its
Affiliates, and Subcontractors to grant to, Owner or Owner’s representatives
access at all reasonable times during the course of the Work and for a period of
six (6) years after the Final Completion Date to all of the information, books,
and records relating to tax matters (including sales and use tax matters)
pertaining to the Work within their possession or control (including, the right
to take extracts therefrom and make copies thereof).  Contractor shall also
furnish or cause to be furnished to Owner or Owner’s representatives the
assistance and cooperation of personnel of Contractor, its Affiliates, and
Subcontractors, as Owner may reasonably request in connection which such tax
matters.
 

EXECUTION COPY

36

--------------------------------------------------------------------------------





 
5.5           Bonuses.  
 
5.5.1                Schedule Bonus.  Contractor shall be entitled to a bonus if
Substantial Completion is achieved prior to the Substantial Completion
Guaranteed Date calculated as set forth in this Section 5.5.1 using the table
set forth below. Notwithstanding anything to the contrary herein, the bonus paid
to Contractor pursuant to this Section 5.5.1 shall in no event exceed ***
Dollars ($***).  Subject to the foregoing sentence, for each day prior to the
Substantial Completion Guaranteed Date that Substantial Completion is achieved,
Contractor shall be entitled to receive an amount equal to the sum of the
products of (A) the number of days in each period set forth in the following
table, ending on the date on which Substantial Completion occurs, multiplied by
(B) the dollars per day corresponding to such period.  
 
Number of Days Prior to the Substantial Completion Guaranteed Date that
Substantial Completion occurs:
Dollars ($) per Day
1 to 29
$***
30 to 75
 
$***
(for each Day during such 30 to 75 day period but not before)
76 to 136
 
$***
(for each day during such 76 to 136 day period but not before)
137 to 195
 
$***
(for each day during such 137 to 195 day period but not before)
195 and greater
 
$***
(for each day prior to the day which is the 195th day prior to the Substantial
Completion Guaranteed Date that Substantial Completion occurs, but not before)



 
As an example only, if the Substantial Completion Date occurs 200 days prior to
the Substantial Completion Guaranteed Date, such bonus would be equal to:
 
(29 days x $***) + (46 days x $***) + (60 days x $***) +
(59 days x $***) + (6 days x $***) = $***
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

37

--------------------------------------------------------------------------------



The Parties agree that for purposes of this Section 5.5.1, Substantial
Completion shall be deemed to have been achieved on the date of Contractor’s
notice of Substantial Completion that was accepted by Owner pursuant to an
Owner’s Certificate of Substantial Completion.  Notwithstanding anything to the
contrary in the foregoing, in the event the Substantial Completion Guaranteed
Date is adjusted to a later date from that set forth herein due to the
occurrence of one or more events of Force Majeure or an Excusable Event caused
by an event of Force Majeure affecting Owner, for the sole purpose of
calculating the amount of bonus to be paid to Contractor pursuant to this
Section 5.5.1, the number of days prior to the Substantial Completion Guaranteed
Date on which Substantial Completion was achieved shall be reduced by one-half
(½) of the number of days by which the Substantial Completion Guaranteed Date
was so adjusted and the bonus that Contractor would otherwise receive calculated
using such adjusted number of days.  Owner shall consult with the Project
Representative and thereafter may agree, after such consultation, in Owner’s
sole discretion, to pay the bonus rates described above based on the Substantial
Completion Guaranteed Date using a number of days that is not adjusted as
described in the preceding sentence for such events of Force Majeure or
Excusable Events, as applicable.
 
5.5.2                Performance Bonus.  Provided that Contractor has met the
Minimum Performance Criteria with respect to both the Net Capacity and Net Heat
Rate, Contractor shall be entitled to a bonus (i) if the Project achieves Net
Capacity in excess of the Net Capacity Guarantee in an amount equal to ***
Dollars ($***) per kilowatt for each kilowatt by which the Project exceeds the
Net Capacity Guarantee, and (ii) if the Project achieves a Net Heat Rate below
the Net Heat Rate Guarantee in an amount equal to ***Dollars ($***) per
Btu/kilowatt for each Btu/kilowatt by which the Project achieves a Net Heat Rate
lower than the Net Heat Rate Guarantee.  
 
5.5.3                Payment of Bonuses.  Owner shall pay any Schedule Bonus to
Contractor monthly within thirty (30) Days of receipt of Contractor’s invoice
delivered after the end of any calendar month during which such Schedule Bonus
was earned.  Each such Notice shall specify the amount of such Schedule Bonus
and shall include reasonable data and calculations on the basis of which such
Schedule Bonus has been determined.  All Performance Bonuses will be paid with
the Final Payment.  Subject to achievement of the Minimum Performance Criteria
with respect to both the Net Capacity and Net Heat Rate Minimum Performance
Criteria, better than guaranteed performance for one or more of the Performance
Guarantees may be used as a credit at the applicable Performance Liquidated
Damages rates provided in Article 15 to offset any Performance Liquidated
Damages due hereunder; provided, however, any such better than guaranteed
performance utilized in the foregoing manner shall not thereafter be included in
the calculation of any Performance Bonus.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

38

--------------------------------------------------------------------------------





 
6.           TERMS OF PAYMENT 
 
Payments to Contractor shall be made as follows:
 
6.1           Monthly Payments.  Subject to the terms of this Agreement, Owner
shall make progress payments to Contractor on a monthly basis in accordance with
the Payment Schedule as set forth in Exhibit C.  Progress payments as set forth
in the Payment Schedule for work properly invoiced and encompassed within the
Project Progress Report submitted pursuant to Section 6.3 below shall be due and
payable on the twenty-fifth (25th) day of each calendar month (or, if such day
is not a Business Day, the next Business Day) (except as otherwise provided in
Section 5.5.3).  In the event that Contractor fails to provide the Project
Progress Report and pursuant to Section 6.3 and Contractor’s Invoice pursuant to
Section 6.4 in any month by the fifth (5th) day of such month, Owner’s
obligations to make the progress payment to Contractor for that month shall be
extended on a day for day basis.  
 
6.2           Progress Assessment.  Within five (5) Business Days of the
issuance of each Project Progress Report, representatives of Contractor and
Owner shall review the Work completed and assess the progress with respect to
all of the Work completed during the previous month and in the aggregate.
 
6.3           Progress Reporting.  Following the date of this Agreement,
Contractor shall prepare a true and correct Project Progress Report and submit
it to Owner monthly within five (5) days after the end of the preceding
month.  Contractor’s submission of a Project Progress Report shall include its
representation that the Work described in the Milestone Summary Schedule through
the date of the Project Progress Report has, unless otherwise stated by
Contractor, been performed in accordance with this Agreement.  In addition,
Contractor shall keep, and furnish to Owner at Owner’s request, such information
as Owner may reasonably require to determine that the Work is progressing
according to the Milestone Summary Schedule and the Project Schedule and for the
purpose of confirming that Monthly Payments are due hereunder.  Contractor also
shall keep daily logs at the Project Site and shall provide to Owner weekly
reports of actual construction progress as compared with scheduled progress.  
 
6.4           Contractor’s Invoices.  On or before the fifth (5th) day of each
calendar month after the date of this Agreement, Contractor shall submit a
Contractor’s Invoice in the form of Exhibit E to Owner for (i) the progress
payment next due from Owner in accordance with the Payment Schedule, (ii) any
amount due for Work for which payment was withheld from an earlier progress
payment in accordance with Section 6.6, and (iii) any other amount due
Contractor pursuant to this Agreement.  Contractor specifically agrees that it
shall not request in any Contractor’s Invoice the payment of any sum
attributable to Work (a) for which Contractor has already been paid or (b) for
the portion of the Work which has been reasonably disputed by Owner or
Contractor (except to the extent such deficiency which caused such dispute has
been remedied).  Each Contractor’s Invoice shall identify (x) the related
payment set forth on the Payment Schedule that is then due, (y) any other
amounts then payable by Owner to Contractor under Article 16 (without limiting
Owner’s right to dispute any amounts requested for payment), and (z) any
disputed payment amounts resolved and then due, and shall be accompanied by a
 

EXECUTION COPY

39

--------------------------------------------------------------------------------



Conditional Waiver and Release Upon Progress Payment of Contractor for payments
to be made pursuant to such Contractor’s Invoice.  In addition, with each
Contractor’s Invoice Contractor shall submit to Owner a Conditional Waiver and
Release Upon Progress Payment from each Major Subcontractor whose contract or
contracts with Contractor or any of its Subcontractors require total payments by
Contractor or such Subcontractor of Five Million Dollars ($5,000,000) or more
(in the aggregate).  If any such Major Subcontractor has completed all Work that
such Major Subcontractor is to perform, Contractor shall also submit a
Conditional Waiver and Release Upon Final Payment from such Major
Subcontractor.  Contractor understands and agrees that any Contractor’s Invoice
that is inaccurate or incomplete or that lacks reasonable detail, specificity,
or supporting documentation required by Section 6.3, this Section 6.4, and, with
respect to a Contractor’s Invoice requesting the Final Payment, Section 6.8,
shall not, to the extent of such deficiency, constitute a valid request for
payment.  
 
6.5           Owner Review.  Without limiting Owner’s rights of review under
Article 11, Owner shall promptly notify Contractor concerning any invoiced
amount or portion thereof that is in dispute and of the basis for such dispute
as soon as practicable after Owner receives a Contractor’s Invoice and all
accompanying documentation required by Section 6.4.
 
6.6           Payments.  
 
6.6.1                Monthly Payments and Withholding.  Owner shall pay all
amounts that are then payable and not in dispute as set forth in the then
current Contractor’s Invoice (each, a “Monthly Payment”) as provided in
Section 6.1; provided, however, that Owner may offset against such payment any
amount then due from Contractor to Owner pursuant to any provision of this
Agreement.  Such payment shall also be subject to withholdings by Owner on the
following basis:
 
(a)           Owner determines that Contractor has not made satisfactory
progress during the previous month in accordance with the Milestone Summary
Schedule.  In such event Owner and Contractor shall reasonably estimate the
shortfall in the value of Work completed from that which should have been
completed in accordance with the Milestone Summary Schedule provided that, if
the Parties are unable to agree, the determination of any shortfall shall be
determined pursuant to Article 32;
 
(b)           Owner withholds monies otherwise due by way of a refund of any
earlier overpayments; and
 
(c)           Contractor has failed to pay Owner any sums or damages which are
due and payable (including, but not limited to, any undisputed Delay Liquidated
Damages, Performance Liquidated Damages or Reliability Liquidated Damages)
within the time stipulated, or, if none is provided, within a reasonable time
not to exceed fifteen (15) days, Owner has made demand (in the form of a Notice)
in respect of any such sums and Contractor has failed to make such payment
within ten (10) days of such demand.
 
6.6.2                Payment of Withheld Amounts.  In the event of any
withholding as provided above, Owner shall promptly deliver to Contractor, a
Notice in accordance with Section 6.11.1 specifying the determination and
valuation of any uncompleted Work or the
 

EXECUTION COPY

40

--------------------------------------------------------------------------------



details of its reasoning if Sections 6.6.1(b) or (c) apply.  Contractor may
include amounts withheld pursuant to Section 6.6.1 on subsequent Contractor’s
Invoices when and to the extent the uncompleted Work has been completed, the
relevant overpayment of monies has been refunded to Owner by Contractor, the
outstanding liquidated damages have been paid by Contractor to Owner, or the
circumstances leading to such withholding no longer apply, as applicable.  
 
6.6.3                Owner’s Right to Offset.  Without prejudice to Owner’s
foregoing rights under this Section 6.6, Owner may set off against any payment
due to Contractor any amounts due and owing from Contractor to Owner arising
from Contractor’s failure to cure a Contractor Event of Default.
 
6.6.4                Payment; Performance of the Work; Payment of
Subcontractors.  Payment by Owner hereunder shall not of itself constitute
acceptance of Work or waiver of any Defect or deficiency therein.  Contractor
shall continue to perform the Work, notwithstanding a withholding or set off by
Owner or a dispute over amounts due.  Owner shall in no event have any
obligation to pay any Subcontractor with respect to the Work completed by such
Subcontractor on the Project.
 
6.6.5                TSA Payments.  Notwithstanding the foregoing provisions of
this Section 6.6, within five (5) Business Days after the date hereof, Owner
shall pay to Contractor (i) all outstanding undisputed amounts invoiced under
the Technical Services Agreement dated January 25, 2006 (the “TSA”), as amended,
between an Affiliate of Owner and Contractor; and (ii) the payment identified on
the Payment Schedule related to the execution of this Agreement.
 
6.7           Retainage Security.
 
6.7.1                Retainage Security.  As security for the performance of
Contractor’s obligations hereunder, in lieu of any retainage, and within five
(5) Business Days after the Limited Notice to Proceed Date, Contractor shall
deliver a letter of credit in an amount equal to $5,000,000, issued by a
financial institution that has senior unsecured debt rated at least A by
Standard & Poor’s or A2 by Moody’s (or an equivalent rating from such other
equivalent rating agency as may be approved by Owner); and otherwise in form and
substance reasonably acceptable to Owner (the “Retainage Security”).  The amount
of Retainage Security shall be increased immediately prior to the expiration of
each calendar quarter in an amount equal to the ten (10%) of the aggregate
amount of the Contract Price to be paid by Owner to Contractor in accordance
with the Payment Schedule as of the expiration of the following calendar
quarter.  Such Retainage Security shall remain in full force and effect until
released pursuant to Section 6.7.3.  
 
6.7.2                Draws on Retainage Security.  Owner may draw on the
Retainage Security from time to time in whole or in part on demand:
 
(a)           in accordance with Article 29;
 
(b)           if a Contractor Event of Default has occurred hereunder;
 

EXECUTION COPY

41

--------------------------------------------------------------------------------



(c)            in an amount necessary to compensate Owner for amounts not
received due to Contractor’s failure to pay Owner any sums or damages that are
validly due and payable within the time stipulated, or, if none is provided,
within a reasonable time not to exceed thirty (30) days, pursuant to this
Agreement (provided Owner has provided a Notice to Contractor that such amount
is due and owing, and Contractor has failed to pay such amount within ten (10)
days thereof) after receipt of such Notice including but not limited to any
undisputed Performance Liquidated Damages, Reliability Liquidated Damages or
Delay Liquidated Damages;
 
(d)           in full if the Retainage Security is due to expire within thirty
(30) days, Final Completion has not occurred, and Contractor has not, if
applicable, replaced or extended such Retainage Security; or
 
(e)           in accordance with Section 14.1.3.
 
Notwithstanding the foregoing, any drawdown under the Retainage Security shall
also comply with the following requirements;
 
(x)           the amount requested in such drawdown, when added to the amount of
all previous draws under the Retainage Security (and its replacement, if
applicable), shall not exceed ten percent (10%) of the total of amounts actually
paid (or withheld) by Owner to Contractor under the Agreement as of such date;
provided that, notwithstanding the foregoing, if Contractor has failed to obtain
the release of any lien filed against any of Owner’s property, the Project Site
or Owner’s interest therein and Owner is entitled to draw on the Retainage
Security pursuant to Article 29, Owner may draw the amount required to obtain
the release of such lien, including amounts to reimburse Owner’s costs incurred
in relation thereto, up to the full amount of the Retainage Security;
 
(y)           the amount being claimed in respect to any of the above
circumstances does not exceed Owner’s good faith estimate of the amount that
Owner is entitled to recover from Contractor under the Agreement; and
 
(z)           Owner shall not be permitted to drawdown on the Retainage Security
after a termination of this Agreement by Contractor solely by reason of an Owner
Event of Default (as determined pursuant to the procedures of Article 32);
except to discharge any Contractor Lien or other charges which, if unpaid, might
be or become a Contractor Lien pursuant to Section 6.7.3.
 
Nothing in this Section 6.7.2 shall prohibit Owner from drawing on the Retainage
Security for any amount for which Contractor has provided its prior written
consent.
 
6.7.3                Release of Retainage Security.  By no later than the date
which is eighty (80) days after the Substantial Completion Date, the amount of
the Retainage Security shall be reduced to an amount not to exceed five percent
(5%) of the Contract Price (as the same may be adjusted pursuant to the terms
hereof).  By no later than the date which is the later to occur of (a) the date
which is eighty (80) days after Final Payment; and (b) ten (10) days after the
later to occur of (i) the date when Owner and Contractor have settled upon the
final Performance Liquidated Damages and the final Reliability Liquidated
Damages, if any, that Contractor is obligated to pay to Owner hereunder; and
(ii) the date that Contractor actually pays all such
 

EXECUTION COPY

42

--------------------------------------------------------------------------------



Performance Liquidated Damages and Reliability Liquidated Damages to Owner;
Owner shall release all of the Retainage Security; provided that Contractor and
each Major Subcontractor shall have delivered Unconditional Waivers and Releases
Upon Final Payment to Owner prior to such release of the Retainage Security or
Contractor shall have provided security in lieu thereof in accordance with
Section 14.4(l).  In the event this Agreement is terminated prior to completion
of the Work, for any reason other than a Contractor Event of Default, all of the
Retainage Security shall be released to Contractor upon the later to occur of
(x) eighty (80) days after the date of such termination, and (ii) ten (10) days
after all disputes between Owner and Contractor have been resolved and all
amounts, if any, due from Contractor have been paid; provided that Contractor
and each Major Subcontractor shall have delivered Unconditional Waivers and
Releases Upon Final Payment to Owner prior to such release of the Retainage
Security, or Contractor shall have provided security in lieu thereof in
accordance with Section 14.4(l).  Notwithstanding the preceding sentence, in the
event this Agreement is terminated prior to completion of the Work by Contractor
as a result of an Owner Event of Default in accordance with the terms hereof,
the Retainage Security shall be promptly returned to Contractor; provided,
however, all or some portion of the Retainage Security in an amount equal to the
aggregate amount represented by the Conditional Waivers and Releases Upon
Progress Payment provided by Contractor in conjunction with the most recent
invoice prior to such Owner Event of Default shall be placed into a lockbox
account with a recognized national savings association pursuant to a lockbox
agreement reasonably acceptable to Owner and Contractor, which shall provide, in
pertinent part, that the Retainage Security shall be released (a) to Owner, if
Contractor does not promptly, and in any event within ten (10) days after
receipt of Notice of a Contractor Lien relating to Work performed by any
Subcontractor for which Contractor has been paid, satisfy such Contractor Lien,
or contest such Contractor Lien in accordance with the provisions of the last
sentence of Article 29, or (b) to Contractor upon eighty (80) days after the
date of such termination.  
 
6.7.4                Interest on Excess Drawings.  In the event Owner has drawn
under the Retainage Security, the Performance Assurance, or the security as
provided in Section 14.4(m), and it is subsequently determined that such
drawdown was in excess of Owner’s rights hereunder, Owner shall return such
excess amount to Contractor within ten (10) Business Days of such final
determination with interest at the Contract Interest Rate from such drawdown
until return of such excess amount.  
 
6.8           Final Payment.  Upon the delivery of Owner’s Certificate of Final
Completion, Contractor shall submit a final Contractor’s Invoice (the “Final
Contractor’s Invoice”) which shall set forth all amounts due to Contractor that
remain unpaid (including amounts relating to the items on the Punchlist).  Upon
approval thereof by Owner, Owner shall pay to Contractor the amount due under
such Final Contractor’s Invoice (“Final Payment”).  Owner shall make Final
Payment to Contractor within thirty (30) days after receipt of both the Final
Contractor’s Invoice and Contractor’s delivery of the following items to Owner:
 
(a)           with respect to each Major Subcontractor, a Conditional Waiver and
Release Upon Final Payment or an Unconditional Waiver and Release Upon Final
Payment to the extent such Subcontractor has received final payment; and
 
(b)           with respect to Contractor,
 

EXECUTION COPY

43

--------------------------------------------------------------------------------



(i)           a Conditional Waiver and Release Upon Final Payment; and
 
(ii)           an Unconditional Waiver and Release Upon Final Payment no later
than five (5) Business Days after Contractor’s receipt of Final Payment.
 
6.9           Method of Payment.  All payments to be made to Contractor under
this Agreement shall be paid in Dollars and shall be wire transferred in
immediately available funds on the date due or, if such date is not a Business
Day, on the immediately succeeding Business Day to such account as may be
designated by Contractor from time to time by Notice to Owner in accordance with
Article 30.
 
6.10           Disputes.  Failure by Owner to pay any amount reasonably in
dispute that is identified in accordance with Section 6.5 until resolution of
such dispute in accordance with this Agreement shall not alleviate, diminish,
modify nor excuse the performance of, Contractor’s obligations to perform
hereunder in any respect, including Contractor’s obligation to meet the Project
Guaranteed Dates.  Contractor’s acceptance of any payment shall not be deemed to
constitute a waiver of amounts that are then in dispute.  Contractor and Owner
shall use their reasonable efforts to resolve all disputed amounts reasonably
expeditiously and in accordance with the provisions of Article 32.  No payment
made hereunder shall be construed to be acceptance or approval of that part of
the Work to which such payment relates or to relieve Contractor of any of its
obligations hereunder.
 
6.11           Holdbacks.
 
6.11.1                Owner Holdbacks.  Notwithstanding anything to the contrary
herein, in addition to the Retainage Security, upon the occurrence and
continuance of any of the following events, Owner, upon Notice to Contractor in
accordance with Section 6.11.2, may withhold or retain such portion (including
all) of any payment due to Contractor under this Agreement as Owner deems
appropriate in Owner’s reasonable discretion to ensure the performance of the
Work or to protect fully the rights of Owner hereunder (provided that amounts
drawn down on Retainage Security or heldback pursuant to this Section 6.11 for
any one event or occurrence may not exceed the total amount of the
obligation):  
 
(a)           in accordance with Section 6.6.1;
 
(b)           in accordance with Article 29;
 
(c)           in accordance with Section 14.1.3;
 
(d)           Contractor’s  failure to comply with the requirements of
Article 21, including failure to provide evidence of insurance in conformance
with the requirements of this Agreement;
 
(e)           Owner has paid or is required to pay any amount pursuant to an
official notice from a state employment agency, or employee benefit trust fund,
for which Owner is or may reasonably be liable for Contractor or any
Subcontractor employee, in accordance with Applicable Law; or
 

EXECUTION COPY

44

--------------------------------------------------------------------------------



(f)           As one or more of the following shall occur:
 
(i)           A Contractor Event of Default shall have occurred hereunder;
 
(ii)           Contractor’s failure to increase the Retainage Security pursuant
to Section 6.7.1;
 
(iii)           Contractor shall have failed to deliver any Contractor
Deliverable in accordance with the requirements of the Contractor Submittals
Table to Owner on or before the date required, or any such Contractor
Deliverable shall not have been prepared by Contractor in accordance with the
requirements of this Agreement;
 
(iv)           Owner shall have determined that any portion of the Work (but not
including Work that Contractor is in the process of completing or is undertaking
reperformance, repair or replacement with respect thereto) for which payment has
already been made pursuant to a previous Contractor’s Invoice shall contain one
or more Defects; provided that the amount so withheld shall not exceed the
amount reasonably expected to correct such Defect; or
 
(v)           a third-party claim has been filed for which Contractor is
obligated to indemnify Owner pursuant to any of the provisions of Section 23.1
and Contractor has failed to provide the indemnification for such claim in
accordance with Section 23.4.
 
6.11.2                Notice of Withholding; Notice of Correction.  If, pursuant
to Section 6.11.2, Owner intends to withhold any amount from a payment to be
made to Contractor, Owner shall, on or before the date that the applicable
payment is due to Contractor hereunder, provide a Notice of Withholding to
Contractor of any amount that will be so withheld.  Such Notice of Withholding
delivered pursuant to this Section 6.11.2 shall identify the amount that will be
withheld from Contractor, give a reasonably detailed explanation of the reason
Owner will withhold such amount, and shall be signed by an authorized agent of
Owner.  If Contractor receives a Notice of Withholding from Owner pursuant to
this Section 6.11.2, Contractor may provide a Notice of Correction to Owner of a
condition described in such Notice of Withholding delivered pursuant to this
Section 6.11.2.  Such Notice of Correction shall be sufficient to identify the
scope and manner of the Corrective Actions to be taken and the condition, and
shall be signed by an authorized representative of Contractor.  
 
6.11.3                Payment Following Notice of Correction.  If Owner receives
a Notice of Correction describing the actions taken to correct any condition
described in a Notice of Withholding delivered pursuant to Section 6.11.2, Owner
shall pay the amount withheld by Owner for that condition on the date the next
payment is due Contractor hereunder, or object to the scope and manner of the
correction of the condition, on or before the date the next payment is due to
Contractor, in a written statement that sets forth the reason for the objection
and otherwise complies with the provisions of Section 6.11.2.  If Owner objects
to the scope and manner of the Corrective Actions to be taken with respect to a
condition, Owner shall pay to Contractor, along with payment made pursuant to
Contractor’s next payment request, the amount withheld for the correction of
conditions to which Owner no longer objects.
 

EXECUTION COPY

45

--------------------------------------------------------------------------------



6.11.4                Limitation on Contractor’s Rights.  Notwithstanding the
provisions of Sections 19.5 and 32.3, Contractor shall not have any rights of
termination or suspension under Section 19.5 as a result of Owner’s good faith
exercise or attempted exercise of its rights under this Section 6.11.
 
6.12           Application of Monies.  Contractor shall use the sums paid to it
pursuant to this Article 6 for the purpose of performing the Work and designing,
furnishing, equipping, testing and commissioning the Project in accordance with
the Scope Book and this Agreement, including payment of the Subcontractors.  No
provision hereof shall be construed, however, to require Owner or any Financing
Entity to see to the proper disposition or application of the monies so paid to
Contractor.
 
6.13           Release of Liability.  Acceptance by Contractor of the Final
Payment shall constitute a release by Contractor of Owner, their respective
Affiliates, the Financing Entities, if any, and every officer and agent thereof
from all liens (whether statutory or otherwise and including mechanics’ or
suppliers’ liens), claims and liability hereunder with respect to any Work
performed or furnished in connection with this Agreement, or for any act or
omission of Owner or of any person relating to or affecting this Agreement,
except claims for which Contractor has delivered a Notice of dispute to
Owner.  Nothing herein shall constitute a release by Contractor of claims or
liability of which Contractor does not have actual knowledge as of the date of
submittal of the Final Contractor’s Invoice.  For purposes of this Section 6.13
only, Contractor shall be deemed to have actual knowledge of any claim or
liability if Contractor would have discovered such claim or liability after
conducting a reasonable investigation prior to submittal of the Final
Contractor’s Invoice.
 
6.14           Contract Interest Rate.  Overdue payment obligations of the Owner
and the Contractor hereunder (regardless of whether such payment obligation is
imposed by the terms of this Agreement or pursuant to Applicable Law, or
otherwise) shall bear interest at the Contract Interest Rate as of the date due
from the date due until the date paid.
 
7.           COMMENCEMENT AND SCHEDULING OF THE WORK
 
7.1           Notices to Proceed.
 
7.1.1                Limited Notice to Proceed.  On the Limited Notice to
Proceed Date, Contractor shall commence preparing the drawings and
specifications described in Section 3.18.1, in accordance with the Project
Schedules, and shall thereafter diligently pursue such portions of the Work,
assigning to it a priority as necessary for the Project to achieve Substantial
Completion and Final Completion on or before the respective Project Guaranteed
Dates.  Notwithstanding the issuance of a Limited Notice to Proceed, in no event
shall Contractor proceed with procurement of any Equipment or Materials without
Owner’s prior written approval.  The scope of the Work to be completed pursuant
to the Limited Notice to Proceed may be altered or expanded from time to time
pursuant to one or more further Limited Notices to Proceed until Owner issues a
Full Notice to Proceed.
 
7.1.2                Full Notice to Proceed.  On the Full Notice to Proceed
Date, Contractor shall commence with the performance of the remainder of the
Work in accordance with the
 

EXECUTION COPY

46

--------------------------------------------------------------------------------



Milestone Summary Schedule and shall thereafter diligently pursue the Work
assigning to it a priority as necessary for the Project to achieve Substantial
Completion on or before the Substantial Completion Guaranteed Date, and Final
Completion on or before the Final Completion Guaranteed Date.  In the event
Owner releases Contractor to commence Work on the Project Site prior to
completing the Required Owner Activities pursuant to Section 2.6, Contractor
shall use commercially reasonable efforts to commence certain on-Project Site
portions of the Work, including, but not limited to, constructing a fence around
the parameter of the Project Site, establishing access roads over the Project
Site necessary for construction of the Project, establishing lay-down areas with
respect to prosecution of the Work, or other activities described on the Project
Schedule, so as not to cause a delay in the Milestone Summary Schedule, to the
extent reasonably possible.  
 
7.2           Contractor’s Acknowledgment.  Contractor expressly agrees that the
period of time specified to complete all Work and the timely achievement of the
Project Guaranteed Dates includes allowance for coordination with Owner, the
existing operations at Units 1-4 (but with respect to Units 1-2 only until April
25, 2007 and with respect to Unit 3 only until August 25, 2007), Owner’s
Engineer and for all hindrances and delays incident to the Work (other than an
Excusable Event or an event of Force Majeure).  No claim shall be made by
Contractor for hindrances or delays for any cause during the progress of the
Work, except as provided under Articles 8 and 16.
 
7.3           Prosecution of Work.  Subject to the terms and conditions of this
Agreement, Contractor shall prosecute the Work in accordance with the Project
Schedules to cause Substantial Completion and Final Completion to occur.
 
7.4           Project Schedule.
 
7.4.1                Project Schedule.  Within forty-five (45) days after the
Limited Notice to Proceed Date, Contractor shall provide Owner with a digital
and hard copy of the first one hundred eighty (180) days of the Project Schedule
together with the Owner’s interfaces with Contractor.  Within ninety (90) days
after the Full Notice to Proceed Date, Contractor shall provide Owner with a
digital and hard copy of the Project Schedule that satisfies the requirements
set forth in Part I, Section 5.2.2 of the Scope Book and is consistent with the
Milestone Summary Schedule.  Until Substantial Completion, Contractor shall
update the Milestone Summary Schedule to reflect the current status of the
Work.  Following Substantial Completion, Contractor shall update the Milestone
Summary Schedule in accordance with the Remedial Plan, if any, or otherwise
periodically but not less than quarterly.  At a minimum, the updates shall be
performed and provided to Owner (in digital and hard-copy form) on a monthly
basis as part of the Project Progress Report.  Contractor shall also update the
Project Schedule at least every three months.  Contractor shall promptly advise
Owner of any proposed Milestone Summary Schedule changes of more than
fifteen (15) days and the reasons therefor.  Contractor shall employ a project
management system capable of providing schedule monitoring and analysis which
shall include a comparison of the Milestone Summary Schedule with the actual
progress for each time period with all variances noted.  Schedule analysis shall
include a determination of the impact of such variance, if material, on the
Milestone Summary Schedule and any action necessary to correct the
variance.  Utilizing the critical path method, Contractor shall continually
evaluate factors that are delaying or that could delay completion of the
 

EXECUTION COPY

47

--------------------------------------------------------------------------------



Substantial Completion Guaranteed Date, and Contractor shall take remedial
actions reasonably within its control to eliminate or minimize its schedule
delays including over-time for the employees of Contractor and Subcontractors
and the assignment of additional personnel or other resources.
 
7.4.2                Milestone Summary Schedule.  Attached hereto as Exhibit G
is the Milestone Summary Schedule which lists the Critical Path Items, including
the Project Guaranteed Dates, and the applicable dates of completion for each
such Critical Path Item.  The Project Guaranteed Dates shall not be amended,
adjusted or revised without Owner’s prior written approval pursuant to a Change
In Work Form.
 
7.5           Acceleration Plan.  If the most recent version of the Milestone
Summary Schedule shows Substantial Completion occurring thirty (30) or more days
after the Substantial Completion Guaranteed Date, or Contractor fails to
complete any of the Critical Path Items set forth in the Milestone Summary
Schedule such that Substantial Completion is scheduled to occur thirty (30) days
or more after the Substantial Completion Guaranteed Date, Contractor shall,
within ten (10) days after Contractor becomes aware of such delay, submit for
approval by Owner, a written plan (the “Acceleration Plan”) describing the
actions (including acceleration of the Work, for example, by using additional
shifts, overtime, additional crews or resequencing of the Work, as applicable)
Contractor will take so that Substantial Completion of the Project will
reasonably likely occur by the Substantial Completion Guaranteed Date.  Owner
shall determine whether to approve or disapprove such proposed Acceleration Plan
in good faith.  If Owner disapproves all or any portion of the Acceleration
Plan, Owner shall approve those portions of the Acceleration Plan that are
acceptable and provide comments to those portions of the Acceleration Plan that
have been disapproved.  Contractor shall revise the Acceleration Plan to address
such comments as shall have been provided by Owner, if any, and resubmit the
revised Acceleration Plan for Owner’s further comments within two (2) Business
Days after Contractor’s receipt of comments from Owner; provided, however, that
in the event Contractor provides Notice to Owner within such (2) Business Day
period that Contractor is attempting in good faith to incorporate such comments
provided by Owner but requires additional time to resubmit the revised
Acceleration Plan to Owner, Contractor shall have an additional five (5)
Business Days to resubmit such revised Acceleration Plan to Owner.  Upon
approval by Owner, Contractor shall promptly proceed with completing the Work in
the manner specified by the Acceleration Plan and with any additional work as
may be required under the Acceleration Plan.  Subject to Section 19.1(j), if
Contractor, other than due to an Excusable Event or an event of Force Majeure,
continues to fall behind the schedule set forth in an approved Acceleration
Plan, then, upon Notice from Owner, Contractor shall update or modify such
approved Acceleration Plan so as to remedy the failure to meet such schedule
(and such update or modification shall be re-submitted for Owner’s approval
pursuant to the provisions of this Section 7.5).  Upon approval by Owner of any
such update or modification, Contractor shall promptly proceed with completing
the Work in the manner specified by such updated or modified Acceleration
Plan.  Contractor shall be responsible for all costs and expenses of
implementing the Acceleration Plan without any increase to the Contract
Price.  Review and approval of the Acceleration Plan by Owner shall not be
deemed in any way to relieve Contractor of its obligations under this Agreement
relating to the failure to achieve Substantial Completion or Final Completion by
the applicable Project Guaranteed Dates and shall not be a basis for an increase
in the Contract Price.
 

EXECUTION COPY

48

--------------------------------------------------------------------------------



7.6           Meetings.  Contractor shall schedule and conduct monthly meetings
with Owner in accordance with the requirements of Exhibit A at the Project Site,
or such other location as the Parties may agree, for the purpose of reviewing
the progress of the Work and adherence to the Milestone Summary Schedule and the
Project Schedule.  The frequency of such meetings shall be established and
modified, from time to time, by mutual agreement of the Parties; provided,
however, such meetings shall occur no less frequently than monthly; provided,
further, if the Milestone Summary Schedule indicates that Substantial Completion
is scheduled to occur thirty (30) days or more after the Substantial Completion
Guaranteed Date, Owner shall be entitled to require that meetings occur as
frequently as weekly.  If Owner so requests, Contractor shall cause a
representative of any Subcontractor to attend such meeting.  After commencement
of the Work at the Project Site, Owner, Contractor, and any Major Subcontractor
then performing Work on the Project Site shall each designate a representative
to attend weekly meetings to review and discuss the progress of the
Work.  Contractor’s representative at such weekly meeting shall provide a
rolling three-week look ahead schedule outlining the Work to be performed at the
Project Site during the three calendar weeks following such meeting.
 
7.7           Acceleration of Work When Not Delayed.  Owner shall also have the
right to direct that the Work be accelerated by means of overtime, additional
crews or additional shifts or resequencing of the Work notwithstanding that the
Work is progressing without delay in accordance with the established Project
Schedule except to the extent that Contractor, acting reasonably, determines and
notifies Owner in writing that such acceleration would present safety concerns
or has already been accelerated and further acceleration is not reasonably
practicable.  Absent agreement on a fixed price, the Contract Price shall be
adjusted in accordance with the terms of Sections 16.4 through 16.9.  In the
event of any acceleration requested pursuant to this Section 7.7, Contractor
shall promptly provide a plan for such acceleration, including Contractor’s
recommendations for the most effective and economical acceleration.  The
Critical Path Items and the Project Completion Dates shall be adjusted as agreed
upon by Contractor and Owner pursuant to an Owner initiated Change In Work
Form.  Any acceleration of the Work when the Work is not delayed and such
acceleration is not specifically requested by Owner in writing shall be at
Contractor’s sole cost and expense.
 
7.8           Termination if Limited Notice to Proceed Cap is Exceeded.  Either
Party may elect to terminate this Agreement, by providing five (5) Business Days
Notice to the other Party, if the portion of the Contract Price for the Work
performed up to the effective date of termination plus the amount of
cancellation charges anticipated to be incurred with respect to Equipment and
Materials ordered to date exceeds $50,000,000 in the aggregate, or a greater
amount as mutually agreed by Owner and Contractor pursuant to any Limited Notice
to Proceed.  Upon such election to terminate by Owner, Owner shall have the
right at its sole option to assume and become liable for any written obligations
and commitments that Contractor may have undertaken in accordance with Section
20.4.  Following such termination, Owner shall pay Contractor pursuant to
Section 20.1 for Work performed, provided that such amounts may be modified by
Owner's assumption of the liabilities referenced in the previous sentence.
 
8.           FORCE MAJEURE AND EXCUSABLE EVENTS
 
8.1           Force Majeure.  No failure or omission to carry out or observe any
of the terms, provisions, or conditions of this Agreement shall give rise to any
claim by either Party against
 

EXECUTION COPY

49

--------------------------------------------------------------------------------



any other Party hereto, or be deemed to be a breach or default of this Agreement
if such failure or omission shall be caused by or arise out of an event of Force
Majeure.  No obligations of either Party that matured before the occurrence of
an event of Force Majeure causing the suspension of performance shall be excused
as a result of such occurrence.  Notwithstanding anything to the contrary in the
foregoing, the obligation to pay money in a timely manner shall not be subject
to the Force Majeure provisions.
 
8.2           Notice.  If either Party’s ability to perform its obligations
under this Agreement is affected by an event of Force Majeure or an Excusable
Event, such Party shall, within two (2) Business Days with respect to an event
of Force Majeure or five (5) Business Days with respect to an Excusable Event,
after such Party becomes aware of the impact or it would be commercially
reasonable to expect that such party should have became aware of impact of such
event of Force Majeure or Excusable Event (without imposing any duty to
investigate upon such party), give Notice to the other Party (a “Delay Notice”)
of the occurrence of such event.  Within five (5) days after delivery of such
Notice, the Party claiming an event of Force Majeure or an Excusable Event shall
provide reasonable evidence to the other Party of the nature of the event, its
anticipated duration and effect upon the performance of such Party’s
obligations, and any action being taken to avoid or minimize its effect.  The
Party claiming an event of Force Majeure or an Excusable Event shall have a
continuing obligation to deliver to the other Party additional documentation and
analysis supporting its claim regarding an event of Force Majeure or an
Excusable Event promptly after such information is available to the Party
claiming such event of Force Majeure or an Excusable Event.  The burden of proof
shall be on the Party claiming to be affected pursuant to this
Section 8.2.  Within two (2) days after an event of Force Majeure or an
Excusable Event has ended, the Party that was affected by such event of Force
Majeure or an Excusable Event shall give Notice to the other Party of: (i) the
length of time such event of Force Majeure or an Excusable Event was in effect
and such Party was affected by the impact of such event; and (ii) the effect, if
any, such Party claims such event of Force Majeure or an Excusable Event had on
the applicable Project Guaranteed Dates or the Contract Price as provided in
Sections 8.6.1 and 8.6.2.  If Contractor fails to provide Notice of an event of
Force Majeure within the time specified in this Section 8.2, Contractor’s
entitlement to adjustments to the Project Guaranteed Dates or the Contract Price
pursuant to a Change In Work pursuant to Sections 8.6.1 and 8.6.2 shall be
reduced to the extent Owner has suffered any material adverse impact as a result
of Contractor’s delay in providing such Notice.  Notwithstanding the forgoing,
Contractor shall have no obligation to provide Notice of an event of Force
Majeure to any Governmental Authority or Alcoa.
 
8.3           Scope of Suspension; Duty to Mitigate.  The suspension of or
impact on performance due to an event of Force Majeure or an Excusable Event
shall be of no greater scope and no longer duration than is required by such
event.  The excused Party shall use its reasonable efforts:
 
(a)           to mitigate the duration of, and costs arising from, any
suspension or delay in, or other impact to the performance of its obligations
under this Agreement;
 
(b)           to continue to perform its obligations hereunder; and
 
(c)           to remedy its inability to perform, as applicable.
 

EXECUTION COPY

50

--------------------------------------------------------------------------------



In addition, the Party not claiming an event of Force Majeure may identify and
recommend measures designed to mitigate the duration of, and costs arising from,
any suspension or delay in, or other impact to the performance of the affected
Party hereunder and such affected Party shall adopt such measures to the extent
the same are reasonable and lawful.  When the affected Party is able to resume
performance of its obligation under this Agreement, such affected Party shall
give the other Party Notice to that effect.
 
8.4           Removal of Force Majeure.  If, within a reasonable time after the
occurrence of an event of Force Majeure that has caused Contractor to suspend or
delay performance of the Work, Owner has identified and recommended to
Contractor commercially reasonable action to be undertaken, and Contractor has
failed within ten (10) days after receipt of Notice from Owner thereof to take
such action as Contractor could lawfully and reasonably initiate to remove or
relieve either the event which caused such an event of Force Majeure or its
direct or indirect effects, Owner may, in its sole discretion and after Notice
to Contractor, initiate such reasonable measures as will be designed to remove
or relieve such an event of Force Majeure or its direct or indirect effects and
thereafter require Contractor to resume full or partial performance of the
Work.  Owner may off-set the reasonable costs it incurs in taking such measures
against any payments owed to Contractor hereunder.  
 
8.5           Responsibility of Contractor.  Subject to the limitations on
liability contained in this Agreement, damages or injuries to persons or
properties resulting from an event of Force Majeure during the performance of
the obligations provided for in this Agreement shall not relieve Contractor of
any responsibility it may have pursuant to the terms of this Agreement to bear
the cost of the damage or injuries caused by Contractor’s negligence or
misconduct.
 
8.6           Contractor’s Remedies.  
 
8.6.1                Force Majeure.  As Contractor’s only remedy for the
occurrence of an event of Force Majeure, subject to Section 8.7, and provided
that Contractor has complied with the provisions of Sections 8.2, 8.3 and 8.4,
if an event of Force Majeure occurs: (i) the Project Guaranteed Dates shall be
extended and the Milestone Summary Schedule shall be correspondingly adjusted by
the period of time, if any, that Contractor is actually and demonstrably delayed
in the performance of Critical Path Item(s) as a result of the impact of such an
event of Force Majeure, and (ii) if Contractor’s costs actually and demonstrably
increase despite Contractor’s commercially reasonable efforts to mitigate any
such increases, the Contract Price shall be adjusted by the sum of: (x) the
difference of the direct costs (without profit, overhead or contingency)
including incremental stand by costs, if any, incurred by the Contractor because
of such Force Majeure, less any savings or costs not incurred because of such
event of Force Majeure, plus (y) an allowance for profit, overhead, contingency
and escalation, in each case as set forth in a Change In Work Form; provided,
however, that in no event shall any Change In Work include contingency amounts
related to the Labor Pool (as defined in Exhibit I); provided, further, that an
event of Force Majeure may result in a modification or amendment to the
Agreement if mutually agreed by Contractor and Owner as pursuant to Section
33.4.  Notwithstanding the foregoing, the Contract Price shall not be adjusted
for the first Two Million Dollars ($2,000,000) in the aggregate of incremental
standby costs incurred as a result of an event or events of Force Majeure in
accordance with this Section 8.6.1.
 

EXECUTION COPY

51

--------------------------------------------------------------------------------



8.6.2                Excusable Event.  As Contractor’s only remedy for the
occurrence of an Excusable Event, subject to Section 19.4, and provided that
Contractor has complied with the provisions of Sections 8.2, 8.3 and 8.4, if an
Excusable Event occurs (i) the Project Guaranteed Dates shall be extended and
the Milestone Summary Schedule shall be correspondingly adjusted by the period
of time, if any, that Contractor is actually and demonstrably delayed in the
performance of Critical Path Item(s) as a result of such Excusable Event, and
(ii) if Contractor’s cost actually and demonstrably increase despite
Contractor’s commercially reasonable efforts to mitigate any such increases, the
Contract Price shall be adjusted by the sum of: (x) the difference of the direct
costs (without profit, overhead or contingency) incurred by the Contractor
because of such Excusable Event, less any savings or costs not incurred because
of such Excusable Event, plus (y) an allowance for profit, overhead, contingency
and escalation, in each case as set forth in a Change In Work Form; provided,
however, that in no event shall any Change In Work include contingency amounts
related to the Labor Pool (as defined in Exhibit I); provided, further, that an
Excusable Event may result in a modification or amendment to the Agreement if
mutually agreed by Contractor and Owner as pursuant to Section 33.4.
 
8.7           Rights to Terminate.  If an event of Force Majeure has occurred
and continues for more than six (6) months, Owner may terminate this Agreement
by Notice to Contractor.  If such Event of Force Majeure continues for more than
nine (9) months and Owner has not terminated this Agreement pursuant to the
preceding sentence, Contractor may terminate this Agreement by Notice to
Owner.  Upon such termination, Contractor shall be entitled to receive the
payments as set forth in Section 20.1, except that any payment pursuant to
Section 20.1 shall be reduced to the extent Owner exercises its right to assume
the obligations that Contractor may have in good faith undertaken with any Major
Subcontractor.   
 
9.           SUBCONTRACTORS AND VENDORS
 
9.1           Use of Subcontractors.  
 
9.1.1                Subcontractors.  Attached hereto as Exhibit L is a schedule
of the subcontractors, suppliers and vendors which may have contract values
exceeding One Hundred Thousand Dollars ($100,000) with whom Contractor has
indicated it may contract (whether by contract or purchase order) for the
acquisition of Equipment and Materials and services for the performance of the
Work.  
 
9.1.2                Major Subcontractors.  Owner and Contractor have agreed
that the vendors and suppliers of Equipment and Materials as identified in Part
I, Reference 3-2 of the Scope Book, are acceptable as Subcontractors hereunder
for such items of permanent Equipment and Materials as described
therein.  Contractor shall notify Owner in the event Contractor intends to
procure equipment identified in Part I, Reference 3-2 from any Vendor for the
specified equipment listed in Part I, Reference 3-2 other than from the Vendors
listed in Part I, Reference 3-2 for such specified equipment, and Owner shall
have the right to review and approve such new Vendor, such approval not to be
unreasonably withheld.  Owner’s approval rights with respect to Subcontractors
are limited to the approval of such additional Vendors supplying equipment
referenced in Part I, Reference 3-2.
 

EXECUTION COPY

52

--------------------------------------------------------------------------------



9.1.3                Qualification.  Contractor shall use commercially
reasonable efforts to ensure that each Subcontractor is licensed or qualified to
do business and is in good standing under the laws of the jurisdiction where the
Work is to be performed, including the State of Texas.  Contractor acknowledges
and agrees that Owner’s selection of Contractor to perform the Work was due in
part to Contractor’s commitment to, and Contractor hereby agrees to, directly
hire and self perform the majority of mechanical and electrical construction
portions of the Work.  
 
9.2           Assignment.  No subcontract or purchase order shall bind or
purport to bind Owner, but each subcontract and purchase order entered into
between Contractor and a Major Subcontractor shall name Owner as an intended
third-party beneficiary with respect to provisions in the subcontract or
purchase order that relate to warranties and indemnities, and shall provide for
assignment of such subcontract as set forth in Section 9.4; provided that Owner
acknowledges that some subcontracts or purchase orders entered into by
Contractor prior to the date hereof may not include the foregoing
provisions.  As to such agreements, Contractor will utilize commercially
reasonable efforts to amend the terms thereof within sixty (60) days after the
Full Notice to Proceed Date to include the foregoing undertaking.  
 
9.3           Information and Access.  Contractor shall furnish such information
and access relative to its Subcontractors as Owner may reasonably
request.  Contractor acknowledges and agrees that it shall provide Owner with
copies of all specifications and applicable sections of contracts or purchase
orders with Major Subcontractors for the procurement of equipment to be
incorporated into the Project relating to assignment, warranties and
indemnities.  Contractor shall provide concurrently herewith the sections of the
contracts and purchase orders relating to the boilers and steam turbine
generator relating to the assignment of any performance security provided by
such Subcontractor, as well as a certificate in the form attached hereto as
Exhibit O, executed by a duly authorized officer of Contractor, certifying that
the subcontracts and purchase orders attached thereto are true and correct
copies and have not been amended.  In addition, Contractor shall provide
promptly following execution thereof the sections of the contracts and purchase
orders relating to the bag house/scrubber relating to the assignment of any
performance security provided by such Subcontractor, as well as a certificate in
the form attached hereto as Exhibit O, executed by a duly authorized officer of
Contractor, certifying that the subcontracts and purchase orders attached
thereto are true and correct copies and have not been amended.  Contractor
agrees that it shall promptly provide to Owner notice of any subsequent
amendments or modifications to the sections referenced above of such
subcontracts.  
 
9.4           Terms in Subcontracts.  All subcontracts shall conform to the
requirements of this Agreement, insofar as applicable.  All Work performed for
Contractor by a Subcontractor shall be pursuant to an appropriate written
agreement between Contractor and the Subcontractor which  shall contain
provisions that:
 
(a)           reasonably preserve and protect all the rights of Owner under this
Agreement and to the Work to be performed under the subcontract, so that the
subcontracting thereof will not prejudice such rights;
 
(b)           require that such Work be performed in accordance with the
applicable requirements of this Agreement;
 

EXECUTION COPY

53

--------------------------------------------------------------------------------



(c)           require such Subcontractor to make available a representative with
whom Owner or the Financing Entities, if any, may, subject to Contractor’s
coordination and participation, discuss questions regarding the Work being
performed by the Subcontractor;
 
(d)           require such Subcontractor to notify Contractor and Owner in the
event such Subcontractor intends to discontinue supplying any functional spare
parts at any time within five (5) years after completion of such Subcontractor’s
work and permit Owner to order any quantity of any of such parts at the prices
therefor prevailing prior to such discontinuance of supply;
 
(e)           require such Subcontractor to provide and maintain insurance
identified by Contractor as required to be consistent with its obligations
related to this Agreement;
 
(f)           require such Subcontractor to participate in the approved safety
program for the Project Site;
 
(g)           require such Subcontractor to enter into a new contract directly
with Owner on the same terms and conditions as such subcontract in the event
that any trustee in bankruptcy for Contractor rejects the subcontract, or the
Subcontractor terminates such subcontract as a result of the bankruptcy of
Contractor, upon notice to Subcontractor; and where requested by such
Subcontractor, presentation of reasonable financial assurances but otherwise not
subject to Subcontractor’s consent (provided that Owner acknowledges that some
subcontracts or purchase orders entered into by Contractor prior to the date
hereof may not include the foregoing provisions.  As to such agreements,
Contractor will utilize commercially reasonable efforts to amend the terms
thereof within sixty (60) days after the Full Notice to Proceed Date to include
the foregoing undertaking);
 
(h)           allow assignment, including any performance assurance provided by
such Subcontractor, of such agreement to Owner, to another contractor that
replaces the Contractor as designated by Owner, or at Owner’s request, to the
Financing Entities, if any, upon the occurrence of a Contractor Event of Default
or the termination or expiration of this Agreement, upon notice to
Subcontractor, and where requested by such Subcontractor, presentation of
reasonable financial assurances but otherwise not subject to Subcontractor’s
consent;
 
(i)           require such Subcontractor to remove any employee or independent
contractor of such Subcontractor used in the Work or in such Subcontractor’s
warranty obligations within one (1) Business Day after receiving notice from
Contractor that Owner requires  removal of such employee or independent
contractor;
 
(j)           require such Subcontractor to abide by Contractor’s obligations
hereunder and to otherwise hold in strict confidence all of Owner’s Confidential
Information; and
 
(k)           require such Subcontractor to deliver to Owner any “stop-work”
notice or termination notice delivered to Contractor pursuant to Applicable Law.
 
9.5           Minority and Women-Owned Businesses.  Contractor acknowledges that
Owner and its Affiliates are committed to the development, utilization and
inclusion of certified women and minority owned businesses, as well as small
businesses, businesses owned by veterans and
 

EXECUTION COPY

54

--------------------------------------------------------------------------------



service-disabled veterans, and businesses located in historically underutilized
business zones, in Owner’s and its Affiliates’ sourcing and procurement
processes.  Contractor shall provide Owner with reasonably satisfactory evidence
that Contractor considered such businesses for inclusion in Contractor’s
Subcontractors and Vendors.  Contractor acknowledges that Contractor’s Invoices
shall include information regarding the amount of such Invoices reflecting
utilization of and amounts spent with such businesses and Contractor agrees to
provide such additional information regarding utilization of such businesses as
Owner reasonably requests.  Contractor shall further provide Owner with
reasonably satisfactory evidence that its Subcontractors and Vendors were
selected in a non-discriminatory manner and, at least in part, on the basis of
their qualifications and capabilities.  
 
10.           LABOR RELATIONS
 
10.1           General Management of Employees.  Subject to Section 10.6, and
notwithstanding the provisions of Section 10.3, Contractor shall preserve its
rights to exercise and shall exercise its management rights in performing the
Work.  Such management rights shall include the rights to hire, discharge,
promote, and transfer employees; to select and remove foremen or other persons
at other levels of supervision; to establish and enforce reasonable standards of
production; to introduce, to the extent feasible, labor saving Equipment and
Materials; to determine the number of craftsmen necessary to perform a task,
job, or project; and to establish, maintain, and enforce rules and regulations
conducive to efficient and productive operations.
 
10.2           Worker Recruitment and Training Program.  Contractor shall
implement a worker recruitment and training program targeting local residents
(Persons with current zip codes within one hours driving distance of the Project
Site) with respect to the Project.  Contractor shall submit its proposed program
regarding local worker recruitment and training to Owner for approval within
thirty (30) days of the date hereof.  Contractor shall implement and follow the
approved program during the performance of the Work.  Contractor shall provide
Owner with a written report at least once every three (3) months detailing the
turnover of Contractor’s employees and the results of such local resident
recruitment and training program.
 
10.3           Labor Disputes.  Contractor shall use reasonable efforts to adopt
policies and practices designed to avoid work stoppages, slowdowns, disputes and
strikes, and to minimize the risk of labor-related delays or disruption of the
progress of the Work.  Contractor shall promptly take any and all reasonable
steps that may be available in connection with the resolution of violations of
collective bargaining agreements or labor jurisdictional disputes, including the
filing of appropriate processes with any court or administrative agency having
jurisdiction to settle, enjoin, or award damages resulting from violations of
collective bargaining agreements or labor jurisdictional disputes.  Contractor
shall advise Owner promptly, in writing, of any actual or threatened labor
dispute of which Contractor has knowledge that might materially affect the
performance of the Work by Contractor or by any of its
Subcontractors.  Notwithstanding the foregoing, the settlement of strikes,
walkouts, lockouts or other labor disputes shall be at the discretion of the
Party having the difficulty.
 
10.4           Personnel Documents.  Contractor shall ensure that at the time of
hiring, all its personnel, and shall require its Subcontractors to ensure that
such Subcontractors’ personnel
 

EXECUTION COPY

55

--------------------------------------------------------------------------------



performing the Work are in possession of all such documents (including visas,
driver’s licenses and work permits) as may be required by any and all Applicable
Laws.  
 
10.5           Key Personnel.  Contractor shall provide staff to supervise and
coordinate the work of Contractor and Subcontractors on the Project Site.  The
Key Personnel shall at all times hold the positions and be dedicated to the
performance of the duties described in Exhibit H.  Any replacement of the Key
Personnel shall be subject to the prior written consent of Owner, which consent
shall not be unreasonably withheld.  If Owner fails to respond to a request for
consent within five (5) Business Days after Contractor’s request, Owner shall be
deemed to have consented to the proposed individual.
 
10.6           Replacement of Employees and Other Persons at Owner’s
Request.  Within one (1) Business Day after request by Owner, Contractor shall
remove from the Project, the Project Site and from any performance of the Work,
and cause any Subcontractor to remove from the Project, the Project Site and
from any performance of the Work, as soon as reasonably practicable, any Person
performing the Work (including any of the Key Personnel) whom Owner believes to
be creating a safety hazard or a risk of either:  (a) non-achievement of any of
the Project Guaranteed Dates; or (b) material non-performance by Contractor in
accordance with this Agreement.  Contractor acknowledges that Owner desires to
maintain a positive perception of the Project and a good working relationship
with the surrounding communities and that actions of Contractor’s employees or
agents, including the Subcontractor’s employees, may affect the local
communities.  Accordingly, Contractor shall also remove, and cause its
Subcontractors to remove, any employee, agent or other Person engaged in the
performance of the Work for Contractor or such Subcontractor, as the case may
be, who engages in conduct (other than legally protected conduct) in the
communities surrounding the Project that Owner believes is harming or having a
negative effect on the perception of the Project or Owner’s relationship with
the surrounding community.  Owner shall not be responsible directly or
indirectly for the costs of demobilization of any employee of Contractor or
Subcontractor removed from the Project Site pursuant to this Section 10.6.
 
11.           INSPECTION; EFFECT OF REVIEW AND COMMENT
 
11.1           Requirement To Remedy Defect.  Regardless of whether payment has
been made therefor, Owner shall have the right to require Contractor to remedy
any portion of the Work that contains any Defect.  Upon Notice of Owner’s
request to remedy any Work, Contractor shall, subject to the limitations of
Article 17 if during or after the Warranty Period, promptly remedy, at its sole
cost and expense, any Defect that is identified by Owner in such notice.
 
11.2           Inspection.  Contractor understands that Owner, its
representatives and any other person authorized in writing by Owner, including
the Financing Entities and their agents, if any, have the right to observe and
inspect the Work, any item of Equipment and Materials (including Equipment and
Materials under fabrication), design, engineering, service, or workmanship
(including all Contractor Deliverables, technical details and inspection and
testing reports) to be provided hereunder and to observe all quality inspections
and tests, results and data pertaining to the Work and the Project (including
factory or other tests performed at a location other than the Project
Site).  Upon reasonable notice to Contractor, Contractor shall allow Owner and
its representatives, including Owner’s Engineer, and the Financing Entities, if
any, and their
 

EXECUTION COPY

56

--------------------------------------------------------------------------------



representatives and agents, reasonable access to the Work (including Equipment
and Materials under fabrication) and the Project.  Contractor shall incorporate
all such inspection rights in all Equipment and Materials purchase orders and
subcontracts.  To facilitate such observations and inspections, Contractor shall
maintain at the Site a complete set of all drawings and specifications, Vendor
reports, and current Project Schedules.
 
11.3           Contractor Submittals Table.  Within sixty (60) days after the
Full Notice to Proceed Date, Contractor shall provide a Notice to Owner
attaching an initial Contractor Submittals Table, for Owner’s review and
approval, identifying all Contractor Deliverables to be delivered to Owner for
review and comment, the deadline for delivery thereof and for Owner’s comments
and approval, and reference to this Agreement or Exhibit where such submittal is
required.    
 
11.4           Owner Review of Documents.  Contractor shall submit to Owner for
review, and approval as provided herein, hard (printed) copies and soft copies
(in a format agreed to by Owner) of all Contractor Deliverables in accordance
with the requirements of Part I, Section 2.9 of the Scope Book and the
Contractor Submittals Table.  Contractor Deliverables to be approved by Owner
shall be clearly and distinctly marked as for Owner’s Approval.  Owner shall
have the right to make all such materials available to Owner’s Engineer (subject
to the provisions of Article 24) and the Financing Entities, if any.  Owner
reserves the right to reject any submittals for lack of legibility, accuracy or
completeness and shall retain the full time period for review of such submittal
in accordance with the review period specified in the Contractor Submittals
Table.  Notwithstanding anything in Article 6 to the contrary, if Contractor:
(a) issues any purchase order based on any Contractor Deliverable; (b) releases
any Contractor Deliverable for use in connection with the Work; (c) authorizes
any Subcontractor or Vendor to proceed with any of the Work; or (d) submits any
Contractor’s Invoice with respect to any Contractor Deliverable before Owner has
completed its review, Contractor shall do so at its own risk and shall remain
responsible for any costs incurred before Owner indicates its approval or
acceptance, if at all.  Any Contractor Deliverable not approved by Owner within
the time period for Owner’s review specified in the Contractor’s Submittals
Table shall be deemed to have been reviewed and approved by Owner.
 
11.5           Errors and Omissions.  Owner shall promptly notify Contractor of
any errors or omissions identified by Owner with respect to any Contractor
Deliverable submitted for review.  Incorporation of changes into such into
Contractor Deliverable addressing and remedying the errors and omissions shall
not be considered a Change In Work.  
 
12.           PROJECT SITE CONDITIONS
 
12.1           Project Site Conditions.  Contractor represents and warrants that
Contractor has investigated the Project Site to the full extent Contractor deems
necessary for Contractor’s purposes and that Contractor is familiar with, and
has satisfied itself with respect to, the nature and location of the Work and
the Project Site Conditions; provided that Contractor’s familiarity and
satisfaction with subsurface conditions regarding geotechnical characteristics
is limited to the matters reasonably determinable or inferable from items listed
under the heading “Subsurface Investigation” set forth on in Part 1,
Reference 7-1 of the Scope Book.  Notwithstanding any of the foregoing,
Contractor makes no representations or warranties with respect to subsurface
 

EXECUTION COPY

57

--------------------------------------------------------------------------------



locations of utilities for any part of the Project Site or any location where
any portion of the Work shall be performed (including the Common Facilities and
the Shared Site Facilities).
 
12.2           Differing Project Site Conditions.  Contractor specifically
acknowledges and accepts the Project Site Conditions and agrees that, except as
set forth in Section 12.3, no Project Guaranteed Date shall be extended, the
Contract Price shall not be modified, and Contractor shall not be entitled to
request or be granted any Change In Work, as a result of any Project Site
Conditions or any variance between the condition of the Project Site indicated
by this Agreement or expected to exist by Contractor, and the Project Site
Conditions, including any unknown physical conditions above the surface of the
ground.
 
12.3           Unforeseen Project Site Conditions.  In the event any conditions
which are, or may be, protected under Applicable Law or Applicable Permits or
any archeological resources or any other man-made or naturally occurring
condition contained below the surface of an area which pertains to Contractor’s
Work in which Contractor is permitted to dig pursuant to a dig permit issued in
accordance with Part I, Section 7.3 of the Scope Book (other than the presence
of Hazardous Materials which are addressed separately in Article 28), are found
at the Project Site, the Shared Site Facilities or the Common Facilities that
differ materially from those set forth in the Owner Provided Information
regarding the Project Site (each such materially differing condition, an
“Unforeseen Project Site Condition”), Contractor shall promptly notify Owner of
such Unforeseen Project Site Condition and Owner and Contractor shall agree upon
a plan to address or mitigate such condition.  Notwithstanding anything to the
contrary in the foregoing, in no event shall conditions at the Project Site
arising after the date hereof resulting from ordinary operations as currently
conducted at Units 1-4 or Alcoa’s aluminum smelter nearby the Project Site
constitute an Unforeseen Project Site Condition; provided, however, that release
or disposal of any Hazardous Materials on or at the Project Site in violation of
Applicable Laws or permits related to such disposal by Alcoa or Owner’s
Affiliate, as the case may be, shall not constitute “ordinary operations.”  Any
changes to the Work required to address or mitigate an Unforeseen Project Site
Condition shall be deemed an Excusable Event and be subject to the provisions of
Article 8.
 
13.           PERFORMANCE GUARANTEES AND TESTS
 
13.1           Performance Guarantees and Other Requirements.  Subject to
Section 15.4.2(a), Contractor shall perform the Work so that the Project
satisfies the Performance Guarantees, the Reliability Guarantee and successfully
passes the Demonstration Tests.  Contractor shall demonstrate that the Project
satisfies the Performance Guarantees, by satisfactorily running and completing
the tests as set forth in Part I, Section 8 of the Scope Book.  Contractor shall
conduct and collect the data produced during the Performance Tests and shall
prepare the reports in accordance with Section 13.5.3.  Owner shall provide
Contractor with the data derived from operation of the Project during the
Reliability Test period that is used in calculating the Equivalent Availability
Factor.
 
13.2           Start up and Commissioning Procedures.  Contractor shall provide
for Owner’s review and approval detailed start up and commissioning procedures
in accordance with the requirements of Part I, Section 6.1.2 of the Scope Book.
 

EXECUTION COPY

58

--------------------------------------------------------------------------------



13.3           Acceptance Test Procedures.  Contractor shall develop detailed
Acceptance Test procedures in accordance with Part I, Sections 8.2 and 8.5 of
the Scope Book and shall provide such procedures to Owner for Owner’s review and
approval not less than one hundred fifty (150) days prior to the date on which
Contractor anticipates the commencement of the Acceptance Tests.  Owner shall
review such procedures and provide comments to Contractor as promptly as
practicable.  Contractor and Owner shall cooperate reasonably to reach agreement
on the Acceptance Test Procedures not less than sixty (60) days prior to the
date on which Contractor anticipates commencing the Performance Tests.
 
13.4           Acceptance Test Schedules.  Contractor shall give Owner Notice of
the date that Contractor anticipates commencing the initial Acceptance Test at
least sixty (60) days prior to commencing such test.  Contractor shall keep the
Project Representative continuously apprised of the specified schedule, and
changes therein, for the commencement and performance of the Acceptance Tests,
and shall endeavor to give the Project Representative at least five (5) Business
Days prior Notice, or such prior Notice as time reasonably allows, of the
re-performance of any Acceptance Test.  An Acceptance Test conducted without the
Notice to Owner pursuant to this Section 13.4 shall not be valid for the
purposes of this Agreement.
 
13.5           Testing.  
 
13.5.1               Upon Mechanical Completion.  Contractor shall achieve
Mechanical Completion and start up the Project (with Owner’s Operating
Personnel) prior to conducting the Acceptance Tests.  Contractor shall conduct
the Acceptance Tests in accordance with the approved Acceptance Test Procedures
and Part I, Section 8 of the Scope Book.  In the event the Parties do not agree
that Contractor has achieved Mechanical Completion, Contractor may undertake the
Acceptance Tests at any date not earlier than ninety (90) days prior to the
Guaranteed Substantial Completion Date, subject to certifying in writing to
Owner of Contractor’s good faith belief (including providing detailed reasons
therefor) that Mechanical Completion has been achieved; provided, further, in
such event, Contractor shall also commence and diligently carry out such Work as
Owner has specified in a Notice to Contractor to achieve Mechanical
Completion.  The commencement of Acceptance Tests pursuant to this
Section 13.5.1 shall, however, in no way limit Contractor’s obligation to
achieve Mechanical Completion.  In the event Contractor commences the Acceptance
Tests while Owner continues to dispute the achievement of Mechanical Completion,
and it is subsequently determined by agreement or through the procedures set
forth in Article 32 that Mechanical Completion had not been achieved, Owner may
require Contractor to re-perform the Acceptance Tests.
 
13.5.2               Temporary Facilities.  Notwithstanding anything to the
contrary contained herein, Contractor, may request in writing Owner to timely
approve Contractor’s use of temporary equipment, systems or operating practices
for purposes of commencing and executing the Acceptance Tests to satisfy the
requirements of Substantial Completion; provided that: (a) the Project can be
operated in a safe and prudent manner based on such use; (b) all components and
systems that are directly related to the production and delivery of electrical
energy to the high side of the main step-up transformer  are mechanically
complete; (c) any temporary equipment, system or operating practice used to
sustain operation shall be replaced with the permanent equipment, system or
operating practice prior to Final Completion; (d) the absence of any permanent
equipment, system or operating practice, will not or will not be
 

EXECUTION COPY

59

--------------------------------------------------------------------------------



expected to have any material adverse impact on the accuracy or reliability of
the test data; and (e) such use does not adversely affect the commercial
operation of the Project.  
 
13.5.3               Conduct/Test and Test Reports.  Representatives of Owner,
Owner’s Engineer, the Financing Entities, and their agents, if any, shall have
the right to be present during any Acceptance Tests performed by Contractor
under this Article 13; provided that as long as the required Notice has been
given, Contractor shall not be required to postpone or delay any such test in
the event such Persons are not present.  Contractor must submit to Owner a
preliminary test report for each Acceptance Test as soon as reasonably
practicable but in no event more than twenty-four (24) hours after the
completion of such Acceptance Test providing a summary of each Acceptance Test
and raw data taken during such Acceptance Test, and a final test report within
thirty (30) days thereafter.  Contractor shall include sufficient results of
testing in the preliminary test reports to allow Owner to reasonably determine
that the final test results are expected to be satisfactory for the purposes of
obtaining Substantial Completion.  
 
13.6           Non-Conforming Work.  At any time during and promptly after
completion (whether or not successful) of the Acceptance Tests under
Section 13.3 (or any re-performance of any Acceptance Test under Section 13.5,
Section 13.6 or pursuant to any Remedial Plan), Owner shall advise Contractor
and Contractor shall advise Owner in writing of any Defect that any such Party
discovers during an Acceptance Test.  Contractor shall promptly, at Contractor’s
sole cost and expense, correct any Defect (except if such Defect is a
Non-Critical Deficiency, in which case it shall be included on the Punchlist)
and promptly provide Notice to Owner in writing that such corrective measures
have been completed.  Any dispute regarding the existence or correction of any
such Defect shall be resolved pursuant to Article 32.
 
13.7           Revenues.  Any revenues generated by the Project during start up
and commissioning, or the performance of any Acceptance Test or any other
testing otherwise performed shall be paid to and for the benefit of Owner.
 
13.8           Notice of Minimum Stable Load.  When Contractor believes that it
has achieved Minimum Stable Load, Contractor shall deliver to Owner a Notice of
Minimum Stable Load.  Owner shall promptly issue an Owner’s Certificate of
Minimum Stable Load, or if Owner rejects Contractor’s Notice of Minimum Stable
Load, respond in writing giving its reasons for such rejection and Contractor
shall take the appropriate corrective action, as applicable.  Upon completion of
any such applicable corrective action, Contractor shall provide a new Notice of
Minimum Stable Load to Owner for approval.  This process shall be repeated on an
iterative basis until Owner accepts the Notice of Minimum Stable Load and issues
an Owner’s Certificate of Minimum Stable Load.  Owner shall use commercially
reasonable efforts to issue its acceptance or rejection of the initial Notice of
Minimum Stable Load and any subsequent iterations within ten (10) days after
receipt thereof.
 
13.9           Notice of Mechanical Completion.  When Contractor believes that
it has achieved Mechanical Completion, Contractor shall deliver to Owner a
Notice of Mechanical Completion.  Owner shall promptly issue an Owner’s
Certificate of Mechanical Completion or if Owner rejects Contractor’s Notice of
Mechanical Completion, respond in writing giving its reasons for such rejection
and Contractor shall take the appropriate corrective action, as
applicable.  Upon completion of any such applicable corrective action,
Contractor shall provide a new Notice of
 

EXECUTION COPY

60

--------------------------------------------------------------------------------



Mechanical Completion to Owner for approval.  This process shall be repeated on
an interactive basis until Owner accepts the Notice of Mechanical Completion and
issues an Owner’s Certification of Mechanical Completion.  Owner shall use
commercially reasonable efforts to issues its acceptance or rejection of the
initial Notice of Mechanical Completion and any subsequent interactions within
ten (10) days after receipt thereof.
 
13.10                      Post Test Modifications.  If prior to Substantial
Completion:
 
(a)           an Acceptance Test has been completed;
 
(b)           Contractor or any Subcontractor makes any modification to the
Project; and
 
(c)           such modification could have had a material effect on the outcome
of such Acceptance Test, if it had been made before the completion of such
Acceptance Test, then Contractor and Owner shall agree on an appropriate test of
the modified components or such Acceptance Test shall be re-run, as a condition
to achieving Substantial Completion.
 
14.           SUBSTANTIAL COMPLETION AND FINAL COMPLETION
 
14.1           Punchlist.
 
14.1.1               Creation of Punchlist.  When Contractor believes that a
system is ready for commissioning and start up, Contractor shall prepare and
submit to Owner a punchlist of Work remaining to be completed with respect to
such system.  Any Non-Critical Deficiencies with respect to each system will be
included on a list of items of Work that may be completed after the Substantial
Completion Date, which list shall include, for each Non-Critical Deficiency, a
proposed schedule and estimated cost for the completion or repair of such
Non-Critical Deficiency (the “Proposed Punchlist”).  Owner and Contractor shall
determine whether the Proposed Punchlist includes all Non-Critical Deficiencies
for such system, whether the Proposed Punchlist includes only Non-Critical
Deficiencies and whether the system is complete except for those items described
in the Proposed Punchlist.  If Owner’s inspection discloses any Non-Critical
Deficiency that has been excluded from the Proposed Punchlist, any item
described on the Proposed Punchlist that is not a Non-Critical Deficiency, any
item of Work included in the system that is incomplete or Defective (other than
Non-Critical Deficiencies described on the Proposed Punchlist) or that the
estimated cost for the completion or repair of any Non-Critical Deficiency is
not a reasonable estimate of such costs, Owner shall deliver Notice thereof to
Contractor.  If Owner does not deliver such a Notice to Contractor within twenty
(20) days after Owner receives the Proposed Punchlist, the Proposed Punchlist
shall be deemed acceptable to Owner.  If Owner delivers such a Notice to
Contractor, Contractor shall complete any items of Work other than Non-Critical
Deficiencies, revise the Proposed Punchlist to include all Non-Critical
Deficiencies identified by Owner (whether or not such items are disputed by
Contractor) and resubmit the revised Proposed Punchlist to Owner for
review.  Owner may then re-inspect the Project and the foregoing process shall
continue on an iterative basis until Owner has approved the Proposed
Punchlist.  The aggregate of all Proposed Punchlists that are acceptable or
deemed acceptable to Owner shall sometimes be referred to as the
“Punchlist.”  If the Punchlist is not finalized by the Substantial Completion
Date, the Proposed Punchlist as
 

EXECUTION COPY

61

--------------------------------------------------------------------------------



modified by Owner shall be deemed the Punchlist for all purposes hereunder until
the Parties resolve such dispute and otherwise finalize the Punchlist, and
Contractor shall note on such Proposed Punchlist the items under
dispute.  Within five (5) days after Substantial Completion Date, Non-Critical
Deficiencies discovered by Contractor or identified by Owner after the initial
inspection of each system by Owner and Contractor or during the testing the
Project shall be added to the Punchlist.
 
14.1.2               Completion of Punchlist.  Contractor shall proceed promptly
to complete and correct all items on the Punchlist in accordance with the
schedule to complete such items to be agreed upon by the Parties as soon as
practical after Substantial Completion.  Failure to include an item on the
Punchlist does not alter Contractor’s responsibility to complete all Work in
accordance with this Agreement.  Contractor shall complete all items on the
Punchlist promptly after Owner receives such Punchlist and in any event in
accordance with the schedule set forth in such Punchlist.  On a bi-weekly basis
after Substantial Completion, Contractor shall revise and update the Punchlist
to include the date(s) that items listed on such Punchlist are completed by
Contractor and accepted by Owner.  Notwithstanding any of the foregoing, the
items listed on such Punchlist shall not be considered complete until Owner
shall have inspected such Non-Critical Deficiencies and acknowledged, by
notation on the updated Punchlists, that such item of Work is complete.
 
14.1.3               Owner’s Punchlist Option.  At any time after the Final
Completion Guaranteed Date, Owner may elect by Notice to Contractor to draw an
amount from the Retainage Security, or withhold or retain all or such portion of
any payment due to Contractor, in an amount equal to one hundred fifty percent
(150%) of the estimated cost to complete the uncompleted items on the Punchlist
in lieu of requiring Contractor to complete such items.  Owner shall determine
which items on the Punchlist have not been completed and, within fifteen (15)
days of Owner’s written request, Contractor shall reasonably estimate in writing
the cost to complete such items.  Owner may thereafter draw such amount from the
Retainage Security or withhold or retain such amount from any payment due to
Contractor in satisfaction of Contractor’s obligation to complete such items.  
 
14.2           Substantial Completion.  The following are conditions precedent
to Substantial Completion:
 
(a)           Owner has received copies of all Contractor Acquired Permits and
associated approvals required to be obtained by Contractor pursuant to
Section 3.8;
 
(b)           Owner has received all Contractor Deliverables required to be
delivered by Substantial Completion in accordance with the Contractor Submittals
Table, including all Required Manuals necessary to operate the Project in a safe
and reliable manner;
 
(c)           Contractor has certified by a Notice to Owner that all training of
Operating Personnel is complete;
 
(d)           the Punchlist shall have been finalized or deemed completed as
provided in Section 14.1.1; subject to the addition of further Punchlist items
pursuant to Section 14.1.1;
 

EXECUTION COPY

62

--------------------------------------------------------------------------------



(e)           Contractor shall have achieved Mechanical Completion as evidenced
by an Owner’s Certificate of Mechanical Completion;
 
(f)           all Work, including interconnection of the Common Facilities and
correction of any Defects identified during the preparation of the Punchlist or
during any testing, but not including the items listed on the Punchlist, shall
have been completed;
 
(g)           each of the following have been satisfied:
 
(i)           each Acceptance Test that is required to be run for Substantial
Completion pursuant to Part I, Section 8.3, Table 8-2 of the Scope Book, has
been completed in accordance with the test procedures as set forth in Part I,
Section 8.2 of the Scope Book, including such procedures as have been developed
and mutually agreed to Owner and Contractor; and
 
(ii)           the Project shall have achieved the Performance Guarantees
(except for those Emissions Guarantees that will not be tested until after
Substantial Completion pursuant to Part I, Section 8.1.5, Table 1 of the Scope
Book, the Ammonia Consumption Rate Guarantee, and the Limestone Consumption Rate
Guarantee), or the Project shall have achieved the Minimum Performance Criteria;
 
(h)           Contractor shall have licensed all Intellectual Property Rights to
Owner; and
 
(i)           all operational spare parts to be purchased or reconditioned by
Contractor pursuant to Section 3.20.3 have, as applicable, been reconditioned or
been delivered or purchased for delivery to Owner free and clear of any liens,
claims, charges, security interests and encumbrances whatsoever, and all special
tools have been turned over to Owner.
 
14.3           Notice of Substantial Completion.  When Contractor believes that
it has satisfied the provisions of Section 14.2, Contractor shall deliver to
Owner a Notice of Substantial Completion.  Such Notice of Substantial Completion
shall contain a report of the Work completed and a report setting forth the
results of the completed Acceptance Tests with sufficient detail to enable Owner
to determine whether Substantial Completion has been achieved.  The Substantial
Completion Date shall be the date on which the last of the conditions of
Section 14.2 was satisfied or, in the sole discretion of Owner, waived.  Owner
shall promptly issue an Owner’s Certificate of Substantial Completion dated to
reflect the Substantial Completion Date, or if Owner rejects Contractor’s Notice
of Substantial Completion, respond in writing giving its reasons for such
rejection and Contractor shall take the appropriate corrective action, as
applicable.  Upon completion of any such applicable corrective action,
Contractor shall provide a new Notice of Substantial Completion to Owner for
approval.  This process shall be repeated on an iterative basis until Owner
accepts the Notice of Substantial Completion and issues an Owner’s Certificate
of Substantial Completion.  Owner shall issue its acceptance or rejection of the
initial Notice of Substantial Completion and any subsequent iterations within
ten (10) days after receipt thereof.  If Owner fails to respond to a Notice of
Substantial Completion within such ten (10) day period and subsequently delivers
comments to Contractor’s Notice of Substantial Completion, Owner shall waive any
Delay Liquidated Damages that would have otherwise
 

EXECUTION COPY

63

--------------------------------------------------------------------------------



accrued for the number of days equal to the number of days by which Owner’s
response was delayed; provided, however, in the event that Owner’s response was
delayed for a period greater than twenty (20) days Owner shall also be obligated
to pay Contractor’s reasonable incremental stand-by costs, if any, for such
extended period.  Contractor shall pay the amount of undisputed Delay Liquidated
Damages due and owing pursuant to Section 15.1, if any, to Owner by the date
which is five (5) days after the date on which Contractor receives an invoice
from Owner for such Delay Liquidated Damages, provided such invoice shall be
dated no earlier than the Owner’s Certificate of Substantial Completion.
 
14.4           Final Completion.  Final Completion of the Project shall be
deemed to have occurred only if all of the following have occurred:
 
(a)           Substantial Completion has been achieved;
 
(b)           all of the Acceptance Tests not successfully completed prior to
Substantial Completion shall have been completed in accordance with the test
procedures as set forth in Part I, Section 8.2 of the Scope Book, including such
procedures as have been developed and mutually agreed to Owner and Contractor;
 
(c)           the Project shall have satisfied the Performance Guarantees (other
than the Emissions Guarantees) or Contractor shall have paid all Performance
Liquidated Damages due pursuant to Section 15.3;
 
(d)           the Project shall have satisfied the Emissions Guarantees;
 
(e)           the Project shall have satisfied the Reliability Guarantee, or the
Reliability Liquidated Damages shall have been paid;
 
(f)           the Demonstration Tests shall have been run and satisfactorily
completed;
 
(g)           Contractor shall have completed all items on the Punchlist unless
Owner shall have relieved Contractor of its obligation to do so under
Section 14.1.3;
 
(h)           Contractor shall have completed all of the other Work (other than
warranty work);
 
(i)           Owner shall have received all drawings and specifications, copies
of final as-built drawings, electronically prepared computer drawing file(s) as
prepared by Contractor on a software program pursuant to Part I, Section 2 of
the Scope Book, test data, performance data, Equipment and Materials
descriptions, Required Manuals, training aids, Spare Parts Schedule, and other
technical information each as required hereunder for Owner to operate and
maintain the Project;
 
(j)           all Contractor’s and Subcontractors’ personnel (except as required
to perform any on-going warranty support services) shall have left the Project
Site, and all surplus materials, waste materials, rubbish, and construction
facilities other than those to which Owner holds title shall have been removed
from the Project Site as required by Exhibit A, and any permanent facilities
used by Contractor and the Project Site shall have been restored to the same
 

EXECUTION COPY

64

--------------------------------------------------------------------------------



condition that such permanent facilities and the Project Site were in on the
Full Notice to Proceed Date, ordinary wear and tear excepted.  All cleanup and
disposal shall be conducted in accordance with all Applicable Laws and
Applicable Permits;
 
(k)           Contractor shall have assigned to Owner, or provided Owner, with
all warranties or guarantees that Contractor received from Subcontractors to the
extent Contractor is obligated to do so pursuant to Article 17;
 
(l)           Contractor has delivered an Conditional Waiver and Release Upon
Final Payment of Contractor and an Unconditional Waiver and Release Upon Final
Payment of Subcontractor from the Major Subcontractors, or to the extent that
Unconditional Waivers and Releases Upon Final Payment are not provided by any
such Major Subcontractor, Contractor has delivered security in amount, form and
from a provider acceptable to Owner that, in Owner’s reasonable discretion, is
sufficient to ensure that any encumbrance that may be asserted can be removed
without expense to Owner; and
 
(m)           Contractor shall have paid to Owner all Delay Liquidated Damages
and Performance Liquidated Damages (including any disputed amounts not
previously paid) due and owing pursuant to the terms of Sections 15.1 and 15.3,
or, with respect to any Delay Liquidated Damages or Performance Liquidated
Damages disputed by Contractor in good faith, Contractor shall have delivered an
irrevocable standby letter of credit securing such disputed obligations, from a
financial institution that has senior unsecured debt rated at least A by
Standard & Poor’s or A2 by Moody’s (or an equivalent rating from such other
equivalent rating agency as may be approved by Owner), in form and substance
reasonably acceptable to Owner, and in an amount equal to such disputed amount,
which Owner may draw upon in the event of entry of a judgment against Contractor
from a court having jurisdiction over such matter in accordance with
Section 32.2 or upon receipt of notice from such financial institution that such
letter of credit shall not be renewed and Owner has not been provided a
replacement irrevocable standby letter of credit in equal amount and otherwise
conforming to the requirements of this Section 14.4(m).  Notwithstanding the
foregoing, Contractor shall remain liable for payment of Delay Liquidated
Damages and Performance Damages following Final Completion, unless and to the
extent such liability has been fully extinguished by Owner's draws under such
letter of credit.
 
14.5           Notice of Final Completion.  Contractor shall deliver to Owner a
Notice of Final Completion stating that Contractor believes it has satisfied the
provisions of Section 14.4.  Owner shall promptly issue an Owner’s Certificate
of Final Completion to Contractor evidencing that, to the best of Owner’s
knowledge, all of Contractor’s construction obligations under this Agreement
have been satisfied and Final Completion has been achieved, or if Owner rejects
Contractor’s Notice of Final Completion, respond in writing giving Owner’s
reasons for such rejection and Contractor shall promptly take the appropriate
corrective action.  Upon completion of such corrective action, Contractor shall
resubmit a Notice of Final Completion to Owner for approval.  This process shall
be repeated until Owner accepts Contractor’s Notice of Final Completion and
issues an Owner’s Certificate of Final Completion.  Owner shall use commercially
reasonable efforts to accept or reject the initial Notice of Final Completion
and any subsequent iterations within ten (10) days after receipt thereof.  If
Owner fails to respond within  thirty (30) days of receipt beyond such time
period, and at any time during such subsequent review process Owner rejects
Contractor’s Notice of Final Completion, at such time as the
 

EXECUTION COPY

65

--------------------------------------------------------------------------------



Owner’s Certificate of Final Completion is issued Owner agrees to reduce the
amount of days by which it is obligated to make the Final Payment (including any
applicable bonus amount) on a day for day basis for each day in excess of such
time period by which Owner failed to respond.  
 
14.6           Contractor’s Access After Substantial Completion and Final
Completion.  Following Substantial Completion, Owner shall provide Contractor
with reasonable and timely access to the Project to complete all items on the
Punchlist and to satisfy the other requirements for Final
Completion.  Contractor shall also be provided with access to the Project during
the Cure Period in accordance with Section 15.4.9.  The Parties expect that
Contractor shall accomplish any necessary modification, repairs or additional
work to the extent practicable with minimal interference with commercial
operation of the Project and that reductions in and shut-downs of the Project’s
operations will be required only when necessary, taking into consideration the
length of the proposed reduction or shut-down, and Owner’s obligations and
liabilities to customers or others.  Notwithstanding the foregoing, should a
reduction in or shut-down of the Project’s operations be required to complete
any items on the Punchlist, then such reduction or shut-down shall be scheduled
solely at the discretion of Owner in accordance with the provisions of
Section 15.4.12.1.
 
14.7           Subcontractor Air Quality Performance Requirements.  If
performance requirements or guarantees are secured from a Subcontractor
providing the air quality control system which extend beyond or exceed the
performance requirements required to support Contractor’s obligations under this
Agreement and if, at Final Completion, such Subcontractor has not achieved such
performance requirements or guarantees, Contractor will use commercially
reasonable efforts (not including litigation) to enforce such performance
requirements or guarantees for the benefit of Owner, with the understanding that
such efforts shall not prejudice Contractor’s enforcement of its own rights
against such Subcontractor and that successful enforcement of such performance
requirements or guarantees against such Subcontractor will not be a condition of
occurrence of Final Completion provided each of the conditions to Final
Completion contained in Section 14.4 have been successfully achieved by
Contractor (provided that the required Unconditional Waiver and Release Upon
Final Payment shall be waived with respect to payment of amounts related to the
emissions guarantees under the subcontract or purchase order relating to air
quality control system).  For purposes of this Section 14.7, “commercially
reasonably efforts” shall be limited to a maximum of two hundred (200) hours for
all purposes, unless a Change in Work Form is agreed with respect to payment in
excess of such maximum.  Contractor shall provide Notice to Owner following
Contractor's exhaustion of commercially reasonable efforts to enforce such
requirement or guarantees of such Subcontractor under this Section 14.7.  In the
event that Contractor is unable, despite having used commercially reasonable
efforts, to enforce such performance requirements or guarantees against a
Subcontractor providing the air quality control systems which extend beyond or
exceed the performance requirements required to support Contractor's obligations
under this Agreement, Owner, at its option and upon prior written Notice to
Contractor, may enforce the particular requirement or guarantee against such
Subcontractor.  Without limiting Owner's rights under Section 17.6, Contractor
shall, at the request and direction of Owner, and without recourse to
Contractor, at any time following Owner's receipt of the Notice contemplated
under this Section 14.7, (i) assign all such purchase order or subcontract
relating to the air quality control system and (ii) pay to Owner the amounts
remaining to be paid to such Subcontractor, if any and only to the extent such
amounts have been previously paid by Owner to Contractor, related to the
 

EXECUTION COPY

66

--------------------------------------------------------------------------------



emissions guarantees of such subcontract or purchase order relating to the air
quality control system.   
 
15.           LIQUIDATED DAMAGES AND CURE PERIOD
 
15.1           Liquidated Damages for Delay in the Substantial Completion
Dates.  Contractor acknowledges that if the Substantial Completion Date does not
occur on or before the Substantial Completion Guaranteed Date, Owner will suffer
substantial damages that are difficult to ascertain.  Therefore, the Parties
agree that if Substantial Completion is not achieved by the Substantial
Completion Guaranteed Date Contractor shall pay liquidated damages to Owner in
the amount of *** Dollars ($***) for each day (or portion thereof) of such delay
(“Delay Liquidated Damages”) and that the Delay Liquidated Damages shall apply
regardless of the actual amount of damage that may be suffered.  Any amount
Contractor is obligated to pay to Owner under this Section 15.1 shall be due and
payable as set forth in Section 14.3.  Disputed Delay Liquidated Damages that
are ultimately determined to be due and owing shall accrue interest at the
Contract Interest Rate as of the date such amounts should have been paid if
undisputed, from such date until paid.
 
15.2           Liquidated Damages for Failure to Satisfy the Reliability
Guarantee.  Contractor acknowledges that if the Reliability Guarantee has not
been satisfied by the Final Completion Guaranteed Date, Owner will suffer
substantial damages that are difficult to ascertain.  Therefore, the Parties
agree that if the Reliability Guarantee is not satisfied, Contractor shall pay
liquidated damages to Owner in the amount of *** Dollars ($***) per percent by
which the Equivalent Availability Factor is less than *** percent (***%) and
equal to or greater than *** percent (***%), and *** Dollars ($***) per percent
by which the Equivalent Availability Factor is less than *** percent (***%)
during the Reliability Test, which in each case shall be pro rated for any
portion of a percent by which the Equivalent Availability Factor is less than
the applicable percentage (such damages collectively, the “Reliability
Liquidated Damages”) and that the Reliability Liquidated Damages shall apply
regardless of the actual amount of damage that may be suffered.  Any amount
Contractor is obligated to pay to Owner under this Section 15.2 shall be due and
payable on the earlier to occur of (a) the achievement of Final Completion
(other than with respect to the condition contained in Section 14.4(e)) or (b)
the Final Completion Guaranteed Date.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

67

--------------------------------------------------------------------------------



 
 
15.3           Liquidated Damages for Failure to Satisfy Certain Performance
Guarantees.  Contractor acknowledges that if the Project does not achieve the
Net Capacity Guarantee and the Net Heat Rate Guarantee, Owner will suffer
substantial damages that are difficult to ascertain.  Therefore, the Parties
agree that if the Project does not achieve the Net Capacity Guarantee, as
calculated in accordance with Part I, Section 8.2.1 of the Scope Book,
Contractor shall pay liquidated damages to Owner in the amount of *** Dollars
($***) per kilowatt for each kilowatt by which the Project fails to satisfy the
Net Capacity Guarantee.  The Parties further agree that if the Project does not
achieve the Net Heat Rate Guarantee, as calculated in accordance with Part I,
Section 8.2.2 of the Scope Book, Contractor shall pay liquidated damages to
Owner in the amount of *** Dollars ($***) per Btu/kilowatt for each Btu/kilowatt
by which the Project exceeds the Net Heat Rate Guarantee.  In addition, the
Parties agree that if the Project does not  achieve (i) the Ammonia Consumption
Rate Guarantee, as calculated in accordance with Part I, Section 8.1.4 of the
Scope Book, Contractor shall pay liquidated damages to Owner in the amount of
*** Dollars ($***) per lb/hour for each lb/hour by which the Project exceeds the
Ammonia Consumption Rate Guarantee, and (ii) the Limestone Consumption Rate
Guarantee, as calculated in accordance with Part I, Section 8.1.3 of the Scope
Book, Contractor shall pay liquidated damages to Owner in the amount of ***
Dollars ($***) per lb/hour for each lb/hour by which the Project exceeds the
Limestone Consumption Rate Guarantee.  The Parties agree that the foregoing
liquidated damages described in this Section 15.3 with respect to failure of the
Project to achieve the Net Capacity Guarantee, the Net Heat Rate Guarantee, the
Ammonia Consumption Rate Guarantee, or the Limestone Consumption Rate Guarantee
shall apply regardless of the actual amount of damage that may be
suffered.  Performance Liquidated Damages that are ultimately determined to be
due and owing shall accrue interest at the Contract Interest Rate as of the date
such amounts should have been paid if undisputed, from such date until paid.
 
15.4           Actions During the Cure Period.
 
15.4.1                Buy-Down Not Available.  If Contractor has failed to
achieve the Minimum Performance Criteria with respect to the Net Capacity and
the Net Heat Rate, Contractor shall not be entitled to pay the Performance
Liquidated Damages pursuant to Section 15.4.2(a) to achieve Substantial
Completion and must continue seeking to satisfy the Performance Guarantees and
to achieve the Minimum Performance Criteria, and shall pay Delay Liquidated
Damages due and owing under Section 15.1 until Contractor achieves Substantial
Completion.
 
15.4.2                Buy-Down or Cure.  If the Project has achieved Substantial
Completion, but has failed to achieve the Net Capacity Guarantee or the Net Heat
Rate Guarantee, Contractor, at its option, may elect to either:
 


 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

68

--------------------------------------------------------------------------------





 
(a)           pay Owner the Performance Liquidated Damages as determined
pursuant to Section 15.3 based on the results of the most recently completed
Performance Tests used to determine whether Contractor satisfied the applicable
Performance Guarantee, and upon such payment Contractor shall have no further
obligation to satisfy the Performance Guarantees, including for purposes of
achieving Final Completion; or
 
(b)           submit a Remedial Plan to Owner for review and approval as set
forth in Section 15.4.6 within ten (10) days after the Substantial Completion
Date, or if related to further Remedial Plans implemented during the Cure
Period, after Contractor completes additional Performance Tests, as applicable.
 
15.4.3                Election of Option.  Contractor shall exercise the option
provided in Section 15.4.2 by delivery of Notice to Owner not later than ten
(10) days after either the Substantial Completion Date or the date of the last
completed Performance Test; or  the expiration of a previously implemented
Remedial Plan, as applicable.  For the avoidance of doubt, Contractor may,
notwithstanding Contractor’s election of option (b) of Section 15.4.2, elect to
pay the Performance Liquidated Damages and achieve Final Completion, pursuant to
Section 15.4.2(a) after the expiration of its previously implemented Remedial
Plan if Contractor fails to satisfy the Performance Guarantees by such
date,  based on the most recent Performance Tests.  
 
15.4.4                Submission of Remedial Plan.  All Corrective Actions
performed after Substantial Completion shall be performed in accordance with a
Remedial Plan submitted to Owner pursuant to Section 15.4.2(b).  
 
15.4.5                Minimum Requirements for Remedial Plan.  Each Remedial
Plan shall, at a minimum, specify the Corrective Actions Contractor proposes to
take, the commencement date of the Corrective Action, the component or system
that will be tested after such Corrective Actions are implemented, the kind of
test that will be performed on such component or system, and the Benchmark Tests
or Performance Tests.  Contractor will run the tests identified in the Remedial
Plan to demonstrate satisfaction of the relevant Performance Guarantees;
provided, however, that upon the satisfaction of the Performance Guarantees,
Contractor shall be limited to performing three (3) additional Performance
Tests.  The Corrective Actions described in the Remedial Plan that Contractor
proposes to undertake with respect to the Work must be designed and intended to
cause the Project to satisfy the Performance Guarantees without negative effects
on Acceptance Tests results used to obtain Substantial Completion, must have a
reasonable probability of success, and must not involve a material risk of
damaging or diminishing the performance of any of the Work.  The projected
completion date for such Corrective Action must fall within the Cure Period.
 
15.4.6                Approval of Remedial Plan.  Owner shall, promptly but no
later than ten (10) days after receipt of a Remedial Plan, approve or provide
written comments concerning such plan to Contractor.  Unless Contractor accepts
all of Owner’s comments with respect to such Remedial Plan, Contractor and Owner
shall meet and confer as soon as practicable to discuss the Remedial Plan and
Owner’s comments thereto.  Contractor and Owner shall then
 

EXECUTION COPY

69

--------------------------------------------------------------------------------



endeavor to come to an agreement on the Remedial Plan.  If either Contractor or
Owner determines, after using its reasonable efforts to come to an agreement on
a proposed Remedial Plan, that such an agreement cannot be reached, then such
dispute shall be resolved in accordance with Article 32.  If in any dispute
between Owner and Contractor regarding the approval of a proposed Remedial Plan
it is determined that Owner’s failure to approve a proposed Remedial Plan was in
violation of this Agreement, Contractor’s sole remedy for such violation shall
be an equitable extension of the Cure Period, and such failure shall not
otherwise be considered a breach of any covenant, condition, representation or
warranty of Owner, and shall not be construed as an Owner Event of Default.
 
15.4.7                Prosecution of Remedial Plan.  Upon satisfaction of the
conditions of Section 15.4.6, Contractor shall:
 
(a)           promptly and diligently pursue completion of the Remedial Plan at
Contractor’s sole cost;
 
(b)           in performing the Corrective Action described in the Remedial
Plan, neither cause the Project to be unable to satisfy the Emission Guarantees,
nor cause the Project to be unable to comply with Applicable Laws; and
 
(c)           make substantial and demonstrable progress toward completion the
Remedial Plan in accordance with its terms.
 
15.4.8                Additional Remedial Plans.  If Contractor is unable to
satisfy the Performance Guarantees after completing the initial Remedial Plan,
Contractor may deliver a new Remedial Plan to Owner within ten (10) days after
completion of such initial Remedial Plan; provided that the Cure Period has not
or will not expire during the period covered by such new Remedial Plan.
 
15.4.9                Access During Cure Period.  Upon Owner’s approval of the
Remedial Plan submitted pursuant to Section 15.4.2(b), Contractor shall be
granted reasonable access to the Project, subject to Section 15.4.12, for the
period as set forth in the Remedial Plan approved by Owner, to:
 
(a)           perform Corrective Actions pursuant to a Remedial Plan prepared
and prosecuted in accordance with Section 15.4.5; and
 
(b)           re-perform the applicable Benchmark Tests or Performance Tests as
approved by Owner;
 
all in order to improve the performance results of the Project and to reduce
Contractor’s liability for amounts payable as Performance Liquidated Damages or
to establish the basis for any performance bonuses pursuant to
Section 5.4.1.  The Net Capacity and Net Heat Rate shall be adjusted to the
amounts determined by such Performance Tests.  Contractor shall keep Owner
continuously apprised of the specific schedule, and changes therein, including
the scheduled commencement and re-performance of the applicable Benchmark Tests
or Performance Tests.  Notwithstanding anything herein to the contrary,
Contractor shall use commercially reasonable efforts to ensure that Contractor’s
performance of any Correction Action during the Cure Period
 

EXECUTION COPY

70

--------------------------------------------------------------------------------



does not result in the Project operating at a level lower than the initial
performance upon Substantial Completion.
 
15.4.10                      Payment of Performance Liquidated Damages or
Performance Bonuses.  At the end of the Cure Period, the results of the most
recently completed Benchmark or Performance Tests shall be used to calculate the
Performance Liquidated Damages or performance bonuses, as
applicable.  Contractor shall provide Owner with all required test data and
Owner shall calculate the Performance Liquidated Damages or performance bonuses,
as applicable.  In the event any Performance Liquidated Damages have been paid
pursuant to Section 15.8, Owner shall recalculate the Performance Liquidated
Damages or performance bonus, as applicable, and:
 
(a)           if Contractor does not meet the Performance Guarantees and
Performance Liquidated Damages are less than the Performance Liquidated Damages
calculated pursuant to Section 15.8,  Owner shall notify Contractor and refund
the difference thereof to Contractor within five (5) Business Days;
 
(b)           if Contractor does not meet the Performance Guarantees and
Performance Liquidated Damages are greater than the Performance Liquidated
Damages calculated pursuant to Section 15.8, Owner shall notify Contractor and
Contractor shall pay the difference thereof to Owner within five (5) Business
Days after Contractor receives a Notice for such payment from Owner; or
 
(c)           subject to Section 5.5.2, if the recalculated performance exceeds
the Performance Guarantees, any performance bonuses shall be calculated pursuant
to Section 5.5.2.
 
In the event that Owner approves the Remedial Plan pursuant to Section 15.8, and
at the end of the Cure Period (i) the Project does not meet the Performance
Guarantees, Contractor shall pay the applicable Performance Liquidated Damages
calculated pursuant to Section 15.3 or (ii) the Project exceeds the Performance
Guarantees, any performance bonuses shall be calculated pursuant to
Section 5.5.2.
 
15.4.11                      Contractor’s Buy-Down Option.  Notwithstanding any
of the foregoing, during the Cure Period, Contractor may, by Notice to Owner,
elect to calculate the Performance Liquidated Damages based on the then most
recently completed Performance Tests and pay any applicable Performance
Liquidated Damages rather than attempt further Corrective Action.
 
15.4.12                      Operation During Cure Period.  Upon the earlier of
Substantial Completion or the date this Agreement is terminated, Owner shall
assume care, custody and control of the Project in accordance with
Section 18.4.  Notwithstanding the foregoing, during the Cure Period, Owner
shall provide Contractor with reasonable access to the Project as and to the
extent provided in Section 15.4.12.1 at such time or times as Owner shall
approve.  During the Cure Period, Owner shall have the right to operate the
Project in its sole discretion, including the right to maximize the economic
benefits of the Project.  Contractor understands and accepts that the desire of
Owner to maximize the economic benefits of the Project likely will curtail
Contractor’s freedom of action during the Cure Period and Owner will likely not
provide access
 

EXECUTION COPY

71

--------------------------------------------------------------------------------



to the Project to Contractor for any significant modifications during the period
from June 1 through September 30 of any year.  Except as set forth in the next
sentence, any failure by Owner to provide Contractor with access to the Project
as set forth in this Section 15.4.12 shall not be considered a breach of any
covenant, condition, representation or warranty of Owner, and shall not be
construed as an Owner Event of Default.  Contractor’s only remedy for a failure
by Owner to provide Contractor with access to the Project as set forth in this
Section 15.4.12 shall be an equitable extension of the Cure Period until such
reasonable access is provided.
 
15.4.12.1                      Shut Downs During Cure Period.  After Substantial
Completion, Owner and Contractor agree to cooperate in good faith in determining
when and to what extent the Project will be taken out of service in order to
make Corrective Actions to improve the performance of the Project and to
minimize the periods of time when the Project will be taken out of service or
Contractor will be permitted to perform any Benchmark Tests or Performance Tests
or conduct Corrective Actions that require any material limitation on Owner’s
operation of the Project (each such period, an “Outage Period”); provided, that
Contractor shall use its best efforts to conduct such Corrective Actions during
periods when the Project is undergoing scheduled maintenance
outages.  Notwithstanding the foregoing, Contractor will have the right to at
least two (2) Outage Periods, each not to exceed ten (10) consecutive days,
which periods shall be scheduled in consultation with Owner; provided that any
additional Outage Periods shall be subject to Owner’s approval which may be
withheld in Owner’s sole discretion.  Notwithstanding anything to the contrary
herein, unless Owner expressly agrees otherwise (which agreement may be withheld
in Owner’s sole discretion), no Outage Period shall be scheduled during the
period from June 1 through September 30 of any year.
 
15.4.12.2                      Outage Periods.  Each Outage Period will begin
after a twenty four (24) hour cool down period (if necessary for the Corrective
Action) and will end when Contractor clears the Project to normal operational
conditions and turns the Project over to Owner for operation.  For each outage
day during the Cure Period in excess of twenty (20) in the aggregate, Contractor
shall pay Owner an amount per day equal to *** percent (***%) of the average
amount per day paid to Contractor as a bonus for achieving early Substantial
Completion pursuant to Section 5.5.1 (such average amount to be calculated by
taking the total bonus amount paid to Contractor and dividing by the sum of (x)
the number of days prior to the Substantial Completion Guaranteed Date that
Substantial Completion occurs less (y) twenty-nine (29)).  Notwithstanding the
foregoing, Owner shall credit Contractor against sums due pursuant to the
preceding sentence, one (1) outage day for each calendar week that the
Substantial Completion Date occurred earlier than twenty-nine (29) days prior to
the Substantial Completion Guaranteed Date.  Accrued amounts due pursuant to
this Section 15.4.12.2 shall be due and payable within ten (10) days after Owner
provides a Notice to Contractor demanding payment thereof.  If Owner instructs
Contractor to cease performing a Benchmark Test or Performance Test or
conducting Corrective Actions during an Outage Period or otherwise during the
remainder of the Cure Period (for reasons other than safety concerns arising
from Defects), Contractor shall be granted a day for day extension of the Cure
Period.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

72

--------------------------------------------------------------------------------





 
15.5           Offset and Draws on Security.  If Contractor is obligated to pay
any amount to Owner, as applicable, pursuant to Sections 15.1, 15.2 or 15.3,
including any amounts payable pursuant to Section 15.4, as applicable, and such
amount is not paid within the time period referred to in such Section, Owner
shall have the right to offset pursuant to Sections 6.6.1 and 6.11 any such
amount against any amount then or thereafter due from Owner to Contractor under
this Agreement and to exercise its rights against any security provided by or
for the benefit of Contractor in accordance with Section 6.7.2 or any other
applicable sections of this Agreement, in such order as Owner may elect in its
sole discretion.
 
15.6           Sole Remedy; Liquidated Damages Not a Penalty.  The amounts
payable under Sections 15.1, 15.2 or 15.3, as limited by Article 31, and the
other remedies provided for in this Article 15 and, if such failure constitutes
a Contractor Event of Default pursuant to Section 19.1(j) or Section 19.1(k),
the remedies provided for in Sections 19.2(a) through (h), shall be the sole and
exclusive remedies of Owner for delays in Substantial Completion, for failure to
meet the Reliability Guarantee and for failure of the Project to meet the
Performance Guarantees (other than the Emissions Guarantees) during the
Acceptance Tests.  THE PARTIES AGREE THAT OWNER’S ACTUAL DAMAGES, AS APPLICABLE,
IN THE EVENT OF SUCH DELAYS OR FAILURES WOULD BE EXTREMELY DIFFICULT OR
IMPRACTICABLE TO DETERMINE.  ALTHOUGH OWNER’S ESTIMATE OF ITS DAMAGES, INCLUDING
THE LOSS OF OPERATING REVENUE AND OTHER OPERATING AND CONSTRUCTION COSTS AND
CHARGES IN THE EVENT OF SUCH DELAYS OR FAILURES SIGNIFICANTLY EXCEEDS THE AMOUNT
OF THE LIQUIDATED DAMAGES PROVIDED HEREIN, AFTER NEGOTIATION, THE PARTIES HAVE
AGREED TO AMOUNTS THAT REPRESENT EACH OF THE DELAY LIQUIDATED DAMAGES, THE
RELIABILITY LIQUIDATED DAMAGES AND THE PERFORMANCE LIQUIDATED DAMAGES, AND THAT
SUCH LIQUIDATED DAMAGES ARE IN THE NATURE OF LIQUIDATED DAMAGES, AND NOT A
PENALTY.  
 
15.7           Enforceability.  The Parties explicitly agree and intend that the
provisions of this Article 15 shall be fully enforceable by any court exercising
jurisdiction over any dispute between the Parties arising under this
Agreement.  CONTRACTOR AND OWNER HEREBY IRREVOCABLY WAIVE ANY DEFENSES AVAILABLE
TO THEM UNDER LAW OR EQUITY RELATING TO THE ENFORCEABILITY OF THE LIQUIDATED
DAMAGES PROVISIONS SET FORTH IN THIS ARTICLE 15.
 
15.8           Extension of Cure Period.  Notwithstanding anything to the
contrary herein, in the event Contractor has been unable to meet the Performance
Guarantees on or prior to the expiration of the initial one hundred eight (180)
day Cure Period after fulfilling its obligations contained in Sections 15.4.7
and 15.4.9, Contractor may submit to Owner for approval a revised Remedial Plan
meeting the requirements of Section 15.4.5, but setting forth in specificity and
detail Corrective Action(s) which Contractor proposes to undertake to enable the
Project to achieve the Performance Guarantees.  Upon Owner’s approval of such
revised Remedial Plan, not to be unreasonably withheld, the Cure Period shall be
extended for the period of time set forth in the Remedial Plan approved by
Owner, but in no event for more than one hundred eighty
 

EXECUTION COPY

73

--------------------------------------------------------------------------------



(180) days.  In the event Owner disagrees that such proposed Remedial Plan will
enable the Project to achieve the Performance Guarantees, then Owner shall
notify Contractor in writing of same, whereupon Contractor may pay the
Performance Liquidated Damages due and owing to Owner pursuant to Section 15.3
and extend the Cure Period for the period of time set forth in the Remedial Plan
submitted to Owner for approval, such period in no event to exceed one hundred
eighty (180) days.
 
16.           CHANGES IN THE WORK 
 
16.1           Change In Work.  A change in Work (each, a “Change In Work”) may
result only from any of the following:
 
(a)           Changes in the Work required by Owner in writing, including an
acceleration of Work in accordance with Section 7.7;
 
(b)           the occurrence of an Excusable Event (as and only to the extent
permitted by Section 8.6.2);
 
(c)           the occurrence of an event of Force Majeure (as and only to the
extent permitted by Section 8.6.1);
 
(d)           an Owner Directive, in accordance with Section 16.7;
 
(e)           in accordance with Section 24.4;
 
(f)           in accordance with Exhibit B; or
 
(g)           in accordance with Exhibit I.
 
16.2           By Owner.  Owner shall have the right to make changes in the
Work, within the general scope thereof, whether such changes are modifications,
accelerations, alterations, additions, or deletions.  All such changes shall be
made in accordance with this Article 16, be documented in accordance with
Section 16.4 and shall be considered, for all purposes of this Agreement, as
part of the Work.  Notwithstanding the foregoing, unless Contractor and Owner
shall have agreed upon a Change In Work in accordance with the provisions of
Section 16.4 or Owner shall have issued an Owner Directive, Contractor shall
have no obligation to, and shall not, perform or comply with any modification,
acceleration, alteration, addition, or deletion to the Work unless required for
the safe performance of the Work or otherwise in the event of an emergency or as
required by Applicable Law.
 
16.3           By Contractor.  Contractor shall be entitled to initiate and
submit a Change In Work Form for approval by Owner only in the event of an
Excusable Event or Force Majeure in accordance with Sections 8.6.1 and 8.6.2 or
pursuant to Section 24.4 (but, without limiting any other provision hereunder,
with respect to Section 24.4, only to the extent Contractor’s performance
hereunder was actually and demonstrably delayed by any delay in obtaining any
POI Acknowledgement) or pursuant to Exhibits B and I.
 

EXECUTION COPY

74

--------------------------------------------------------------------------------



If Contractor provides Notice of or becomes aware of a Change In Work permitted
pursuant to this Section 16.3, Contractor shall immediately serve Notice thereof
to Owner and Contractor shall, as soon as practicable, prepare a Change In Work
Form.
 
16.4           Owner Initiated Change In Work.  If Owner provides Notice to
Contractor that Owner is proposing a Change In Work, Contractor shall, as soon
as practicable, prepare and deliver to Owner an order of magnitude estimate of
the costs, if any, expected to be incurred in connection with the proposed
Change In Work, and an estimate of the change, if any, to the Milestone Schedule
or Project Guaranteed Dates associated with such Change In Work.  If following
review of such preliminary estimates, Owner requests that Contractor prepare a
more detailed estimate, Contractor shall then prepare a detailed Change In Work
Form which shall include, subject to the remaining provisions of this
Section 16.4, a detailed proposal for such Change In Work, together with a
detailed explanation and basis thereof, of:
 
(a)           the change, if any, to the Milestone Summary Schedule and the
Project  Guaranteed Dates associated with such Change In Work;
 
(b)           the increase or decrease, if any, in the cost required to complete
the Work as described on the Change In Work Form.
 
Any increases in the cost required to complete the Work shall be limited to
actual and demonstrable increases which Contractor was unable to
avoid.  Contractor’s proposed change in the Contract Price for such Change In
Work shall propose a fixed price (with detailed estimates and quotation backup)
which fixed price shall not exceed the difference of the direct costs (without
profit, overhead or contingency) expected to be incurred by Contractor because
of such Change In Work; less any savings expected to be realized because of such
Change In Work, plus an allowance for profit, overhead, contingency and
escalation, in each case as set forth in a Change In Work Form; provided,
however, that in no event shall any Change In Work include any contingency
amount related to the Labor Pool (as defined in Exhibit I).  The adjustment in
the Contract Price specified in this Section 16.4, and the Project Schedule, as
applicable, shall be the sole adjustment related to a specific Change In Work
Form unless expressly stated otherwise therein or as may be provided elsewhere
as mutually agreed by Owner and Contractor pursuant to Section 33.4.  In the
event that Owner requests that Contractor prepare a Change In Work Form after
having received an order of magnitude estimate of the costs related to such
proposed Change In Work, and thereafter elects not to proceed with such proposed
Change In Work, Owner shall be responsible to reimburse Contractor fifty percent
(50%) of Contractor’s reasonable costs in preparing such proposed Change In Work
Form.
 
16.5           Execution of Change In Work Form.  If Contractor and Owner reach
agreement on the matters listed in the Change In Work Form submitted by
Contractor, Contractor shall execute such Change In Work Form, and Owner shall
sign “Accepted by Owner” on such Change In Work Form and execute such Change In
Work Form (indicating any amendments necessary to reflect the agreement of the
Parties).  If the Parties cannot reach agreement on the matters listed in the
Change In Work Form submitted pursuant to this Section 16.5, subject to the
terms of Section 16.7.2, then such matter shall be referred to dispute
resolution under Article 32.
 

EXECUTION COPY

75

--------------------------------------------------------------------------------



16.6           No Obligation or Payment Without Executed Change In Work
Form.  IN NO EVENT SHALL CONTRACTOR BE ENTITLED TO UNDERTAKE OR BE OBLIGATED TO
UNDERTAKE A CHANGE IN WORK UNTIL CONTRACTOR HAS RECEIVED A CHANGE IN WORK FORM
SUBMITTED BY CONTRACTOR AND ACCEPTED BY OWNER AND, EXCEPT AS SET FORTH IN
SECTION 16.7, OR IN THE EVENT IMMEDIATE ACTION IS REASONABLY REQUIRED TO ADDRESS
AN EMERGENCY WHICH ENDANGERS HUMAN HEALTH OR PROPERTY, IN THE ABSENCE OF SUCH
EXECUTED CHANGE IN WORK FORM, IF CONTRACTOR UNDERTAKES ANY CHANGES IN THE WORK,
CONTRACTOR SHALL MAKE ANY SUCH CHANGES AT CONTRACTOR’S SOLE RISK AND EXPENSE AND
SHALL NOT BE ENTITLED TO ANY SCHEDULE MODIFICATION OR PAYMENT HEREUNDER FOR
UNDERTAKING SUCH CHANGES.  NOTHING IN THIS SECTION 16.6 SHALL BE DEEMED TO WAIVE
CONTRACTOR’S OR OWNER’S RIGHT TO AVAIL ITSELF OF THE DISPUTE RESOLUTION
PROCEDURES PURSUANT TO ARTICLE 32 WITH RESPECT TO DISPUTED CHANGE IN WORK FORMS.
 
16.7           Owner Directives.  
 
16.7.1                Non-Major Change In Work.  If Contractor and Owner are
unable to agree on whether a Change In Work has occurred or on the matters
described in a Change In Work Form with respect to any Change In Work Form
proposing an adjustment to the Contract Price equal to or less than Five Hundred
Thousand Dollars ($500,000), whether such Change In Work Form was initiated by
Contractor or by Owner, Contractor shall perform the Work as Owner so directs in
writing, unless the performance of such a Change In Work affects the safe
performance of the Work or violates Applicable Law.  
 
16.7.2                Major Change In Work.  If Contractor and Owner are unable
to agree on any Change In Work Form proposing an adjustment to Contract Price in
excess of Five Hundred Thousand Dollars ($500,000) (such Change In Work as
proposed, a “Major Change In Work”), whether such Major Change In Work was
initiated by Contractor or by Owner, Contractor and Owner shall engage in an
open book review process in order to finalize the adjustment to Contract Price
and the Milestone Summary Schedule, if any, associated with such Major Change In
Work.  During such open book review process, Contractor shall make details of
the estimate buildup, including estimated quantities and subtotals for the
labor, subcontracts and Equipment and Materials costs available for Owner’s
review relating to such Major Change In Work.  In addition, Contractor shall
demonstrate the basis for the increase to Contract Price and the Milestone
Summary Schedule included in such Major Change In Work.  If Owner and Contractor
are unable to reach agreement on the Major Change In Work during such open book
review process, Contractor shall perform the Work as Owner so directs in
writing, unless the performance of such a Change In Work affects the safe
performance of the Work or violates Applicable Law.  
 
16.7.3                Prosecution of Owner Directive.  Notwithstanding the
foregoing, in the event that Contractor reasonably believes that any Change In
Work so directed in writing by Owner would result in a Defect, Contractor shall
promptly provide Notice of same to Owner, which such Notice shall set forth a
detailed explanation and basis for Contractor’s belief and Contractor shall not
be required to perform such Change In Work except as Contractor and
 

EXECUTION COPY

76

--------------------------------------------------------------------------------



Owner, negotiating in good faith, mutually agree.  Subject to the foregoing,
notwithstanding any such Notice provided by Contractor, Contractor shall
otherwise proceed with the Work.  
 
16.7.4                Pricing of Changes In Work Related to Owner
Directives.  In the event Contractor performs Work as directed by Owner pursuant
to Sections 16.7.1 or 16.7.2 (each an “Owner Directive”), and such Owner
Directive results (a) in an increase to the direct costs (without profit,
overhead or contingency) expected to be incurred by Contractor because of such
Owner Directive, Owner shall pay to Contractor the amount of actually incurred
costs of labor and materials incurred by Contractor in connection with Work
performed pursuant to such Owner Directive, plus *** (***) of such amount
representing a reasonable interim amount for Contractor’s overhead and profit or
(b) in savings to direct costs expected to be realized because of such Owner
Directive, Contractor shall reduce the Contract Price by the amount of such
savings, plus *** (***) of such amount representing a reasonable interim amount
for Contractor’s overhead and profit.  Any disputes regarding the pricing of a
Change In Work or Major Change In Work or that are otherwise related to an Owner
Directive shall be subject to the dispute resolution provisions of Article 32,
but if such Change In Work constitutes a Major Change In Work, disputes
regarding such Major Change In Work shall be subject to such dispute resolution
procedures only after following the open book review process described in
Section 16.7.2.  
 
16.7.5                True-Up.  If following resolution of a dispute pursuant to
the provisions contained in Article 32 it is determined that the amounts paid to
Contractor pursuant to Section 16.7.4:  (a) are less than the amounts that Owner
should have paid based upon the Work performed pursuant to an Owner Directive,
then Owner shall pay to Contractor such deficiency (with interest at the
Contract Interest Rate from the date payment for such Work was due and not paid)
within ten (10) days after Notice of such deficiency from Contractor; or
(b) exceed the amounts that Owner should have paid based upon the Work performed
pursuant to an Owner Directive, then Contractor shall refund to Owner such
excess (with interest at the Contract Interest Rate from the date payment for
such Work was due and not paid) within ten (10) days after Notice of such
deficiency from Contractor.
 
16.8           Express Waiver.  Contractor expressly waives any other
compensation for any Change In Work executed pursuant to a Change in Work Form
executed by Owner and Contractor pursuant to the provisions of this Article 16,
including any other change in the Milestone Summary Schedule, the Project
Guaranteed Dates or the Contract Price.  For the avoidance of doubt, to the
extent there is a cumulative effect on the Contract Price or Project Schedule
due to more than one Change in Work, Contractor shall include the impacts of the
accumulation on the most current Change In Work Form and shall not be permitted
to amend previously agreed upon Changes in Work Form.
 
16.9           No Suspension.  Notwithstanding any dispute between Owner and
Contractor regarding a proposed Change In Work, Owner Directive, Contractor’s
claim regarding the impact of a change upon the Contract Price or whether a
Change In Work has in fact occurred, Contractor shall not suspend the Work
unless directed by Owner in writing in accordance with Section 20.7, and Owner
shall continue to make payments to Contractor consistent with the Payment
Schedule, pending resolution of such dispute.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.

EXECUTION COPY

77

--------------------------------------------------------------------------------



16.10                      Evidence of Funds for Payment.  In the event that the
cumulative value of prior Owner-Initiated Changes and Owner Directives, and any
other mutually agreeable Changes In Work exceeds Five Million Dollars
($5,000,000), Owner shall at Contractor’s reasonable request obtain written
confirmation from its Financing Entities or provide written confirmation itself
in a form reasonably acceptable to Contractor that sufficient funds are
available to permit payment for such Changes In Work.  Contractor shall not be
obliged to effect any Change in Work pending receipt of such confirmation.  
 
16.11                      Change for Contractor’s Convenience.  Contractor
shall have the right to take any action at its own expense that is generally
consistent with this Agreement and that Contractor in good faith determines to
be reasonably necessary to meet the requirements of this Agreement.  In the
event such action involves substitution of Equipment or Materials as set forth
in this Agreement or the replacement of Major Subcontractors, or a deletion
from, or modification of the Work as described in this Agreement or any
Contractor Deliverable, Contractor shall obtain Owner’s written approval, which
may be granted or withheld in Owner’s sole reasonable discretion, prior to
undertaking such action.  Contractor shall not be entitled to any adjustment to
the Contract Price, any Project Guaranteed Date, or any other term or condition
of this Agreement in respect of any action undertaken pursuant to this
Section 16.11.
 
16.12                      Audit Rights.  With respect to any Change In Work
which adjusts the Contract Price, or with respect to Work performed pursuant to
an Owner’s Directive, Contractor shall maintain, in accordance with generally
accepted accounting principles consistently applied, records and books of
account.  In any case where Contractor is instructed to proceed to comply with a
Change In Work prior to the agreement of the change to the Contract Price under
Article 16, Contractor shall keep contemporary records of the cost of complying
with the Change In Work and of time expended thereon.  Contractor shall retain
all such records and books of account for a period of at least two (2) years
after the Final Completion Date.  Contractor shall cause all Subcontractors
engaged in connection with the Work or the performance by Contractor of its
warranty obligations herein to retain for the same period all their records
relating to the Work.  In the event of a dispute hereunder in which the cost of
the Work relating to a Change In Work or Owner Directive is in issue and the
parties had not previously agreed to a fixed price for such Change in Work,
Contractor shall grant to Owner the right to conduct an audit with respect to
all documentation pertaining to such dispute, except the compilation of standard
costs for: (i) payroll additives for non-manual employees of Contractor; (ii)
normal operating costs of Contractor’s office in Frederick, Maryland; (iii)
costs of ordinary integrated solutions and technology; (iv) materials, supplies
and reproduction supplies; (v) ordinary communication costs and (vi) non-manual
ordinary employee benefits.  Audit data shall not be released by the auditor to
parties other than Contractor, Owner, the Financing Entities, if any, and their
respective directors, officers, employees, and agents in connection with any
such audit.  Such records shall be open to inspection by Owner at all reasonable
times.  Subject to agreement of the adjustment to Contract Price pursuant to a
Change In Work Form or the determination of the adjustment pursuant to the
dispute resolution procedures pursuant to Article 32, if, as a result of any
audit conducted pursuant to this Section 16.12, the results of such audit
indicate that Contractor received more or less than the amount to which it was
entitled under this Agreement, either Owner shall pay the additional amount owed
to Contractor or Contractor shall refund any overpayment to Owner, as
applicable, in either case within ten (10) days of a written request
therefor.  Owner shall be responsible for all costs and expenses of such audit
unless an
 

EXECUTION COPY

78

--------------------------------------------------------------------------------



overpayment of five percent (5%) is discovered, in which case Contractor shall
be responsible for such costs and expenses.  
 
17.           WARRANTIES CONCERNING THE WORK
 
17.1           Work Warranty.  Contractor warrants to Owner (the “Work
Warranty”) that all Work (other than Work covered by the Materials Warranty),
including Contractor’s (and its Subcontractor’s) construction and design of the
Project and the installation of the Equipment and Materials:
 
(a)           shall be Industry Grade;
 
(b)           shall be free from Defects; and
 
(c)           shall conform to all applicable requirements of this Agreement,
the then current drawings and specifications as approved or accepted by Owner,
Applicable Laws and the Applicable Permits; provided that Contractor’s
obligation with respect to Applicable Laws or Applicable Permits governing
emissions from the Project is limited to compliance with the Emissions
Guarantees.
 
17.2           Materials Warranty.  Contractor further warrants that all
Equipment and Materials and other items furnished by Contractor and any
Subcontractors hereunder (the “Materials Warranty”):
 
(a)           shall be new and of good and suitable quality when installed;
 
(b)           shall conform to the requirements of this Agreement, the then
current drawings and specifications as approved or accepted by Owner, all
Applicable Laws and the Applicable Permits, provided that Contractor’s
obligation with respect to Applicable Laws or Applicable Permits governing
emissions from the Project is limited to compliance with the Emissions
Guarantees;
 
(c)           shall be free from any charge, lien, security interest or other
encumbrance; and
 
(d)           shall be free of any Defects including Defects in design,
materials or fabrication, or excessive wear and tear.
 
Notwithstanding the foregoing, in the event Contractor proposes to incorporate
any used Equipment and Materials into the Project, Contractor shall provide
prior written request thereof to Owner, for Owner’s approval, which may be
withheld in Owner’s sole discretion.  If reasonably requested by Owner due to
concerns that any Work or Equipment and Materials may not satisfy the Work
Warranty or the Materials Warranty, Contractor shall promptly provide Owner with
reasonable evidence that such item(s) of the Work or Equipment and Materials do
satisfy the Work Warranty or Materials Warranty, as applicable.
 
17.3           Warranty Period.  Contractor shall have no liability under
Section 17.1 or 17.2 from and after the end of the twelve (12) month period
commencing on the Substantial
 

EXECUTION COPY

79

--------------------------------------------------------------------------------



Completion Date (the “Warranty Period”); provided, however, that the Warranty
Period for any Work, Equipment and Materials, item or part required to be
re-performed, repaired, corrected or replaced following discovery of a Defect
during the original Warranty Period shall be extended from the time of such
re-performance, repair, correction or replacement for a period equal to the
original Warranty Period for such item or part; provided, further, subject to
Section 17.7.5, the Warranty Period as extended for any Work, item or part shall
not extend for more than twelve (12) months after the end of the initial
Warranty Period.
 
17.4           Enforcement by Owner.  Commencing on the expiration of the
applicable Warranty Period, Owner shall be entitled to enforce all
representations, warranties, and guarantees with respect to the Project from
Subcontractors, and Contractor shall provide reasonable assistance to Owner in
enforcing such representations, warranties, and guarantees, when and as
reasonably requested by Owner.  Owner shall reimburse Contractor for reasonable
expenses incurred by Contractor in complying with such requests from Owner.  In
addition, prior to the expiration of the applicable Warranty Period, Owner, at
its option and upon prior written Notice to Contractor, may enforce the
particular warranty, the Work Warranty or the Materials Warranty against any
Subcontractor if:
 
(a)           Owner reasonably determines that Contractor has not enforced such
warranty against the Subcontractor or Contractor has not performed the warranty
work itself and is not diligently pursuing the satisfaction of such warranty
claim, or
 
(b)           a Contractor Event of Default exists and Owner has terminated the
Agreement.
 
17.5           Exclusions.  The Work Warranty and Materials Warranty set forth
in Sections 17.1 and 17.2 shall not apply to:
 
(a)           Damage to any Equipment and Materials to the extent such damage is
caused by:
 
(i)           a material failure by Owner to operate and maintain such Equipment
and Materials in accordance with Industry Standards or in accordance with the
recommendations set forth in the Required Manuals but only if such failure
occurs after Substantial Completion, or with respect to failures prior to
Substantial Completion such failures are due to the Gross Negligence or Willful
Misconduct of Operating Personnel;
 
(ii)           operation of such Equipment and Materials by Owner materially in
excess of operating specifications for such Equipment and Materials as set forth
in the Required Manuals but only if such failure occurs after Substantial
Completion, or with respect to failures prior to Substantial Completion such
failures are due to the Gross Negligence or Willful Misconduct of Operating
Personnel;
 
(iii)           the use of spare parts and normal consumables by Owner in the
repair or maintenance of such Equipment and Materials that are not materially in
accordance with specifications and recommendations set forth in the Required
Manuals but only if such failure occurs after Substantial Completion, or with
respect to failures prior to Substantial
 

EXECUTION COPY

80

--------------------------------------------------------------------------------



Completion such failures are due to the Gross Negligence or Willful Misconduct
of Operating Personnel; or
 
(iv)           an event of Force Majeure.
 
(b)           Normal Operating Consumables or items that require replacement due
to normal wear and tear or casualty loss (other than as a result of any failure
of the Work Warranty or the Materials Warranty).
 
Notwithstanding the foregoing, damage caused by Operating Personnel while under
the direction of Contractor (except to the extent such damage results from
actions of Operating Personnel constituting Gross Negligence or Willful
Misconduct) shall be the responsibility of Contractor.
 
17.6           Subcontractor Warranties.  Contractor shall use commercially
reasonable efforts to obtain warranties for all Work performed by each
Subcontractor on substantially the same terms as this Article 17.  Contractor
shall assign all representations, warranties, guarantees, and obligations of all
Subcontractors, at the request and direction of Owner, and without recourse to
Contractor, to Owner or any Financing Entity upon termination or expiration of
this Agreement; provided, however, that, notwithstanding such assignment,
Contractor shall, subject to Section 17.4, be entitled to enforce each such
representation, warranty, guarantee, and obligation through the end of the
Warranty Period.  In addition, Contractor hereby assigns to Owner, effective as
of the end of the Warranty Period, all remaining representations, warranties,
guarantees and obligations of all Subcontractors, excluding any rights to
liquidated damages provided for in a subcontract or purchase order that have not
been paid and that are the subject of a claim by Contractor against a
Subcontractor or any other claims of Contractor against any  Subcontractor then
currently in dispute.  Contractor shall deliver to Owner promptly following
execution thereof applicable sections of purchase orders or subcontracts with
Major Subcontractors containing such representations, warranties and
indemnities.  
 
17.7           Correction of Defects.
 
17.7.1                Notice of Warranty Claim.  Subject to Section 17.7.5,
Owner shall provide Notice to Contractor within a reasonable period after
discovery that any of the Work fails to satisfy the Work Warranty or the
Materials Warranty during the applicable Warranty Period.  Contractor shall, at
Contractor’s own cost and expense (including overtime, but excluding insurance
proceeds to the extent actually received), re-perform any necessary engineering
and purchasing relating to such Work, and shall pay the cost of removing any
Defect and the cost of re-performing, repairing, replacing or testing such
subject Work, including any damage to the surrounding Work (subject to the
limitations provided in Section 22.2), as shall be necessary to cause the Work
and the Project to conform to the Work Warranty or Materials Warranty.  In
addition, subject to the limitations provided in Section 22.2, Contractor shall,
at its own cost and expense (including overtime, but excluding insurance
proceeds to the extent actually received), repair and replace any portion of the
Work that is damaged or destroyed because any of the Work shall fail to satisfy
the Work Warranty or the Materials Warranty during the applicable Warranty
Period, all in accordance with the Warranty Procedures.  Within a reasonable
time not to exceed thirty (30) days after receipt by Contractor of a Notice from
 

EXECUTION COPY

81

--------------------------------------------------------------------------------



Owner specifying a failure of any of the Work to satisfy Contractor’s Work
Warranty or the Materials Warranty and requesting Contractor to correct the
failure, Contractor and Owner shall mutually agree when and how Contractor shall
remedy such failure (the “Warranty Procedures”).  Any such remediation or repair
shall be subject to Owner’s approval.  No such remediation or repair shall be
considered complete until Owner shall have reviewed and approved such remedial
work.  Notwithstanding the foregoing and subject to Section 17.7.2.2, if any of
the Work shall fail to satisfy Contractor’s Work Warranty or the Materials
Warranty, and such failure endangers human health or property or materially and
adversely affects the operation of the Project, Contractor shall correct the
failure as soon as is reasonably practicable.
 
17.7.2                 Owner Performance.
 
17.7.2.1                      Upon Contractor’s Request.  Notwithstanding the
foregoing, Contractor may request Owner to perform all or any portion of
Contractor’s obligations with respect to any warranty claim.  Owner may elect to
perform such obligations in Owner’s sole discretion, and, if Owner elects not to
perform such obligations, Contractor shall remain obligated to and shall perform
such obligations.  Owner may prepare and deliver an invoice to Contractor,
accompanied by reasonable supporting documentation, setting forth the cost of
such Work performed by Owner.  Upon receipt thereof, Contractor shall reimburse
Owner for all costs and expenses incurred by Owner (including costs related to
Owner’s personnel) to perform Contractor’s obligations with respect to such
warranty claim within ten (10) days of receiving Owner’s request for payment of
such costs.
 
17.7.2.2                      Failure of Contractor to Perform Warranty
Work.  If Contractor does not use its reasonable efforts to proceed to complete
the Work required to satisfy any warranty claim within the agreed time and
Contractor is not diligently pursuing the satisfaction of such warranty claim,
or if Contractor and Owner fail to reach such an agreement within the period as
set forth in Section 17.7.1, Owner shall have the right after further Notice to
Contractor to perform the necessary remedy, or have third-parties perform the
necessary remedy and Contractor shall reimburse Owner for the costs thereof upon
delivery by Owner of a reasonably detailed invoice, accompanied by reasonable
supporting documentation, setting forth such costs.  In the event any of the
Work fails to satisfy the Work Warranty or the Materials Warranty during the
applicable Warranty Period and any such failure occurs under circumstances in
which there is an immediate need for repairs, Owner may perform such warranty
work for Contractor’s account; provided that Owner provides reasonably prompt
Notice to Contractor of such immediate need.  For purposes of clarity, no
warranty Work shall be re-warranted which is completed after the expiry of the
Warranty Period and no claims for Warranty work shall be made after the expiry
of the Warranty Period except in respect of warranty related work which has not
been completed and of which Contractor was given notice within the Warranty
Period.
 
17.7.3                Equipment and Materials Testing and Demonstrations.  If,
during the Warranty Period, Contractor changes, repairs or replaces any
Equipment and Materials, Owner and Contractor shall establish performance
criteria and any test or functional demonstration procedures to be performed by
Contractor to demonstrate the proper functioning of such repaired or replaced
Equipment and Materials to Owner’s reasonable satisfaction.  
 

EXECUTION COPY

82

--------------------------------------------------------------------------------





 
17.7.4                Chronic Failure.  Should Contractor fail to correct any
Defect in any Work, Equipment and Materials, items or parts, and such failure
occurs more than twice during the Warranty Period, Contractor shall prepare a
root cause analysis, reasonably acceptable to Owner, that defines the changes,
repairs or replacements to the Work, Materials and Equipment, item or part
necessary to avoid further failures of such Work, Materials and Equipment, items
or part, and shall perform and complete all changes, repairs or replacements
indicated in such root cause analysis, regardless of whether the Warranty
Period, as extended pursuant to Section 17.3, shall have expired.  In each case,
Contractor shall repeat such process on an iterative basis until the Defect is
corrected.
 
17.7.5                Owner’s Warranty Option.  Owner and Contractor acknowledge
and agree that it may be impracticable or otherwise not in Owner’s best interest
to re-perform any Work or fix any Defective Equipment and Materials which fails
to satisfy the Work Warranty or Materials Warranty.  Such impracticability may
be due to, among other things, considerations concerning the length of time the
Project may be shutdown in order to re-perform such nonconforming Work or risks
to the other portions of the Project as a result of such re-performance.  As a
consequence thereof, the Parties expressly agree that in lieu of re-performing
any Work so as to cause the Project to satisfy the Work Warranty and Materials
Warranty, Owner shall have the option (the “Warranty Payment Option”) (which
option Owner shall exercise (if at all) by Notice to Contractor within ten (10)
days after Owner initially Notifies Contractor of such non-conforming Work to
cause Contractor (so long as Contractor has not commenced the Work on the
Project Site to fix such Defective Equipment and Materials) to pay to Owner, in
lieu of re-performing such Work, an amount equal to an estimate mutually
determined by Owner and Contractor of the cost to Contractor to re-perform any
necessary engineering and purchasing relating to such non-conforming Work, plus
the cost of removing any non-conforming Work and the cost of re-performing,
repairing or replacing such subject Work, all as would be necessary to cause the
Work and or the applicable Equipment and Materials to conform to the Work
Warranty and Materials Warranty.  If Owner exercises its Warranty Payment Option
with respect to any non-conforming Work, Contractor shall pay all such costs to
Owner within ten (10) days after agreement upon costs (or resolution of any
disputed costs) with Owner.  If Owner exercises its Warranty Payment Option with
respect to any non-conforming Work, and Contractor pays all such costs with
respect to such non-conforming Work, Contractor’s warranty obligations hereunder
with respect to such non-conforming Work shall be deemed satisfied.
 
17.8           Limitations on Warranties.  EXCEPT FOR THE EXPRESS WARRANTIES AND
REPRESENTATIONS SET FORTH IN SECTION 4.1, THIS ARTICLE 17 AND SECTION 25.4,
CONTRACTOR DOES NOT MAKE ANY OTHER EXPRESS WARRANTIES OR REPRESENTATIONS, OR ANY
IMPLIED WARRANTIES OR REPRESENTATIONS, OF ANY KIND, INCLUDING ANY IMPLIED
WARRANTY OF MERCHANTABILITY OR FITNESS FOR PURPOSE.  THE REMEDIES PROVIDED FOR
IN THIS ARTICLE 17 WITH RESPECT TO ANY WORK WHICH FAILS TO SATISFY THE WORK
WARRANTY OR THE MATERIALS WARRANTY DURING THE WARRANTY PERIOD SHALL BE THE SOLE
AND EXCLUSIVE REMEDIES FOR OWNER AS A RESULT OF SUCH FAILURE; PROVIDED THAT IF
SUCH FAILURE CONSTITUTES A CONTRACTOR EVENT OF DEFAULT UNDER SECTION 19.1(F),
THE REMEDIES PROVIDED FOR IN SECTIONS 19.2(A) THROUGH (H) SHALL ALSO BE
AVAILABLE.
 

EXECUTION COPY

83

--------------------------------------------------------------------------------





 
18.           EQUIPMENT IMPORTATION; TITLE
 
18.1           Importation of Equipment and Materials.  Contractor, at its own
cost and expense, shall make all arrangements, including the processing of all
documentation, necessary to import into the United States Equipment and
Materials to be incorporated into the Project and any other equipment and other
items necessary to perform the Work and shall coordinate with the applicable
Governmental Authorities in achieving clearance of United States customs for all
such Equipment and Materials and other items.  In no event shall Owner be
responsible for any delays in customs clearance or any resulting delays in
performance of the Work.
 
18.2           Title.
 
18.2.1                Condition.  Contractor warrants good title, free and clear
of all liens, claims, charges, security interests, and encumbrances whatsoever,
to all Equipment and Materials and other items furnished by it or any of its
Subcontractors that become part of the Project or that are purchased by
Contractor for Owner to be used for the operation, maintenance, or repair of the
Project or any part thereof.
 
18.2.2                Transfer.  Title to all Equipment and Materials and other
items shall pass to Owner, free and clear of all liens, claims, charges,
security interests, and encumbrances whatsoever, upon the earlier of delivery of
such Equipment and Materials or other items to the Project Site or incorporation
of such Equipment and Materials or other items into the Project.
 
18.2.3                Custody During Performance.  The transfer of title shall
in no way affect Owner’s rights as set forth in any other provision of this
Agreement.  Contractor shall have care, custody, and control of all Equipment
and Materials and other items and exercise due care with respect thereto until
the earlier of the Substantial Completion Date and the termination of this
Agreement.
 
18.3           Protection.  For the purpose of protecting Owner’s interest in
all Equipment and Materials, and other items with respect to which title has
passed to Owner pursuant to Section 18.2 but that remain in possession of
Contractor or any Subcontractor, Contractor shall take or cause to be taken all
steps necessary under the laws of the appropriate jurisdictions(s) (including
obtaining bailee’s and warehousemen’s waivers) to protect Owner’ title and to
protect Owner against claims by other parties with respect thereto.
 
18.4           Owner Possession.  On the earlier of the Substantial Completion
Date or the termination of this Agreement, Owner shall take complete possession
and control and assume responsibility for the daily operation and maintenance of
the Project.
 
19.           DEFAULTS AND REMEDIES
 
19.1           Contractor Events of Default.  Contractor immediately shall be in
material default of its obligations pursuant to this Agreement upon the
occurrence of any one or more events of default set forth below (each, a
“Contractor Event of Default”):
 
(a)           Contractor becomes insolvent, generally does not pay its debts as
they become due, admits in writing its inability to pay its debts, or makes an
assignment for the
 

EXECUTION COPY

84

--------------------------------------------------------------------------------



 benefit of creditors, or insolvency, receivership, reorganization, or
bankruptcy or similar proceedings are commenced by Contractor;
 
(b)           insolvency, receivership, reorganization, or bankruptcy or similar
proceedings are commenced against Contractor and such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days;
 
(c)           any material representation or warranty made by Contractor herein
was false or misleading when made and Contractor fails to remedy such false or
misleading representation or warranty within thirty (30) days after Contractor
receives a Notice from Owner with respect thereto, except such thirty (30) day
limit shall be extended if: (i) curing such failure reasonably requires more
than thirty (30) days; (ii) Contractor commences such cure within such
thirty (30) day period and diligently prosecutes such cure; and (iii) such cure
is accomplished within one hundred twenty (120) days after the earlier of the
date on which Contractor first knew of such misrepresentation or falsity or the
date on which Contractor receives a Notice from Owner with respect thereto;
 
(d)           Contractor fails to provide the Retainage Security in accordance
with Section 6.7.1, including adjustments thereto, or allows such Retainage
Security to lapse, terminate or expire in contravention of the terms hereof;
 
(e)           Contractor fails to provide the Performance Assurance in
accordance with Section 4.1.11 or allows such Performance Assurance to lapse,
terminate or expire in contravention of the terms hereof;
 
(f)           Contractor fails to satisfy all of its material obligations under
Article 17 after having received Notice from Owner of such failure and such
failure continuing for more than ten (10) days; provided that this
Section 19.1(f) shall constitute Owner’s sole right to terminate this Agreement
based on a breach or violation of Contractor of its obligations under
Article 17;
 
(g)           Contractor assigns or transfers this Agreement or any right or
interest herein, except in accordance with Article 26;
 
(h)           Contractor fails to maintain any insurance coverages required of
it in accordance with Article 21 and Contractor fails to remedy such breach
within ten (10) days after the Contractor first receives a Notice from Owner
with respect thereto;
 
(i)           Contractor fails to perform or observe in any respect any
provision of this Agreement providing for the payment of undisputed amounts of
money to Owner or any other material provision of this Agreement not otherwise
addressed in this Section 19.1, and such failure continues for ten (10) days
after Notice from Owner in the case of an undisputed payment obligation and
thirty (30) days after Notice from Owner in the case of any other obligation,
except such thirty (30) day limit shall be extended if: (i) curing such failure
reasonably requires more than thirty (30) days; (ii) Contractor commences such
cure within such thirty (30) day period and diligently prosecutes such cure; and
(iii) such cure is accomplished within one hundred twenty (120) days after the
earlier of the date that Contractor first knew of such failure to perform or the
date on which Contractor receives a Notice from Owner with respect thereto;
 

EXECUTION COPY

85

--------------------------------------------------------------------------------





 
(j)           at any time prior to Substantial Completion, Contractor either
fails to timely deliver an Acceleration Plan pursuant to Section 7.5 or
following approval of an Acceleration Plan pursuant to Section 7.5, Contractor
fails, other than due to an Excusable Event or an event of Force Majeure, to
make demonstrable efforts to meet the schedule set forth in the Acceleration
Plan (as determined from the revised Project Schedule established by the
Acceleration Plan);
 
(k)           the Substantial Completion Date has not occurred by the three
hundred sixty-fifth (365th) day after the Substantial Completion Guaranteed
Date, as such date may be extended pursuant to the provisions of this Agreement;
 
(l)           except as a result of a Force Majeure event or during the pendency
of a suspension under Section 19.5 herein, Contractor abandons the Work; or
 
(m)           the Final Completion Date has not occurred by the four
hundredth (400th) day after the Substantial Completion Date, or such later date
to which such Final Completion Date may be extended pursuant to the provisions
of this Agreement due to the failure of the Project to satisfy the conditions in
Section 14.4.
 
For the avoidance of doubt, Owner may not terminate this Agreement as a result
of the failure of the Project to satisfy the Performance Guarantees or the
Reliability Guarantee, unless Contractor fails to pay liquidated damages for
which it is liable as provided in Articles 14 and 15, subject to the limits of
liability set out in Article 31 or achieve any Project Schedule Milestone other
than the Project Guaranteed Dates.
 
19.2           Owner’s Rights and Remedies.  In the event of a Contractor Event
of Default Owner or its assignees shall, subject to Section 31.2, have only the
following rights and remedies and may elect to pursue any or all of them, and
Contractor shall have the following obligations:
 
(a)           Owner, without prejudice to any of its other rights or remedies
hereunder, may terminate this Agreement by giving written Notice of such
termination to Contractor; provided that in the event of a Contractor Event of
Default pursuant to Section 19.1(a) or (b), Owner shall be deemed to have given
Notice of termination to Contractor immediately upon the occurrence of such a
Contractor Event of Default, and all amounts owing by Contractor to Owner
hereunder shall immediately become due and payable;
 
(b)           Owner may, without prejudice to any of its other rights or
remedies hereunder, proceed against any bond, guarantee, letter of credit or
other security given by or for the benefit of Contractor for its performance
under this Agreement;
 
(c)           in the event Owner terminates this Agreement, Contractor shall
withdraw from the Project Site, shall assign to Owner (without recourse to
Contractor) such of Contractor’s subcontracts as Owner may request, and shall
deliver and make available to Owner all information, patents, and licenses of
Contractor related to the Work reasonably necessary to permit Owner to complete
or cause the completion of the Work, and in connection therewith Contractor
authorizes Owner and its respective agents to use such information in completing
the Work, shall remove such materials, equipment, tools, and instruments used by
and any debris or waste materials generated by Contractor in the performance of
the Work as Owner may direct,
 

EXECUTION COPY

86

--------------------------------------------------------------------------------



 and Owner may take possession of any or all Contractor Deliverables and Project
Site facilities related to the Work (whether or not such Contractor Deliverables
and Project Site facilities are complete) or leased equipment necessary for
completion of the Work to the extent Owner has agreed to assume in writing any
lease of Contractor related to such equipment necessary for completion of the
Work (in which event Contractor shall cooperate with Owner to cause such
obligations to be assigned by Contractor to and assumed by Owner);
 
(d)           Owner without incurring any liability to Contractor, shall have
the right to have the Work finished whether by enforcing any security given by
or for the benefit of Contractor for its performance under this Agreement or
otherwise;
 
(e)           Owner, without limiting Owner’s right to terminate this Agreement,
may seek equitable relief to enforce the provisions of this Agreement;
 
(f)           Owner, without limiting Owner’s right to terminate this Agreement,
may pursue the dispute resolution procedures set forth in Article 32 to enforce
the provisions of this Agreement;
 
(g)           Owner may make such payments or perform such obligations as are
required to cure any Contractor Event of Default and offset the cost of such
payment or performance against payments otherwise due to Contractor under this
Agreement; and
 
(h)           in the event Owner terminates this Agreement, Owner may seek
damages as provided in Section 19.3, including proceeding against any bond,
guarantee, letter of credit, or other security given by or for the benefit of
Contractor for its performance under this Agreement.
 
19.3           Damages for Contractor Default.  In the event of a Contractor
Event of Default, Owner may terminate this Agreement by delivery of written
notice to Contractor, and, subject to Article 31, Contractor shall be liable to
Owner for the actual costs of completing the Work, including compensation for
obtaining a replacement contractor or for obtaining additional professional
services required as a consequence of Contractor’s Event of Default, in excess
of those costs that would have been payable to Contractor but for such
Contractor’s Event of Default (and, to the extent applicable, Contractor shall
remain liable for the satisfaction of all liabilities incurred prior to Owner’s
termination (including Contractor’s indemnification obligations hereunder and
payment of all Delay Liquidated Damages accrued as of the date of termination,
but excluding Reliability Liquidated Damages and Performance Liquidated
Damages)).  In addition, whether or not Owner terminates the Agreement, in the
event of a Contractor Event of Default, Owner shall be entitled to withhold
further payments to Contractor for the Work performed prior to termination of
this Agreement until Owner determines the liability of Contractor, if any, under
this Section 19.3.  Upon determination of the total cost of the Work, Owner
shall notify Contractor in writing of the amount, if any, that Contractor shall
pay Owner or Owner shall pay Contractor.  Contractor acknowledges that in the
event of such a termination, Owner may enter into a turnkey contract for the
completion of the Project with substantially similar or more favorable
performance guarantees, completion deadlines and liquidated damages as are
provided for in this Agreement, that such turnkey contract may require the
replacement contractor to perform all such work on an accelerated basis, and
that, as a result thereof, the cost to complete the Project may greatly exceed
the cost hereunder.  Contractor
 

EXECUTION COPY

87

--------------------------------------------------------------------------------



acknowledges and agrees that if this Agreement is terminated due to a Contractor
Event of Default, Owner shall have no obligation and shall not be required to
mitigate any damages or costs it incurs in completing the Project.  If it is
determined for any reason that Contractor was not in default or that its default
was excusable or that Owner was not entitled to the remedy against Contractor
provided above, the termination will be deemed to be a termination for
convenience pursuant to Section 20.1, and Contractor’s sole and exclusive
remedies whether in tort, contract or otherwise against Owner shall be the same
as and shall be strictly limited to those afforded in Section 20.1.  Nothing in
this paragraph shall be deemed to modify the provisions of Article 31.
 
19.4           Owner Event of Default.  Owner shall be immediately in default of
its obligations pursuant to this Agreement upon the occurrence of any one or
more events of default below (each, an “Owner Event of Default”):
 
(a)           Owner becomes insolvent, generally does not pay its debts as they
become due, admits in writing its inability to pay its debts, or makes an
assignment for the benefit of creditors, or insolvency, receivership,
reorganization, or bankruptcy or similar proceedings are commenced by Owner;
 
(b)           insolvency, receivership, reorganization, or bankruptcy or similar
proceedings are commenced against Owner and such proceeding shall remain
undismissed or unstayed for a period of sixty (60) days;
 
(c)           any material representation or warranty made by Owner herein was
false or misleading when made and Owner fails to remedy such false or misleading
representation or warranty within thirty (30) days after Owner receives a Notice
from Contractor with respect thereto, except such thirty (30) day limit shall be
extended if: (i) curing such failure reasonably requires more than thirty (30)
days; (ii) Owner commences such cure within such thirty (30) day period and
diligently prosecutes such cure; and (iii) such cure is accomplished within one
hundred twenty (120) days after the earlier of the date on which Owner first
knew of such misrepresentation or falsity or the date on which Owner first
receives a Notice from Contractor with respect thereto;
 
(d)           Owner assigns or transfers this Agreement or any right or interest
herein, except in accordance with Article 26;
 
(e)           Owner fails to maintain any insurance coverages required of it in
accordance with Article 21 and Owner fails to remedy such breach within ten (10)
days after the Owner first receives a Notice from Contractor with respect
thereto; or
 
(f)           Owner fails to perform or observe in any respect any provision of
this Agreement providing for the payment of undisputed amounts of money to
Contractor or any other material provision of this Agreement not otherwise
addressed in this Section 19.4, and such failure continues for ten (10) days
after Notice from Contractor in the case of an undisputed payment obligation and
thirty (30) days in the case of any other obligation, except such thirty (30)
day limit shall be extended if: (i) curing such failure reasonably requires more
than thirty (30) days; (ii) Owner commences such cure within such thirty (30)
day period and
 

EXECUTION COPY

88

--------------------------------------------------------------------------------



diligently prosecutes such cure; and (iii) such cure is accomplished within one
hundred twenty (120) days, in each case after the earlier of the date on which
Owner first knew of such failure to perform or the date on which Owner first
receives a Notice from Owner with respect thereto.
 
19.5           Contractor’s Remedies.  In the event of an Owner Event of Default
and subject to Article 31, Contractor shall only have the following rights and
remedies and may elect to pursue any or all of them:
 
(a)           to suspend performance of the Work until Owner cures such Owner
Event of Default (in which event, Contractor shall be compensated in the manner
specified in Section 20.7.3);
 
(b)           to terminate this Agreement (in which event Contractor shall be
compensated in the manner described in Section 20.1 for termination by Owner for
convenience);
 
(c)           to seek equitable relief to enforce the provisions of this
Agreement;
 
(d)           proceed against any bond, guarantee, letter of credit or other
security given by or for the benefit of Owner for its performance under this
Agreement; and
 
(e)           to pursue the dispute resolution procedures set forth in
Article 32 to enforce the provisions of this Agreement.
 
20.           TERMINATION AND SUSPENSION
 
20.1           Termination for Convenience; Payment.  Owner may in its sole
discretion terminate the Work with or without cause at any time by giving prior
Notice of termination to Contractor, to be effective upon the receipt of such
Notice by Contractor or upon such later termination date specifically identified
by Owner therein; provided, however, that Owner shall not terminate the Work for
the sole purpose of substituting a replacement contractor.  Subject to the
limitations of Section 31.4, if this Agreement is terminated pursuant to this
Section 20.1 on or after the date hereof, as compensation for the Work performed
through the effective date of termination, subject to reductions as set in this
paragraph below, Owner shall pay to Contractor an amount equal to the sum of
(a) portions of the Contract Price for the Work performed up to the effective
date of termination (including any bonuses earned and payable to Contractor
pursuant to Section 5.5.1 or 5.5.2), and, to the extent not already incorporated
in the Contract Price pursuant to an approved Change in Work Form, amounts
associated with Exhibits B and I); plus (b) Contractor’s reasonable incurred
out-of-pocket- costs of demobilization (as evidenced by reasonable supporting
documentation); plus (c) an amount equal to the sum of the amount set forth on
the Cancellation Cost Schedule corresponding to the month in which such
termination occurs plus any taxes to be paid by Owner pursuant to this
Agreement, to the extent any portion of such amount has not already been
incorporated under subsection (a) above; less (d) any amounts previously paid to
Contractor under this Agreement.  Owner shall make payments under this
Section 20.1 in accordance with Article 6.  Upon payment to Contractor, Owner
and Contractor shall be released from further obligation or liability hereunder
(except for those obligations and liabilities which expressly survive such
termination).
 

EXECUTION COPY

89

--------------------------------------------------------------------------------





 
20.2           Limitation on Payment.  Except as provided in Section 20.1,
Contractor shall not be entitled to any lost profit or overhead upon any
termination of this Agreement.
 
20.3           Adjustment for Defects.  Notwithstanding the foregoing, the
amount owed pursuant to Section 20.1 shall be subject to adjustment to the
extent any Work contains Defects as of such termination date; provided that for
purposes of clarity any incomplete Work on the date of termination shall not be
deemed to contain any Defects due to it being incomplete.  
 
20.4           Owner’s Right to Elect to Assume Obligations with
Subcontractors.  In addition, upon termination, Owner shall have the right, at
its sole option, to assume and become liable for any written obligations and
commitments that Contractor may have in good faith undertaken with third-parties
in connection with the Work to be performed at the Project Site.  If Owner
elects to assume any obligation of Contractor as described in this Section 20.4,
then (a) the amount paid pursuant to Section 20.1 shall be reduced by the amount
of such obligations and commitments (unless they relate to termination or
demobilization costs or to payments due for work already completed for which
Contractor remains obligated to pay); (b) Contractor shall execute all
assignments or other documents and take all other reasonable steps requested by
Owner which may be required to vest in Owner all rights, set-offs, benefits and
titles necessary to such assumption by Owner; (c) Contractor’s satisfaction of
its obligations under this Section 20.4 shall be a condition precedent to
Owner’s obligation to comply with its obligations under Section 20.1 (including
its obligation to make any payment to Contractor); and (d) Owner shall
simultaneously agree to indemnify Contractor against liabilities thereafter
arising under the assumed obligations or commitments.  
 
20.5           Contractor Conduct.  Upon receipt of written notice from Owner of
termination pursuant to Section 20.1, Contractor shall: (a) cease operations as
directed by Owner in the notice; (b) take action necessary, or that Owner may
direct, for the protection and preservation of the Work and the Project; and
(c) except for Work directed to be performed prior to the effective date of
termination stated in notice, for Work that must necessarily be performed in
order for Contractor to close out the Project in a prudent manner, or except as
expressly requested by Owner in writing, terminate all existing subcontracts and
purchase orders and enter into no further subcontracts or purchase orders with
respect to the Work or the Project.
 
20.6           Nature of Termination Payments.  The payments described in
Section 20.1 include payment for all costs of Equipment and Materials, including
breakage costs or termination fees incurred by Contractor upon termination of
Equipment and Materials purchase agreements or purchase orders, temporary
equipment, labor, transportation, engineering, design and other services
relating to Contractor’s performance of its obligations under this Agreement and
said Owner-requested Work (including any intellectual property rights licensed
under this Agreement, expressly or by implication) provided by Contractor or
such Subcontractors.  Notwithstanding the termination of this Agreement, Owner
shall remain obligated to pay such taxes as may become due that are otherwise
payable by Owner pursuant to this Agreement.  The above-described payments shall
not be increased with respect to any of the foregoing or with respect to any
withholdings in respect of any of the foregoing items that Owner may be required
to make.  
 

EXECUTION COPY

90

--------------------------------------------------------------------------------





 
20.7           Suspension by Owner.  Owner may suspend performance of the Work
at any time by giving prior Notice thereof to Contractor.  Such suspension shall
continue for the period specified in the suspension Notice.  
 
20.7.1                Adjustments Due to Suspension.  The Contract Price shall
be adjusted as provided in Section 20.7.3(b) to reflect any additional increased
costs of Contractor resulting from any such suspension, as demonstrated by
Contractor to Owner’s reasonable satisfaction; provided, however, no adjustment
shall be made to the Contract Price or any Project Guaranteed Date for a
Suspension for Cause.  At any time after the effective date of the suspension,
Owner may require Contractor to resume performance of the Work on seven (7) days
prior Notice.  Owner acknowledges that Contractor shall not in all cases be
successful in obtaining agreement from the Vendors or Major Subcontractors
supplying major pieces of Equipment to the Project to suspend the manufacture
and delivery of such major Equipment and Materials and that a suspension by
Owner under this Section 20.7 may result in a delay in the Project Guaranteed
Dates greater than the period equal to the relevant suspension period solely in
the event Contractor is unable to obtain agreement to any such suspension from
the Vendors or Major Subcontractors supplying major pieces of Equipment to the
Project.  
 
20.7.2                Contractor’s Termination Right.  Subject to Applicable
Law, if, at the end of the suspension period specified pursuant to this
Section 20.7, Owner has not requested a resumption of the Work or has not
notified Contractor of any extension of the suspension period (but in no event
beyond three hundred sixty-five (365) days in the aggregate for all such
suspensions, other than Suspensions for Cause) at Contractor’s option,
Contractor may perform such Work as is necessary to close out the Project in a
prudent manner and this Agreement shall be deemed terminated as of the date such
Work is completed, but in no event more than ten (10) days after such suspension
period has ended.  Owner shall pay Contractor for the Work performed pursuant to
Section 20.1.  Notwithstanding anything to the contrary herein, Contractor shall
not be entitled to terminate this Agreement regardless of the number of days a
Suspension for Cause may extend.
 
20.7.3                Extension of Time and Compensation Rights.  In the case of
any suspension under this Section 20.7 or any suspension by Contractor under
Section 19.5, other than a Suspension for Cause:
 
(a)           the Project Guaranteed Dates shall be extended by a period equal
to the suspension period, subject to Section 20.7.1, plus a reasonable period
for demobilization and remobilization as approved by Owner;
 
(b)           Owner shall pay Contractor within the periods provided in
Article 6 after receipt of Contractor’s invoices (which invoices shall be
submitted monthly during the applicable suspension period) for those costs
(including a reasonable fee) incurred during the suspension period that are
documented by Contractor to the reasonable satisfaction of Owner, to the extent
attributable to the suspension, and that are:
 
(i)           for the purpose of safeguarding or storing the Work and the
Equipment and Materials at the point of fabrication, in transit, or at the
Project Site;
 

EXECUTION COPY

91

--------------------------------------------------------------------------------





 
(ii)           for personnel, Subcontractors, or rented Equipment and Materials,
the payments for which, with Owner’s prior written concurrence, are continued
during the suspension period;
 
(iii)           for reasonable costs of demobilization and remobilization; or
 
(iv)           for rescheduling the Work (including penalties or additional
payments to Subcontractors for the same); or
 
(v)           any other actual costs that can be reasonably demonstrated by
Contractor and reasonably acceptable to Owner with respect to the Project; and
 
(c)           the Project Schedule, the Critical Path Items on the Milestone
Summary Schedule and the Payment Schedule shall be adjusted to account for same.
 
20.7.4                          Claims for Payment.  All claims by Contractor
for compensation or extension of time under Sections 7.8, 20.1 and 20.7 must be
made within forty-five (45) days after (i) the effective date of the termination
of the Work, or (ii) the suspension period has ended, as applicable.  Owner
shall pay Contractor within thirty (30) days following Notice of a claim by
Contractor to Owner pursuant to this Section 20.7.4 and delivery of the items
described in subparagraphs (a) and (b) of Sections 6.8.
 
21.           INSURANCE
 
21.1           Contractor’s Insurance.  Contractor, at its expense, shall
procure or cause to be procured and maintain or cause to be maintained in full
force and effect at all times commencing no later than upon commencement of the
Work at the Project Site and until the later of Final Completion or expiration
of the Warranty Period, as it may be extended, except with respect to the
builders' risk coverage which shall be maintained until the Turnover Date, all
insurance coverages specified in Exhibit K-1 including, but not limited to,
commercial general liability, workers’ compensation and employers’ liability and
builders' risk insurance.  All insurance coverage shall be in accordance with
the terms of this Article 21 and Exhibit K-1, using companies authorized to do
business in the State of Texas with an A.M. Best financial strength rating of no
less than “A-" and financial size rating no less than "XV”; provided, however,
that an interim builders' risk policy shall be provided for the value of the
work to be performed for a period of up to sixty (60) days from commencement of
Work at the Project Site. The builders' risk policy with a limit not less than
the replacement cost of the Project will be provided within sixty (60) days of
commencement of Work at the Project Site.
 
21.2           Limits of Liability.  The insurance required by Section 21.1
shall be written for not less than limits of liability specified on Exhibit K-1
or required by law, whichever coverage is greater.  Completed operations
coverage shall be maintained without interruption from date of commencement of
the Work until ten (10) years after the Substantial Completion Date.
 
21.3           General Requirements.  The insurance policies required to be
obtained by Contractor under Section 21.1 (except any builders' risk, marine
cargo and workers' compensation and employers' liability policy) shall list
Owner, and upon request of Owner, the
 

EXECUTION COPY

92

--------------------------------------------------------------------------------



 Financing Entities, if any, as additional insureds.  Upon request of Owner,
Owner’s Engineer and Owner’s consultants shall also be included as additional
insureds but only as required by their agreements with Owner and limited to
their liability arising out of Contractor’s or its subcontractors’ negligent
Project Site operations.  The builders' risk policy and the marine cargo policy
shall identify Owner and the Financing Entities as a named insured thereof.  Any
workers' compensation and employers' liability policy shall name Owner and its
Affiliates and associated companies as an “alternate employer” and include a
waiver of subrogation.  The policies provided by Contractor hereunder shall
contain a provision that coverage will not be terminated, canceled or not
renewed without at least thirty (30) days’ prior Notice given to Owner and the
Financing Entities, if applicable.  Certificates of insurance showing required
coverage to be in force shall be filed with Owner prior to commencement of the
Work.  A copy of the builders' risk form policy together with a cover note
evidencing the coverage shall be provided to Owner prior to commencement of the
Work at the Project Site.  A copy of the builders' risk policy shall be provided
to Owner shortly after receipt of such policy by Contractor.  Copies of all
other policies, together with any subsequent endorsements shall be furnished
promptly to Owner upon Owner's reasonable request.  Any insurance policy
provided by Contractor shall be in form and content acceptable to
Owner.  Contractor shall give Owner, and the Financing Entities, if applicable,
thirty (30) days’ Notice of cancellation, non-renewal, or any endorsements
restricting or reducing coverage.  Copies of all policies or other coverage
documents, including Declaration pages and applications for coverage, shall be
provided to any additional insured upon request.  If any of the foregoing
insurance coverages are required to remain in force after Final Completion,
additional certificates evidencing continuation of such coverage shall be
submitted with the application for Final Payment and upon renewal of such
insurance coverage during the duration of the required period.
 
21.4           Subcontractors’ Insurance.  Contractor shall cause each of the
Subcontractors to obtain the insurance coverage as set forth in Exhibit K-1
(other than builders' risk coverage or professional liability coverage as part
of such Subcontractor's commercial general liability policy).  All policies
obtained by Subcontractors shall satisfy the requirements of this Article 21,
including releases and waivers of all rights of subrogation and recovery as set
forth in Section 21.5.  Contractor may request lower limits of excess liability
for certain Subcontractors, and each such Subcontractor shall provide the
coverages set forth in Exhibit K-1 except with such excess liability limits as
may be mutually agreed upon by Contractor and Owner.
 
21.5           Subrogation Waivers.  All policies supplied by Contractor or any
Subcontractor pursuant to this Agreement or with respect to the Work, including
any insurance policies covering owned, leased or borrowed equipment, shall
provide for a waiver of all rights of subrogation against Owner, Owner’s
Engineer and the Financing Entities, if any, and their assigns, subsidiaries,
Affiliates, directors, officers, employees, agents, and of any right of the
insurers to any set-off or counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of any such Person insured
under any such policy.  Contractor hereby releases and waives, and shall cause
the Subcontractors to release and waive, any and all rights of recovery against
Owner, the Owner’s Engineer and the Financing Entities, if any, respectively,
and all of their respective Affiliates, subsidiaries, employees, agents,
successors, permitted assigns, insurers, and underwriters that Contractor may
otherwise have or acquire in or from or in any way connected with any loss
covered by policies of insurance maintained or required to be maintained by
Contractor or the Subcontractors, respectively,
 

EXECUTION COPY

93

--------------------------------------------------------------------------------



pursuant to this Agreement or because of deductible clauses in, or inadequacy of
limits of, any such insurance policies.
 
21.6           Insurance Coverages.  All amounts of insurance coverage specified
in Exhibits K-1 and K-2 are required minimums.  Owner, Contractor and
Subcontractors shall each be solely responsible for determining the appropriate
amount of insurance, if any, in excess thereof or in addition thereto.  The
required minimum amounts of insurance shall not operate as limits on recoveries
available under this Agreement.
 
21.7           Failure to Maintain Insurance.  If at any time the insurance to
be provided by Contractor or any Subcontractor hereunder shall be reduced or
cease to be maintained, then (without limiting the rights of Owner in respect of
any default that arises as a result of such failure) Owner may at its option
maintain the insurance required hereby.  In such event Owner may withhold the
cost of insurance premiums expended for such replacement insurance from any
payments to Contractor otherwise due to Contractor hereunder.
 
21.8           Claims Compensation.  Contractor shall be responsible for
preparing all claim loss data, claim forms, proof of loss statements, and
coordinating with the various underwriters and the appointed loss adjusters with
respect to all claims to be made under the builders' risk policy, all without
increase to the Contract Price.  Owner shall cooperate with Contractor in
preparing all such claims.
 
21.9           Owner’s Insurance.  In addition to the insurance coverage
required to be maintained by Owner pursuant to Section 21.10.2, Owner, at its
expense, shall procure or cause to be procured and maintain or cause to be
maintained in full force and effect at all times during the periods described in
Exhibit K-2, all insurance coverages specified in Exhibit K-2.  All insurance
coverages shall be in accordance with the terms of this Article 21 and Exhibit
K-2 using companies authorized to do business in the State of Texas.
 
21.10                      Operating Property Insurance.
 
21.10.1                      Unit 4 Property Insurance.  Owner shall cause TXU
Generation to carry and maintain operating property insurance covering loss or
damage to Unit 4.
 
21.10.2                      Project Property Insurance.  Owner shall, upon the
Turnover Date, carry and maintain operating property insurance covering loss or
damage to the Project, and, subject to Section 22.2, hereby waives any right of
recovery, including any insurer’s right of subrogation, against Contractor and
the Subcontractors for loss or damage covered by such insurance.
 
22.           RISK OF LOSS OR DAMAGE 
 
22.1           Contractor Assumption of Risk.  Until the earlier of the
Substantial Completion Date or the date this Agreement is terminated (the
“Turnover Date”), Contractor shall have care, custody and control of the
Project.  
 
22.1.1                Risk of Loss; Deductible.  Subject to Section 22.1.2,
until the Turnover Date, Contractor assumes risk of loss for, and full
responsibility for the cost of replacing or
 

EXECUTION COPY

94

--------------------------------------------------------------------------------



 repairing any damage to, the Work, the Project and all Equipment and Materials
and maintenance equipment (including temporary materials, equipment and
supplies) which are purchased by Contractor or Owner for permanent installation
in or for use during construction of the Project regardless of whether Owner has
title thereto under this Agreement.  Without limiting the foregoing, Contractor
shall pay the deductible with respect to any loss or damage to the Work or
Project covered by any of the insurance coverage to be provided by Contractor or
Owner hereunder, not to exceed Five Million Dollars ($5,000,000) per occurrence.
 
22.1.2                Repair or Replacement.  Until the Turnover Date, if any
portion of the Work or the Project is lost or damaged, Contractor shall replace
or repair any such loss or damage and complete the Work in accordance with this
Agreement; provided, however, in no event shall Contractor or any Subcontractor
be liable for any loss or damage resulting from acts of terrorism.  
 
22.2           Risk of Loss After the Turnover Date.  Subject to Contractor’s
obligations hereunder to satisfy the Performance Guarantees, the Reliability
Guarantee and the Emissions Guarantee and pursuant to Articles 15, 17 and
Section 22.1, Owner shall bear the risk of loss for, and full responsibility
for, the cost of replacing or repairing any damage to the Project from and after
the Turnover Date.  Notwithstanding the foregoing, if any portion of the Project
is lost or damaged after the Turnover Date due to any act or omission or
negligence of Contractor, any Affiliate of Contractor or any Subcontractor, or
anyone directly or indirectly employed by any of them, or anyone for whose acts
such Person may be liable, Contractor shall bear all of the cost and expense of
replacing or repairing such loss or damage; provided, however, that if such loss
or damage is covered by the property insurance required to be maintained by
Owner pursuant to Section 21.10.2, Contractor’s liability for replacing or
repairing such loss or damage shall be limited in amount to an amount equal to
Owner’s applicable insurance deductible not to exceed Five Million Dollars
($5,000,000) for each occurrence.  In no event shall Contractor or any
Subcontractor be liable for any loss or damage resulting from acts of
terrorism.  
 
23.           INDEMNIFICATION 
 
23.1           By Contractor.  CONTRACTOR SHALL DEFEND, INDEMNIFY, AND HOLD
HARMLESS OWNER, THE FINANCING ENTITIES, IF ANY, AND ANY PERSON ACTING FOR OR ON
BEHALF OF OWNER, AND THEIR RESPECTIVE EMPLOYEES, AGENTS, PARTNERS, AFFILIATES,
SHAREHOLDERS, DIRECTORS, OFFICERS, AND ASSIGNS (EACH AN “OWNER INDEMNITEE”),
FROM AND AGAINST THE FOLLOWING:
 
(a)           SUBJECT TO SECTION 28.5, ALL LOSSES ARISING FROM THIRD-PARTY
CLAIMS FOR PROPERTY DAMAGE (EXCLUDING THE PROJECT) OR PERSONAL INJURY (INCLUDING
EMOTIONAL DISTRESS) THAT DIRECTLY OR INDIRECTLY ARISE OUT OF OR RESULT FROM ANY
NEGLIGENT, WILLFUL, RECKLESS, OR OTHERWISE TORTIOUS ACT OR OMISSION (INCLUDING
STRICT LIABILITY) DURING THE PERFORMANCE OF THE WORK, FROM PERFORMING OR FAILURE
TO PERFORM ANY OBLIGATION UNDER THIS AGREEMENT, OR ANY CURATIVE ACTION UNDER ANY
WARRANTY FOLLOWING PERFORMANCE OF THE WORK, BY CONTRACTOR, ANY SUBCONTRACTOR, OR
ANY OF THEIR RESPECTIVE
 

EXECUTION COPY

95

--------------------------------------------------------------------------------



AFFILIATES, OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY ANY OF THEM, OR ANYONE
FOR WHOSE ACTS SUCH PERSON MAY BE LIABLE; PROVIDED, HOWEVER, THAT CONTRACTOR’S
OBLIGATIONS PURSUANT TO THIS SECTION 23.1(a) DO NOT EXTEND TO ANY CLAIMS BY TXU
GENERATION RELATING TO LOSSES THAT ARE INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL, AND CONTRACTOR’S OBLIGATIONS WITH RESPECT TO PROPERTY DAMAGE TO
UNIT 4 WHICH IS COVERED BY PROCEEDS OF THE INSURANCE REQUIRED TO BE OBTAINED
PURSUANT TO SECTION 21.10.1, SHALL BE LIMITED TO THE AMOUNT OF THE DEDUCTIBLE
UNDER SUCH INSURANCE, NOT TO EXCEED AN AGGREGATE AMOUNT OF FIVE MILLION DOLLARS
($5,000,000) PER OCCURRENCE;
 
(b)           ALL LOSSES THAT DIRECTLY ARISE OUT OF OR RESULT FROM:
 
(i)           ALL CLAIMS FOR PAYMENT, WHETHER OR NOT REDUCED TO A LIEN OR
MECHANICS LIEN, FILED BY CONTRACTOR OR ANY SUBCONTRACTORS, OR OTHER PERSONS
PERFORMING ANY PORTION OF THE WORK, INCLUDING REASONABLE ATTORNEYS’ FEES AND
EXPENSES INCURRED BY ANY OWNER INDEMNITEE IN DISCHARGING ANY CONTRACTOR LIEN;
AND
 
(ii)           EMPLOYERS’ LIABILITY OR WORKERS’ COMPENSATION CLAIMS FILED BY ANY
EMPLOYEES OR AGENTS OF CONTRACTOR OR ANY OF ITS SUBCONTRACTORS;
 
(c)           ALL FINES, PENALTIES, OR ASSESSMENTS ISSUED BY ANY GOVERNMENTAL
AUTHORITY THAT DIRECTLY ARISE OUT OF OR RESULT FROM THE FAILURE OF (I)
CONTRACTOR OR ANY OF ITS SUBCONTRACTORS TO COMPLY WITH THE TERMS AND CONDITIONS
OF APPLICABLE LAWS DURING PERFORMANCE OF THE WORK OR THE CONDITIONS OR
PROVISIONS OF THE APPLICABLE PERMITS AND (II) OF THE PROJECT AS DESIGNED,
ENGINEERED, CONSTRUCTED AND COMPLETED BY CONTRACTOR, TO BE CAPABLE OF OPERATING
IN COMPLIANCE WITH ALL APPLICABLE LAWS OR APPLICABLE PERMITS; PROVIDED THAT
NOTWITHSTANDING ANYTHING TO THE CONTRARY, CONTRACTOR’S OBLIGATIONS WITH RESPECT
TO APPLICABLE LAWS OR APPLICABLE PERMITS DESCRIBED IN (I) AND (II) OF THIS
SUBSECTION (c) ABOVE GOVERNING EMISSIONS FROM THE PROJECT IS LIMITED TO
COMPLIANCE WITH THE EMISSIONS GUARANTEES;
 
(d)           CLAIMS BY ANY GOVERNMENTAL AUTHORITY THAT ARISE OUT OF OR RESULT
FROM THE FAILURE OF CONTRACTOR TO PAY, AS AND WHEN DUE, ALL TAXES, DUTIES,
LEVIES, ASSESSMENTS, TARIFFS, IMPOSTS, FEES OR CHARGES OF ANY KIND (TOGETHER
WITH ANY AND ALL INTEREST, PENALTIES, ADDITIONS TO TAX AND ADDITIONAL AMOUNTS
IMPOSED WITH RESPECT THERETO) IMPOSED BY ANY GOVERNMENTAL AUTHORITY FOR WHICH
CONTRACTOR IS OBLIGATED TO PAY PURSUANT TO THE TERMS OF THIS AGREEMENT;
 

EXECUTION COPY

96

--------------------------------------------------------------------------------





 
(e)           CLAIMS BY ANY GOVERNMENTAL AUTHORITY CLAIMING TAXES BASED ON GROSS
RECEIPTS OR ON INCOME OF CONTRACTOR, ANY OF ITS SUBCONTRACTORS, OR ANY OF THEIR
RESPECTIVE AGENTS OR EMPLOYEES WITH RESPECT TO ANY PAYMENT FOR THE WORK MADE TO
OR EARNED BY CONTRACTOR, ANY OF ITS SUBCONTRACTORS, OR ANY OF THEIR RESPECTIVE
AGENTS OR EMPLOYEES UNDER THIS AGREEMENT; AND
 
(f)           ALL LOSSES, INCLUDING CLAIMS FOR PROPERTY DAMAGE, REMEDIAL ACTION
OR PERSONAL INJURY (INCLUDING EMOTIONAL DISTRESS), WHETHER OR NOT INVOLVING
DAMAGE TO THE PROJECT OR THE PROJECT SITE, THAT DIRECTLY OR INDIRECTLY ARISE OUT
OF OR RESULT FROM:
 
(i)           THE USE, STORAGE, TRANSPORTATION, MANUFACTURE, PROCESSING OR
DISPOSAL WHETHER OR NOT IN COMPLIANCE WITH APPLICABLE LAWS, OF HAZARDOUS
MATERIALS AT THE PROJECT SITE, THE COMMON FACILITIES OR THE SHARED SITE
FACILITIES, BY CONTRACTOR, ANY SUBCONTRACTOR OR ANY THIRD PARTY ACTING ON BEHALF
OF CONTRACTOR OR ANY SUBCONTRACTOR (EXCLUDING OWNER); AND
 
(ii)           THE PRESENCE OR EXISTENCE OF OR CONTAMINATION OF THE PROJECT
SITE, THE COMMON FACILITIES OR THE SHARED SITE FACILITIES, CAUSED BY THE SPILL
OR RELEASE BY CONTRACTOR OR ANY SUBCONTRACTOR OF HAZARDOUS MATERIALS BROUGHT
ONTO, OR HANDLED AT, THE PROJECT SITE, THE COMMON FACILITIES OR THE SHARED SITE
FACILITIES, BY CONTRACTOR, ANY SUBCONTRACTOR OR ANY THIRD PARTY ACTING ON BEHALF
OF EITHER CONTRACTOR OR ANY SUBCONTRACTOR (EXCLUDING OWNER).
 
23.2           By Owner.  OWNER SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS
CONTRACTOR AND  ANY PERSON ACTING FOR OR ON BEHALF OF CONTRACTOR AND THEIR
RESPECTIVE EMPLOYEES, AGENTS, PARTNERS, AFFILIATES, SHAREHOLDERS, DIRECTORS,
OFFICERS, AND ASSIGNS (EACH AN “CONTRACTOR INDEMNITEE”) FROM AND AGAINST THE
FOLLOWING:
 
(a)           ALL LOSSES ARISING FROM THIRD-PARTY CLAIMS FOR PROPERTY DAMAGE
(EXCLUDING THE PROJECT) OR PERSONAL INJURY (INCLUDING EMOTIONAL DISTRESS) THAT
DIRECTLY OR INDIRECTLY ARISE OUT OF OR RESULT FROM ANY NEGLIGENT, RECKLESS, OR
OTHERWISE TORTIOUS ACT OR OMISSION (INCLUDING STRICT LIABILITY) BY OWNER (BUT
NOT INCLUDING THE ACTIONS OF OPERATING PERSONNEL PRIOR TO SUBSTANTIAL COMPLETION
UNLESS SUCH OPERATING PERSONNEL ENGAGE IN CONDUCT THAT CONSTITUTES GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) DURING THE PERFORMANCE OF OWNER’S OBLIGATIONS
UNDER THIS AGREEMENT OR ANY AFFILIATE THEREOF;
 
(b)           ALL LOSSES ARISING FROM CLAIMS BY ANY GOVERNMENTAL AUTHORITY THAT
DIRECTLY OR INDIRECTLY ARISE OUT OF OR RESULT FROM
 

EXECUTION COPY

97

--------------------------------------------------------------------------------



THE FAILURE OF OWNER TO PAY, AS AND WHEN DUE, ALL TAXES, DUTIES, LEVIES,
ASSESSMENTS, TARIFFS, IMPOSTS, FEES OR CHARGES OF ANY KIND (TOGETHER WITH ANY
AND ALL INTEREST, PENALTIES, ADDITIONS TO TAX AND ADDITIONAL AMOUNTS IMPOSED
WITH RESPECT THERETO) IMPOSED BY ANY GOVERNMENTAL AUTHORITY FOR WHICH OWNER IS
OBLIGATED TO PAY PURSUANT TO THE TERMS OF THIS AGREEMENT; AND
 
(c)           ALL LOSSES, INCLUDING CLAIMS FOR PROPERTY DAMAGE, REMEDIAL ACTION
OR PERSONAL INJURY (INCLUDING EMOTIONAL DISTRESS), WHETHER OR NOT INVOLVING
DAMAGE TO THE PROJECT OR THE PROJECT SITE, THAT DIRECTLY OR INDIRECTLY ARISE OUT
OF OR RESULT FROM:
 
(i)           THE PRESENCE OR EXISTENCE OF HAZARDOUS MATERIALS AT THE PROJECT
SITE, THE COMMON FACILITIES OR THE SHARED SITE FACILITIES: (A) BROUGHT ONTO OR
GENERATED AT THE PROJECT SITE ON OR BEFORE THE DATE CONTRACTOR COMMENCES WORK AT
THE PROJECT SITE, THE COMMON FACILITIES OR SHARED SITE FACILITIES; (B) BROUGHT
ONTO OR GENERATED AT THE PROJECT SITE, THE COMMON FACILITIES OR SHARED SITE
FACILITIES BY OWNER OR ANY THIRD PARTY (OTHER THAN HAZARDOUS MATERIALS THAT WERE
DELIVERED TO CONTRACTOR OR ANY SUBCONTRACTOR TO BE HANDLED BY THE SAME DURING
THE COURSE OF PERFORMING THE WORK); OR (C) WHICH MIGRATED ONTO THE PROJECT SITE,
THE COMMON FACILITIES OR SHARED SITE FACILITIES FROM ANOTHER LOCATION (OTHER
THAN SUCH HAZARDOUS MATERIALS THAT WERE PREVIOUSLY IN THE CARE, CUSTODY OR
CONTROL OF CONTRACTOR OR ANY SUBCONTRACTOR), IN EACH CASE, UNLESS AND TO THE
EXTENT, SUBJECT TO SECTION 28.5, SUCH LOSS IS THE RESULT OF CONTRACTOR’S OR ITS
EMPLOYEE’S, ANY SUBCONTRACTOR’S OR ITS RESPECTIVE EMPLOYEE’S, OR THE OPERATING
PERSONNEL’S (IF SUCH LOSS OCCURS WHILE THE OPERATING PERSONNEL ARE ACTING IN
ACCORDANCE WITH THE INSTRUCTIONS OF CONTRACTOR PRIOR TO SUBSTANTIAL COMPLETION)
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT IN CAUSING SUCH LOSS; OR
 
(ii)           THE UNLAWFUL RELEASE OR SPILL BY OWNER, ITS AFFILIATES OR ANY
THIRD PARTY AFTER THE SUBSTANTIAL COMPLETION DATE OF HAZARDOUS MATERIALS
INCLUDING, BUT NOT LIMITED TO, HAZARDOUS MATERIALS OTHERWISE BROUGHT ONTO THE
PROJECT SITE, THE COMMON FACILITIES OR SHARED SITE FACILITIES BY CONTRACTOR OR
ANY SUBCONTRACTOR IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND ALL
APPLICABLE LAWS; PROVIDED THAT OWNER SHALL HAVE NO OBLIGATION HEREUNDER WITH
RESPECT TO ANY RELEASE, SPILL OR DISCHARGE OF HAZARDOUS MATERIALS CAUSED BY
CONTRACTOR, ITS SUBCONTRACTORS OR ANY THIRD PARTY ACTING ON THEIR BEHALF.
 
23.3           Patent Infringement And Other Indemnification Rights.  CONTRACTOR
SHALL DEFEND, INDEMNIFY, AND HOLD HARMLESS THE OWNER INDEMNITEES AGAINST ALL
LOSSES ARISING FROM ANY INTELLECTUAL PROPERTY CLAIM.  IF
 

EXECUTION COPY

98

--------------------------------------------------------------------------------



OWNER PROVIDES NOTICE TO CONTRACTOR OF THE RECEIPT OF ANY SUCH CLAIM, CONTRACTOR
SHALL, IN ADDITION, AT ITS OWN EXPENSE SETTLE OR DEFEND ANY SUCH INTELLECTUAL
PROPERTY CLAIM AND PAY ALL DAMAGES AND COSTS AWARDED IN IT AGAINST OWNER AND
EITHER AT CONTRACTOR’S OPTION; (A) PROCURE FOR OWNER, OR REIMBURSE OWNER FOR
PROCURING, THE RIGHT TO CONTINUE USING THE INFRINGING SERVICE, EQUIPMENT AND
MATERIALS, OR OTHER WORK, AS THE CASE MAY BE; (B) MODIFY THE INFRINGING SERVICE,
EQUIPMENT AND MATERIALS, OR OTHER WORK, AS THE CASE MAY BE, SO THAT THE SAME
BECOMES NON-INFRINGING; OR (C) REPLACE THE INFRINGING SERVICE, EQUIPMENT AND
MATERIALS, OR OTHER WORK, AS THE CASE MAY BE, WITH NONINFRINGING SERVICE,
EQUIPMENT AND MATERIALS, OR OTHER WORK, AS THE CASE MAY BE.  IF OWNER IS
ENJOINED FROM COMPLETING THE PROJECT OR ANY PART THEREOF, OR FROM THE USE,
OPERATION, OR ENJOYMENT OF THE PROJECT OR ANY PART THEREOF, AS A RESULT OF SUCH
CLAIM OR LEGAL ACTION OR ANY LITIGATION BASED THEREON, CONTRACTOR SHALL PROMPTLY
USE ITS BEST EFFORTS TO HAVE SUCH INJUNCTION REMOVED AND TO TAKE ONE OR MORE OF
THE ACTIONS UNDER THE PRECEDING CLAUSES (A), (B) OR (C), PROVIDED, THAT IN NO
CASE SHALL CONTRACTOR TAKE ANY ACTION WHICH MATERIALLY ADVERSELY AFFECTS OWNER’S
CONTINUED USE AND ENJOYMENT OF THE APPLICABLE SERVICE, EQUIPMENT AND MATERIALS,
OR OTHER WORK, AS THE CASE MAY BE, WITHOUT THE PRIOR WRITTEN CONSENT OF
OWNER.  OWNER’S ACCEPTANCE OF THE CONTRACTOR DELIVERABLES OR SUPPLIED MATERIALS
AND EQUIPMENT SHALL NOT BE CONSTRUED TO RELIEVE CONTRACTOR OF ANY OBLIGATION
HEREUNDER.
 
23.4           Claim Notice.  AN INDEMNITEE SHALL PROVIDE NOTICE TO THE
INDEMNIFYING PARTY, WITHIN TEN (10) DAYS AFTER RECEIVING WRITTEN NOTICE OF THE
COMMENCEMENT OF ANY LEGAL ACTION OR OF ANY CLAIMS OR THREATENED CLAIMS AGAINST
SUCH INDEMNITEE IN RESPECT OF WHICH INDEMNIFICATION MAY BE SOUGHT PURSUANT TO
THE FOREGOING PROVISIONS OF THIS ARTICLE 23 OR ANY OTHER PROVISION OF THIS
AGREEMENT PROVIDING FOR AN INDEMNITY (SUCH NOTICE, A “CLAIM NOTICE”).  THE
INDEMNITEE’S FAILURE TO GIVE, OR TARDINESS IN GIVING, SUCH CLAIM NOTICE WILL
REDUCE THE LIABILITY OF THE INDEMNIFYING PARTY ONLY BY THE AMOUNT OF DAMAGES
PROVEN TO BE ATTRIBUTABLE TO SUCH FAILURE OR TARDINESS, BUT SHALL NOT OTHERWISE
RELIEVE THE INDEMNIFYING PARTY FROM ANY LIABILITY THAT IT MAY HAVE UNDER THIS
AGREEMENT.  IN CASE ANY SUCH CLAIM OR LEGAL ACTION SHALL BE MADE OR BROUGHT
AGAINST AN INDEMNITEE AND SUCH INDEMNITEE SHALL NOTIFY (BY SENDING A CLAIM
NOTICE) THE INDEMNIFYING PARTY THEREOF, AND THE INDEMNITEE MAY BY SUCH CLAIM
NOTICE REQUIRE THE INDEMNIFYING PARTY TO ASSUME AND CONTROL THE DEFENSE OF THE
CLAIM THAT IS THE SUBJECT OF SUCH CLAIM NOTICE, IN WHICH CASE THE INDEMNIFYING
PARTY MAY SELECT COUNSEL AFTER CONSULTATION WITH THE INDEMNITEE, AND THE
INDEMNIFYING PARTY SHALL PAY ALL EXPENSES OF THE CONDUCT OF SUCH DEFENSE.  THE
INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY SEPARATE COUNSEL IN ANY
 

EXECUTION COPY

99

--------------------------------------------------------------------------------



SUCH PROCEEDING AND TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE OF SUCH
CLAIM, BUT THE FEES AND EXPENSES OF SUCH COUNSEL SHALL BE BORNE BY THE
INDEMNITEE UNLESS THE INDEMNIFYING PARTY SHALL AGREE OTHERWISE; PROVIDED,
HOWEVER, IF THE NAMED PARTIES TO ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED
PARTIES) INCLUDE BOTH THE INDEMNITEE AND THE INDEMNIFYING PARTY, THE
INDEMNIFYING PARTY REQUIRES THAT THE SAME COUNSEL REPRESENT BOTH THE INDEMNITEE
AND THE INDEMNIFYING PARTY, AND REPRESENTATION OF BOTH PARTIES BY THE SAME
COUNSEL WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS
BETWEEN THEM, THEN THE INDEMNITEE SHALL HAVE THE RIGHT TO RETAIN ITS OWN COUNSEL
AT THE COST AND EXPENSE OF THE INDEMNIFYING PARTY.  IF THE INDEMNIFYING PARTY
SHALL HAVE FAILED TO ASSUME OR DILIGENTLY PROSECUTE THE DEFENSE OF ANY CLAIM IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 23.4, THEN THE INDEMNITEE SHALL
HAVE THE ABSOLUTE RIGHT TO CONTROL THE DEFENSE OF SUCH CLAIM AND THE FEES AND
EXPENSES OF SUCH DEFENSE, INCLUDING REASONABLE ATTORNEYS’ FEES OF THE
INDEMNITEE’S COUNSEL AND ANY AMOUNT DETERMINED TO BE OWED BY INDEMNITEE PURSUANT
TO SUCH CLAIM, SHALL BE BORNE BY THE INDEMNIFYING PARTY, PROVIDED THAT THE
INDEMNIFYING PARTY SHALL BE ENTITLED, AT ITS EXPENSE, TO PARTICIPATE IN (BUT NOT
CONTROL) SUCH DEFENSE.  WITH RESPECT TO ANY CLAIM MADE PURSUANT TO
SECTION 23.1(a), ANY OWNER INDEMNITEE PROVIDING A CLAIM NOTICE SHALL ALSO
PROVIDE CONTRACTOR A COPY OF ANY CLAIM MADE BY SUCH OWNER INDEMNITEE UNDER THE
RELEVANT INSURANCE POLICY.  SUBJECT TO ALL OF THE FOREGOING PROVISIONS OF THIS
SECTION 23.4, (A) THE INDEMNIFYING PARTY SHALL CONTROL THE SETTLEMENT OF ALL
CLAIMS, IN COORDINATION WITH ANY INSURER AS REQUIRED UNDER THE APPLICABLE
INSURANCE POLICIES SET FORTH IN EXHIBIT K-1 AND EXHIBIT K-2 AS TO WHICH IT HAS
ASSUMED THE DEFENSE; PROVIDED, HOWEVER, THAT (I) SUCH SETTLEMENT  SHALL INCLUDE
A DISMISSAL WITH PREJUDICE OF THE CLAIM AND AN EXPLICIT AND UNCONDITIONAL
RELEASE FROM THE PARTY BRINGING SUCH CLAIM OR OTHER PROCEEDINGS OF ALL
INDEMNITEES; AND (II) THE INDEMNIFYING PARTY SHALL NOT CONCLUDE ANY SETTLEMENT
WITHOUT THE PRIOR APPROVAL OF THE INDEMNITEE, WHICH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD; AND (B) EXCEPT AS PROVIDED IN THE PRECEDING SENTENCE
CONCERNING THE INDEMNIFYING PARTY’S FAILURE TO ASSUME OR TO DILIGENTLY PROSECUTE
THE DEFENSE OF ANY CLAIM, NO INDEMNITEE SEEKING REIMBURSEMENT PURSUANT TO THE
FOREGOING INDEMNITY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY, SETTLE, COMPROMISE, CONSENT TO THE ENTRY OF ANY JUDGMENT IN OR OTHERWISE
SEEK TO TERMINATE ANY ACTION, CLAIM, SUIT, INVESTIGATION OR PROCEEDING FOR WHICH
INDEMNITY IS AFFORDED HEREUNDER UNLESS SUCH INDEMNITEE REASONABLY BELIEVES THAT
THE MATTER IN QUESTION INVOLVES POTENTIAL CRIMINAL LIABILITY AGAINST SUCH
INDEMNITEE.  THE INDEMNITEE SHALL PROVIDE REASONABLE ASSISTANCE TO THE
INDEMNIFYING PARTY WHEN THE INDEMNIFYING PARTY SO REQUESTS, AT THE INDEMNIFYING
 

EXECUTION COPY

100

--------------------------------------------------------------------------------



 PARTY’S EXPENSE, IN CONNECTION WITH SUCH LEGAL ACTION OR CLAIM, INCLUDING
EXECUTING ANY POWERS-OF-ATTORNEY OR OTHER DOCUMENTS REQUIRED BY THE INDEMNIFYING
PARTY WITH REGARD TO THE DEFENSE OR INDEMNITY OBLIGATIONS.
 
23.5           Survival of Indemnity Obligations.  WITHOUT LIMITING OR IN ANY
WAY AGREEING TO WAIVE EITHER PARTY’S RIGHT TO MAKE A CLAIM AT COMMON LAW AS
PERMITTED PURSUANT TO APPLICABLE LAW FOR CONTRIBUTION OR INDEMNIFICATION WITH
RESPECT TO THIRD-PARTY CLAIMS, AND NOTWITHSTANDING ANY OTHER PROVISION IN THIS
AGREEMENT TO THE CONTRARY, THE INDEMNITIES SET FORTH IN THIS ARTICLE 23 SHALL
SURVIVE COMPLETION OF THE WORK OR THE EARLIER TERMINATION OF THIS AGREEMENT FOR
A PERIOD EXPIRING FIVE (5) YEARS FOLLOWING THE FINAL COMPLETION DATE OR SAID
TERMINATION, WHICHEVER FIRST OCCURS.  ALL CLAIM NOTICES MUST BE DELIVERED, IF AT
ALL, TO THE APPLICABLE PARTY PRIOR TO THE EXPIRATION OF SUCH FIVE (5) YEAR
PERIOD.  IF ANY CLAIM NOTICE IS MADE WITHIN SUCH FIVE (5) YEAR PERIOD, THEN THE
INDEMNIFYING PERIOD WITH RESPECT TO ALL CLAIMS IDENTIFIED IN SUCH CLAIM NOTICE
(AND THE INDEMNITY OBLIGATION OF THE PARTIES HEREUNDER WITH RESPECT TO SUCH
CLAIM) SHALL EXTEND THROUGH THE FINAL, NON-APPEALABLE RESOLUTION OF SUCH
CLAIMS.  FOR PURPOSES OF CLARIFICATION HEREUNDER, WITHOUT LIMITING THE OTHER
RIGHTS GRANTED HEREUNDER TO EITHER PARTY, A PARTY MAY ENFORCE THE INDEMNITY
PROVISIONS HEREUNDER PURSUANT TO THE PROVISIONS OF ARTICLE 32 WITHOUT HAVING TO
DECLARE AN OWNER EVENT OF DEFAULT OR A CONTRACTOR EVENT OF DEFAULT, AS
APPLICABLE.
 
24.           TREATMENT OF CONFIDENTIAL INFORMATION 
 
24.1           Confidential Information.  Any Confidential Information is
disclosed in confidence, and the transferee shall restrict its use of such
information solely to uses related to the Project or performance of this
Agreement (the “Intended Purposes”) and shall not use the Confidential
Information in any way detrimental to the transferor or its stockholders,
including, without limitation, to gain a competitive advantage with the
businesses of the transferor.  The transferee shall not, (i) with respect to
Confidential Information other than Proprietary Operating Information, for a
period of five (5) years, and (ii) with  respect to Proprietary Operating
Information, for a period of twenty (20) years, publish or otherwise disclose
any Confidential Information received to others without the prior written
approval of the transferor, including the fact that the Confidential Information
has been made available to the transferee, that it has entered into this
Agreement, or any of the terms, conditions, or other facts with respect to this
Agreement.  Each Party shall disclose only such Confidential Information to
those of its Representatives (defined below) as is necessary to carry out the
purposes of this Agreement and shall inform its Representatives of the
confidential nature of the Confidential Information and cause each such
Representative to abide by the terms and conditions relating to Confidential
Information contained herein.  Subject to the last sentence of Section 24.4 with
respect to Proprietary Operating Information, Owner and Contractor shall be
responsible for any breach of this Agreement by any of their respective
Representatives and each Party agrees, at its sole
 

EXECUTION COPY

101

--------------------------------------------------------------------------------



 expense, to take all reasonable measures (including but not limited to court
proceedings) to restrain its Representatives from prohibited or unauthorized
disclosure or use of any Confidential Information and each Party shall indemnify
the other Party from any acts or omissions of its Representatives with respect
to the Confidential Information delivered to such indemnifying Party.  For
purposes of this Article 24, “Representatives” means directors, officers,
employees, contractors, subcontractors and their subcontractors and affiliates,
agents or advisors (including, without limitation, attorneys, accountants,
consultants, bankers, financial advisors, lenders, equity investors, potential
bankers, potential lenders and potential equity investors).   
 
24.2           Competitor Representative.  In the event any Representative of
Owner is reasonably deemed by Contractor to be a direct competitor of Contractor
(a “Competitor Representative”), Owner, acting prudently and reasonably, shall
only disclose Contractor Confidential Information to such Competitor
Representative in the event that Owner determines that such party would be
unable to perform its services for the Project without receipt of such
information; provided that such Competitor Representative's access with respect
to Contractor pricing information shall only include access to Contract Price
reconciliations with respect to Provisional Items and the escalation program set
forth in Exhibit I, and Contractor’s Invoices that are formatted on a percentage
of the Contract Price and information relating to a proposed Change in Work;
provided, further, that such Competitor Representative shall only have access to
a redacted copy of this Agreement excluding pricing information.  Such
Competitor Representative shall in no event be given access to any financial
statements or other financial information relating to Contractor.  Owner shall
cause each Competitor Representative to enter into a non-disclosure agreement
directly with Contractor prior to disclosing any Contractor Confidential
Information to such party.  In addition, Owner and each such Competitor
Representative shall be responsible for ensuring that only those individual
employees or agents of such Competitor Representative who are directly engaged
in providing services to Owner for the Project (such individuals or agents,
“Authorized Competitor Representative Recipients”) will have access to or
receive any Contractor Confidential Information and that all such Authorized
Competitor Representative Recipients acknowledge in writing receipt of a copy of
this Article 24 and agree in writing to use the Contractor Confidential
Information only for the Intended Purposes and to otherwise comply with the
terms hereof to the same extent as if they were parties hereto. Owner shall
provide Contractor with a list of the Authorized Competitor Representative
Recipients and shall use commercially reasonable efforts to obtain such written
acknowledgements from such individuals.  Owner shall take commercially
reasonable steps to ensure that the Competitor Representative takes such action
and maintains such processes as are necessary to ensure the confidentiality of
all hard copies of the Contractor Confidential Information.  Similarly, with
respect to Contractor Confidential Information received electronically, Owner
and Contractor will jointly work on implementing an electronic access protocol
that will be designed to track and verify authorized electronic access and usage
in line with the foregoing principles.
 
24.3           Excluded Information.  Confidential Information shall not include
any information that:  (i) is already in the public knowledge or which becomes
public knowledge absent any violation of the terms of this Agreement; (ii) was
already in the possession of a Party prior to disclosure by the other Party;
provided, however, that any Confidential Information previously provided by
Owner and subsequently defined as Proprietary Operating Information shall
thereafter be treated as Proprietary Operating Information; (iii) a Party
obtains from another
 

EXECUTION COPY

102

--------------------------------------------------------------------------------



Person which such Party reasonably believes was not under an obligation of
confidentiality; or (iv) is or becomes generally available to, or is
independently known to or has been or is developed by, any Party or any of its
Affiliates other than materially as a result of any disclosure of confidential
proprietary information by the transferor to the transferee.  
 
24.4           Acknowledgments of Proprietary Operating Information.  In
addition, with respect to any Confidential Information identified in writing in
advance by Owner as Proprietary Operating Information, Contractor shall provide
such Proprietary Operating Information only to such Subcontractors and its and
their Affiliates that enter into a confidentiality agreement directly with
Owner, and each individual who will have access to such Proprietary Operating
Information must acknowledge in writing receipt of a copy of this Article 24 and
agree in writing to use the Proprietary Operating Information only for the
Intended Purposes and to otherwise comply with the terms hereof to the same
extent as if they were parties hereto (any such confidentiality agreement or
individual acknowledgment, a “POI Acknowledgement”).  In the event that Owner
identifies certain information as Proprietary Operating Information, and in
order to accomplish the Intended Purposes it is necessary for Contractor to
disclose such Proprietary Operating Information to any Subcontractor or
Affiliate, Contractor may submit a Change in Work Form to Owner detailing
(i) the proposed change, if any, to the Milestone Summary Schedule and the
Project Guaranteed Dates associated with securing the necessary POI
Acknowledgements, and (ii) the proposed cost involved in securing the necessary
POI Acknowledgments as described on the Change in Work Form.  Contractor agrees
to provide Owner a list of every Person that has been provided Proprietary
Operating Information by Contractor or any of its Subcontractors or Affiliates
and the Acknowledgements with respect to the Proprietary Operating Information
signed by each of those Persons.  Contractor agrees to be responsible for the
actions of each of its individual employees with respect to treatment of any
Proprietary Operating Information.  Owner agrees to rely on the POI
Acknowledgements executed by a Subcontractor or Subcontractor’s Affiliate with
respect to actions of any such Subcontractor’s or Subcontractor’s Affiliates’
individual employees; provided, further, that Contractor agrees to provide
reasonable assistance to Owner with respect to enforcement of the POI
Acknowledgments.  
 
24.5           Non-Disclosure.  Neither the transferee nor any consultant or
other person to whom any confidential or proprietary information is provided in
connection with the Project or performance of this Agreement shall publish or
otherwise disclose such information to others or use such information for any
purpose except as expressly provided above without the written approval of the
transferor; provided, however, that nothing herein shall limit: (a) the right of
Owner to provide any information regarding Contractor, any Subcontractor, this
Agreement, or the Work to its legal, technical and other officers, its then
existing or prospective successors or assigns or any Financing Entity (or
advisors retained on their behalf) or its successors and assigns (in each case,
excluding any Competitor Representative unless expressly permitted herein); or
(b) the right of Owner to reproduce and use as many copies of any drawings and
specifications or other documents provided to Owner as Owner in its sole
discretion considers useful or necessary for the furtherance of the Work,
operation and maintenance of the Project, or otherwise related to the Project,
regardless of any notices, legends, or disclaimers on such drawings and
specifications or other documents.  
 

EXECUTION COPY

103

--------------------------------------------------------------------------------





 
24.6           Applicable Law Disclosures.  In the event that a transferor is
requested or required (by oral questions, interrogatories, requests for
information or documents in legal proceedings, or by the Securities and Exchange
Commission, subpoena, civil investigative demand or other similar process) to
disclose any Confidential Information, the transferor shall provide the
transferee with prompt written notice of any such request or requirement so that
the transferee may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement.  If, in the absence of a
protective order or other remedy or the receipt of a waiver by the transferee,
the transferor is nonetheless legally compelled to make any such disclosure of
Confidential Information or else stand liable for contempt, the transferor may,
without liability hereunder, disclose to such Person only that portion of the
Confidential Information that on the advice of counsel is legally required to be
disclosed, provided that the transferor uses its reasonable efforts to assist
the transferee in obtaining an appropriate protective order or other reliable
assurance that confidential treatment will be accorded the Confidential
Information.  
 
24.7           Ownership of Confidential Information.  All Confidential
Information obtained, developed or created by or for Contractor exclusively for
the Project, including the drawings and specifications and any copies of
Confidential Information, is the exclusive property of Owner whether delivered
to Owner or not; provided, however, that Contractor may also use such
Confidential Information for internal purposes.  No right or license is granted
to Contractor or any third-party respecting the use of such Confidential
Information by virtue of this Agreement, except to the extent required for
Contractor’s performance of its obligations hereunder.  Contractor shall deliver
all Owner’s Confidential Information, including all copies thereof, to Owner
upon request; Owner shall also deliver all Contractor’s Confidential Information
to Contractor upon request; provided, however, in either case the receiving
party may keep one copy for archival purposes only; provided, further, such copy
shall remain subject to the obligations of this Article 24.
 
24.8           Remedies.  Contractor and Owner each recognize and acknowledge
the competitive and confidential nature of the Confidential Information and each
agrees that irreparable damage will result to the other Party if Confidential
Information of such other Party is disclosed to any third party except as herein
permitted or is used for any purpose other than the purposes of this
Agreement.  The Parties agree that money damages may not be a sufficient remedy
for any breach of this Article 24.  Accordingly, the Parties agree that a Party
whose Confidential Information is disclosed to a third party in breach of this
Article 24 shall be entitled to an injunction or injunctions (without the
posting of any bond and without proof of actual damages) to prevent breaches or
threatened breaches of this Article 24, and to specific performance of this
Article 24, and that neither the other Party nor its Affiliates will oppose the
granting of such relief.  Such remedies shall not be deemed to be the exclusive
remedies for a breach of this Article 24, but shall be in addition to all other
remedies available at law or equity.
 
25.           INVENTIONS AND LICENSES
 
25.1           Invention, License.  Any idea, invention, work of authorship,
drawing, design, formula, algorithm, utility, tool, pattern, compilation,
program, device, method, technique, process, improvement, development or
discovery (collectively, “Invention”), whether or not patentable, or
copyrightable, or entitled to legal protection as a trade secret or otherwise,
that
 

EXECUTION COPY

104

--------------------------------------------------------------------------------



Contractor may conceive, make, develop, create, reduce to practice, or work on,
in whole or in part, in the course of performing the Work shall be owned and
retained by Contractor.  Contractor hereby grants to Owner an irrevocable,
nonexclusive royalty-free license (which license is freely assignable (a) to any
Financing Entity or any assignee of such Financing Entity, (b) to any party to
which the Project is sold or otherwise transferred, and (c) to any successor in
interest to Owner’s rights hereunder), to use all Inventions, other proprietary
rights and specialized knowledge of Contractor which, in each case, form a part
of the Work for Owner’s use to the extent reasonably necessary for (x) the
operation, maintenance, repair, or alteration of the Project or any subsystem or
components thereof in connection with the Project or (y) to the extent such
Inventions are related to any operational best practices, for the operation,
maintenance, repair, or alteration of any other project developed by Owner or
any Affiliate of Owner or of any subsystem or component thereof, with Owner’s or
its Affiliate’s exercise of such license to be at Owner’s and its Affiliate’s
sole risk and expense and subject to the rights of third-parties; provided,
however, that the use of Contractor’s Inventions pursuant to clause (y), above,
shall be subject to the provisions of Section 24.2 and in no event shall
Contractor Deliverables be provided to any third party for purposes of any other
Project.  Contractor shall, prior to directing any Subcontractor to produce any
design or engineering work in connection with the Project, obtain a valid
written license of any such inventions, specialized knowledge or other
proprietary property from such Subcontractor in terms substantially similar to
those that obligate Contractor to Owner as expressed in this Section 25.1;
provided, however, Contractor shall use commercially best efforts to insure that
Owner shall have the ability to use Subcontractor’s Inventions pursuant to
clause (y), above, which use shall be subject to the provisions of Section 24.2;
provided, further, that any license to use any Subcontractor’s Inventions
pursuant to clause (y) above shall not include an express or implied license to
make, have made, or use component parts, or construct, create or reverse
engineer equipment.  All Contractor Deliverables and computer software prepared
by Contractor pursuant to this Agreement are instruments of service in respect
to the Project.  They are not intended or represented to be suitable for reuse
by Owner or others on extensions of the Project or on any other project.  Any
reuse without prior written verification or adaptation by Contractor for the
specific purpose intended will be at Owner’s sole risk and without liability or
legal exposure to Contractor.  Owner shall defend, indemnify, and hold harmless
Contractor against all Losses arising out of or resulting from such
reuse.  Contractor shall, at Owner’s expense and request, execute or cause the
execution of any documentation reasonably requested by Owner in order to
effectuate the foregoing.  Except as specifically stated herein, no other
license in such patents and proprietary information is granted pursuant to this
Agreement.  
 
25.2           Contractor Deliverables.  Subject to Section 25.1, the Contractor
Deliverables accumulated or developed by Contractor or its employees, to the
extent Owner may determine, shall become the property of Owner without any
further consideration to be provided therefore, when prepared or in process,
whether or not delivered by Contractor; provided, however, Contractor shall be
permitted to use such Contractor Deliverables as reference material for its
internal use only.  Contractor shall deliver the Contractor Deliverables to
Owner upon its request upon any termination of this Agreement (except to the
extent of any payment default of Owner that is an Owner Event of Default) or
completion of the Work.
 
25.3           Software Licenses.  To the extent Contractor purchases any
software which software is necessary or otherwise desirable for the continued
operation of the Project after
 

EXECUTION COPY

105

--------------------------------------------------------------------------------



Substantial Completion, Contractor shall provide Owner with latest upgrade of
such software as of the Substantial Completion Date and shall register Owner as
the licensee of such software with the applicable Vendor.
 
25.4           Warranty.  Contractor expressly warrants that there has been, and
covenants that there will be, no violation, misappropriation or infringement of
any trade secret, patent, trademark, copyright, or other third-party property
right (including any violation of a third-party license) in any way connected
with or arising out of performing the work specified in this Agreement.
 
26.           ASSIGNMENT BY OWNER
 
26.1           Assignment.  
 
26.1.1                Assignment to Financing Entities.  Owner may, without
Contractor’s prior consent but upon five (5) days prior Notice to Contractor,
make a collateral assignment of all or part of its right, title, and interest in
this Agreement to any Financing Entity.  Any such Financing Entity may further
sub-assign all or any portion of Owner’s rights and obligations hereunder to
Owner or any Affiliate of Owner.  Any Financing Entity may, in connection with
any default under any financing document related to the Project, assign any
rights assigned to it hereunder to any Person without the consent of Contractor
or Owner.  Contractor agrees that, upon receipt of written notice of such
permitted assignment, it shall deliver all documents, data, Notices, and other
communications required to be delivered to Owner hereunder to Owner and to the
Financing Entities or to any other permitted assignee at such address as such
Persons shall designate to Contractor in writing.  
 
26.1.2                Assignment to Other Persons.  In addition, Owner may
assign all or part of its right, title, and interest in this Agreement to any
other Person, including an Affiliate of Owner, with the prior written approval
of Contractor, which approval shall not be unreasonably withheld.  As a
condition to any such assignment, Contractor in its sole discretion may require
that the prospective assignee provide performance security for Owner’s
obligations hereunder as follows.  Contractor’s approval, notwithstanding
anything to the contrary herein, shall not be withheld if all of the conditions
in any of subsections (a) through (d) below are satisfied.  
 
(a)           Owner may assign this Agreement to a project entity created to
develop the Project if that entity (i) has a Tangible Net Worth of at least One
Hundred Fifty Million Dollars ($150,000,000) (the “Minimum Tangible Net Worth”)
and a credit rating equal to or greater than the Threshold Rating, and (ii) (A)
a Tangible Net Worth of at least the Minimum Tangible Net Worth plus at least
Fifty Million Dollars ($50,000,000), or (B) a Tangible Net Worth of at least the
Minimum Tangible Net Worth plus causes to be provided insurance coverage with
minimum coverage of at least Fifty Million Dollars ($50,000,000) and in a
mutually agreeable form, with deductibles payable by Owner, against potential
environmental remediation costs or other environmental claims; provided,
however, should the insurance not be commercially available or Owner and
Contractor are unable to agree to the form and substance of the policy, then TXU
US Holdings Company or, to the extent any successor Owner has a Tangible Net
Worth of at least the Minimum Tangible Net Worth plus at least Fifty Million
Dollars ($50,000,000), such successor Owner, shall retain liability for all
potential
 

EXECUTION COPY

106

--------------------------------------------------------------------------------



environmental remediation costs or other environmental claims for which Owner
would otherwise be liable hereunder.  If (i) and (ii) of the preceding sentence
are satisfied, Contractor may not require any performance security for Owner’s
obligations from such prospective assignee upon such Person’s assumption of this
Agreement; provided, however, if such assignee’s Tangible Net Worth declines by
more than thirty percent (30%) of the Minimum Tangible Net Worth or its credit
rating falls below the Threshold Rating, such assignee shall provide, or cause
to be provided, either: (y) a letter of credit, bond or other form of security,
securing assignee’s obligations hereunder in an amount equal to the Required LOC
Amount as provided in subsection (c) below; or (z) a guaranty from an entity
having a Tangible Net Worth of at least the Minimum Tangible Net Worth and an
equivalent or higher credit rating than the Threshold Rating, guaranteeing
assignee’s obligations hereunder in an amount equal to the Guaranteed Amount as
provided in subsection (d) below.
 
(b)           If any proposed assignee (i) has written commitments from lenders
or equity investors (where the lead lender or investor has a Tangible Net Worth
of at least the Minimum Tangible Net Worth and an equivalent or higher credit
rating than the Threshold Rating) to provide financing for the Project in an
amount equal to no less than the portion of the Contract Price then remaining to
be paid, and (ii) (A) a Tangible Net Worth of at least the Minimum Tangible Net
Worth plus at least Fifty Million Dollars ($50,000,000), or (B) a Tangible Net
Worth of at least the Minimum Tangible Net Worth plus causes to be provided
insurance coverage with minimum coverage of at least Fifty Million Dollars
($50,000,000) and in a mutually agreeable form, against potential environmental
remediation costs or other environmental claims, with deductibles payable by
Owner; provided, however, should the insurance not be commercially available or
Owner and Contractor are unable to agree to the form and substance of the
policy, then TXU US Holdings Company or, to the extent any successor Owner has a
Tangible Net Worth of at least the Minimum Tangible Net Worth plus at least
Fifty Million Dollars ($50,000,000), such successor Owner, shall retain
liability for all potential environmental remediation costs or other
environmental claims for which Owner would otherwise be liable hereunder.  If
(i) and (ii) of the preceding sentence are satisfied, Contractor may not require
any performance security for Owner’s obligations from such prospective assignee
upon such Person’s assumption of this Agreement.
 
(c)           If any proposed assignee causes to be provided (i) a letter of
credit in support of such assignee’s obligations hereunder from a bank that has
senior unsecured debt rated at least A- by Standard & Poors or A3 by Moody’s (or
an equivalent rating from a similar rating agency), and such letter of credit:
(x) names Contractor as the stated beneficiary, (w) has a stated amount at least
equal to the sum of (the “Required LOC Amount”): (1) the next two (2)
consecutive Monthly Payments to be made pursuant to the Payment Schedule;
(2) breakage costs or termination fees that would be incurred by Contractor upon
termination of Equipment and Materials purchase agreements or purchase orders;
(3) amounts past due hereunder by Owner to Contractor as of such date; and
(4) the positive or negative difference in the Contract Price based on Changes
In Work during the last calendar quarter; and (x) provides that it will be
adjusted quarterly to reflect changes to (1), (2), (3) and (4) during each
calendar quarter within thirty (30) days following the end of such calendar
quarter; and (ii) insurance coverage with minimum coverage of at least Fifty
Million Dollars ($50,000,000) and in a mutually agreeable form, with deductibles
payable by Owner, against potential environmental remediation costs or other
environmental claims; provided, however, should the insurance not be
commercially available or
 

EXECUTION COPY

107

--------------------------------------------------------------------------------



Owner and Contractor are unable to agree to the form and substance of the
policy, then TXU US Holdings Company or, to the extent any successor Owner has a
Tangible Net Worth of at least the Minimum Tangible Net Worth plus at least
Fifty Million Dollars ($50,000,000), such successor Owner, shall retain
liability for all potential environmental remediation costs or other
environmental claims for which Owner would otherwise be liable hereunder.  If
(i) and (ii) of the preceding sentence are satisfied, Contractor may not require
further performance security from any prospective assignee.  The terms
pertaining to draw rights on such letter of credit shall be substantially
similar to those of the Retainage Security.  In the event Contractor draws under
such letter of credit and it is subsequently determined that such drawdown was
in excess of Contractor's rights hereunder, Contractor shall return such excess
amount to such assignee within ten (10) Business Days of such final
determination with interest at the Contract Interest Rate from such drawdown
until return of such excess amount.
 
(d)           Notwithstanding anything to the contrary in the foregoing, TXU US
Holdings Company or, to the extent any successor Owner has a Tangible Net Worth
of at least the Minimum Tangible Net Worth plus at least Fifty Million Dollars
($50,000,000), such successor Owner, may (i) assign its rights hereunder to any
Person upon five (5) days prior Notice to Contractor but without Contractor’s
consent; provided, however, that Owner retains its payment obligations
hereunder, including its obligations pursuant to Section 23.2, or (ii) assign
its rights and obligations hereunder to any Person upon five (5) days prior
Notice to Contractor but without Contractor’s consent; provided, however, that
such Owner provides a guarantee of such assignee’s obligations hereunder, in
form and substance reasonably acceptable to Contractor, and in an amount equal
to the sum of (the “Guaranteed Amount”) (A) the next two (2) consecutive Monthly
Payments to be made pursuant to the Payment Schedule, (B) breakage costs or
termination fees that would be incurred by Contractor upon termination of
Equipment and Materials purchase agreements or purchase orders, (C) amounts past
due hereunder by Owner to Contractor as of such date, (D) the positive or
negative difference in the Contract Price based on Changes In Work during the
last calendar quarter, plus (E) (y) Fifty Million Dollars ($50,000,000), or (z)
causes to be provided insurance coverage with minimum coverage of at least Fifty
Million Dollars ($50,000,000) and in a mutually agreeable form, with deductibles
payable by Owner, against potential environmental remediation costs or other
environmental claims; provided, however, should the insurance not be
commercially available or Owner and Contractor are unable to agree to the form
and substance of the policy, then Owner shall retain liability for all potential
environmental remediation costs or other environmental claims for which Owner
would otherwise be liable hereunder.  Contractor may terminate this Agreement in
the event that the guaranty provided by Owner pursuant to this Section 26.1.2(d)
lapses or terminates and assignee fails to provide, within twenty (20) days of
Notice of same from Contractor, a substitute guaranty of assignee’s obligations
hereunder in an amount equal to Guaranteed Amount from an entity having a
Tangible Net Worth of no less than the Minimum Tangible Net Worth and an
equivalent or higher credit rating than the Threshold Rating.
 
(e)           Upon the assignment of Owner’s rights and obligations hereunder to
any permitted assignee pursuant to subsections (a), (b) or (c) or
subsection (d)(ii) above, and such permitted assignee’s assumption in writing in
of such rights and obligations, Owner shall be deemed released from and shall
have no further rights, obligations, responsibilities or liabilities under this
Agreement; provided that Owner shall remain responsible for all liabilities
relating to matters occurring prior to such assignment, except to the extent
such permitted assignee agrees
 

EXECUTION COPY

108

--------------------------------------------------------------------------------



in writing to be responsible for such liabilities; provided, further, that Owner
shall remain responsible for the Guaranteed Amount if Owner has provided a
guarantee pursuant to subsection (d)(ii) above.
 
(f)           Any attempted assignment or delegation in violation of this
Section 26.1.2 shall be null and void and shall be ineffective to relieve Owner
of its obligations hereunder.
 
26.1.3                Owner Indemnitee to Include Successors and Assigns.  Upon
any assignment by Owner hereunder, the definition of “Owner Indemnitee” shall be
deemed modified to include the assignor and assignee under such assignment and
each of their respective employees, agents, partners, Affiliates, shareholders,
directors, officers and assigns.  
 
26.2           Transfer of Work; Third-Party Beneficiaries.  Upon five (5) days
prior Notice to Contractor, Owner may assign, convey or transfer all or part of
its right, title, and interest in the Work to any Affiliate of Owner (whether or
not such Affiliate provides consideration to Owner for such assignment,
conveyance or transfer).  Subject to Section 31.2, each such Affiliate-assignee
shall be deemed to be a third-party beneficiary of the following provisions of
this Agreement:  Article 17, but only to the extent any portion of the Work is
assigned, conveyed or transferred to such Affiliate assignee, Section 23.1, but
only to the extent any portion of the Work is assigned, conveyed or transferred
to such Affiliate-assignee; and Article 29.  Owner shall have the right to
enforce any provisions of this Agreement with respect to any Work assigned,
conveyed or transferred to an Affiliate (including any warranties, indemnities
or rights to receive liquidated damages with respect to such Work) and such
assignment, conveyance or transfer shall not affect Owner’s rights hereunder
with respect to any Work.  
 
27.           ASSIGNMENT BY CONTRACTOR
 
Contractor understands that this Agreement is personal to
Contractor.  Contractor shall have no right, power, or authority to assign or
delegate this Agreement or any portion thereof, either voluntarily or
involuntarily, or by operation of law.  Absent Owner’s prior written approval,
Contractor’s attempted assignment or delegation of any of its Work hereunder
shall be null and void and shall be ineffective to relieve Contractor of its
responsibility for the Work assigned or delegated.  Nothing herein shall be
deemed to limit the right of Contractor to subcontract out portions of this Work
to others in accordance with the other terms and conditions of this Agreement.
 
28.           HAZARDOUS MATERIALS
 
28.1           Use or Disposal by Contractor.  Contractor shall not and shall
not permit any of its Subcontractors, directly or indirectly, to permit the
manufacture, storage, transmission or presence of any Hazardous Materials on the
Project Site, and Contractor shall not and shall not permit any of its
Subcontractors to release, discharge or otherwise dispose of any Hazardous
Materials on the Project Site except, in each case, in compliance with
Applicable Laws.  
 
28.2           Remediation by Contractor.  Without limiting what may constitute
a “Change In Law” hereunder, in the event of a release, discharge or presence of
Hazardous Materials brought onto or generated at the Project Site by Contractor
or any Subcontractor or any third-party acting
 

EXECUTION COPY

109

--------------------------------------------------------------------------------



on behalf of Contractor (other than Owner or any of its other contractors or
subcontractors) that is not in compliance with Applicable Laws, Contractor shall
conduct and complete all investigations, studies, sampling, testing and
remediation of the Project Site to the extent required by Applicable
Laws.  Contractor shall promptly comply with all lawful orders and directives of
all Governmental Authorities regarding compliance with Applicable Laws relating
to such Hazardous Materials except to the extent any such orders or directives
are being contested in good faith by appropriate proceedings in connection with
the Work.  
 
28.3           Notice of Hazardous Materials.  If Contractor discovers or is
notified of the existence of any spill or release of any Hazardous Materials at
the Project Site:
 
(a)           Contractor shall promptly notify Owner thereof and restrict access
to the area containing such Hazardous Materials;
 
(b)           if Contractor or any Subcontractor has brought such Hazardous
Materials onto the Project Site or has generated such Hazardous Materials as
part of the Work, Contractor shall promptly remove such Hazardous Materials from
the Project Site and remediate the Project Site in accordance with all
Applicable Laws and Applicable Permits and at Contractor’s sole cost and
expense;
 
(c)           Contractor shall not be entitled to any extension of time or
additional compensation hereunder for any delay or costs incurred by Contractor
as a result of the existence of such Hazardous Materials if Contractor or any
Subcontractor is responsible for the spill or release of such Hazardous
Materials; and
 
(d)           if neither Contractor nor any Subcontractor has brought such
Hazardous Materials on to the Project Site or generated such Hazardous Materials
as part of the Work, Contractor shall suspend the Work if required by Owner or
to the extent required by Applicable Law or reasonably necessary to protect the
health and safety of persons and property.  Contractor shall use reasonable
efforts consistent with the requirements of Applicable Law or the health and
safety of persons or property to mitigate the effects of such suspension and the
amount of Work so suspended.  If such a suspension occurs, Contractor shall not
be obligated to re-commence such suspended Work until Contractor in good faith
believes that Owner has remedied or caused others to remedy the circumstances
requiring such suspension.
 
28.4           Hazardous Materials not brought on the Project Site by
Contractor.  Any changes to the Work required to mitigate or remediate any
contaminated materials or Hazardous Materials at the Project Site not brought on
to the Project Site or generated as part of the Work by either Contractor or any
Subcontractor, shall be deemed an Excusable Event and be subject to the
provisions of Section 8.6.2.
 
28.5           Losses related to Hazardous Materials.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS AGREEMENT, CONTRACTOR SHALL NOT BE LIABLE FOR ANY LOSSES
ARISING OUT OF OR RELATED TO HAZARDOUS MATERIALS PRESENT ON THE PROJECT SITE
BEFORE CONTRACTOR COMMENCES THE WORK ON THE PROJECT SITE, BUT DISTURBED OR
OTHERWISE HANDLED BY CONTRACTOR OR ANY SUBCONTRACTOR DURING PERFORMANCE OF THE
WORK,
 

EXECUTION COPY

110

--------------------------------------------------------------------------------



OR LOSSES ARISING OUT OF THE IMPROPER USE, HANDLING OR MAINTENANCE OF HAZARDOUS
MATERIALS AT THE PROJECT SITE BY OWNER OR ANY OTHER PARTY FOR WHOM CONTRACTOR IS
NOT RESPONSIBLE AFTER THE DATE OF THIS AGREEMENT.
 
29.           NON-PAYMENT CLAIMS
 
Subject to timely payment by Owner in accordance with Article 6, Contractor
shall not directly or indirectly create, incur, assume or suffer to be created
by it or any Subcontractor, employee, laborer, materialman or other supplier of
goods or services to Contractor any right of retention, mortgage, pledge,
assessment, security interest, lease, advance claim, levy, claim, lien, charge
or encumbrance on the Work, the Project Site, the Common Facilities, the Shared
Site Facilities, the Project or any part thereof or interest therein (each a
“Contractor Lien”).  Subject to timely payment by Owner in accordance with
Article 6, Contractor shall keep the Project Site, the Common Facilities, the
Shared Site Facilities, the Work, the Equipment and Materials, and all
Subcontractor equipment and materials free of Contractor Liens.  Contractor
shall promptly pay or discharge, and discharge of record, any such Contractor
Lien or other charges which, if unpaid, might be or become a Contractor
Lien.  Contractor shall immediately notify Owner of the assertion of any
Contractor Lien.  If any Owner Indemnitee becomes aware of any Contractor Lien,
such Owner Indemnitee may so notify contractor in writing, and Contractor shall
then: (a) satisfy and obtain the release of such Contractor Lien; or (b) defend
Owner Indemnitees against any such Contractor Lien, provide assurances of
payment as described in the last sentence of this Article 29 and obtain the
release of such Contractor Lien.  If Contractor does not promptly, and in any
event within ten (10) days after such Notice, satisfy such Contractor Lien, give
such Owner Indemnitee reasons in writing that are satisfactory to such Owner
Indemnitee for not causing the release of such Contractor Lien, or contest such
Contractor Lien in accordance with the provisions of the last sentence of this
Article 29, then any Owner Indemnitee shall have the right, at its option, after
written notification to Contractor, and subject to Applicable Law, to cause the
release of, pay, or settle such Contractor Lien, and Owner at its sole option
may:  (x) draw on the Retainage Security in an amount equal to all costs and
expenses incurred by Owner Indemnitee in causing the release of, paying, or
settling such Contractor Lien, including administrative costs, attorneys’ fees,
and other expenses, or (y) withhold from any payment otherwise due to Contractor
hereunder an amount equal to all costs and expenses incurred by Owner Indemnitee
in causing the release of, paying, or settling such Contractor Lien, including
administrative costs, attorneys’ fees, and other expenses.  Contractor shall
have the right to contest any such Contractor Lien, provided it first posts a
bond or other assurances of payment as may be required to remove such lien from
the Work or the Project Site, as applicable.
 
30.           NOTICES AND COMMUNICATIONS
 
30.1           Requirements.  Any Notice pursuant to the terms and conditions of
this Agreement shall be in writing and deemed received and effective as
follows:  (a) if delivered personally, upon delivery; (b) if sent by certified
mail, return receipt requested, upon certified receipt; (c) if sent by a
recognized overnight mail or courier service, with delivery receipt requested,
upon receipt; or (d) if sent by confirmed facsimile transmission or electronic
mail, when dispatched and acknowledged as received.  Notices shall be addressed
to:
 

EXECUTION COPY

111

--------------------------------------------------------------------------------





 
If to Contractor:
 
Bechtel Power Corporation
5275 Westview Drive
Frederick, Maryland 21703-8306
Attn: M. Richard Smith
Title: President, Fossil Power
Fax: (301) 698-4776
With a copy to:
 
Bechtel Power Corporation
5275 Westview Drive
Frederick, Maryland 21703-8306
Attn: Kristin Meikle
Title: Senior Counsel
Fax: (301)  696-8526
 
and to:
 
Bechtel Power Corporation
5275 Westview Drive
Frederick, Maryland 21703-8306
Attn: Tom Jarboe
Title: Project Manager
Fax: (301) 698-4776
 
If to Owner:
 
TXU US Holdings Company
1601 Bryan Street, Suite 13020A
Dallas, Texas 72501-3411
Attn: Todd Kerschbaum
Title: Vice President, Major Projects
Fax: (214) 812-8322
 
With a copy to:
 
TXU Corp.
1601 Bryan Street
Dallas, Texas 75201
Attn: David P. Poole
Title: Executive Vice President, Legal andGeneral Counsel
Fax: (214) 812-6032
     

30.2           Representatives.  Any technical or other communications
pertaining to the Work shall be with the Parties’ designated
representative.  Each Party shall notify the other in writing of the name of
such representatives.  The Project Manager and the Project Representative each
shall have knowledge of the Work and be available at all reasonable times for
consultation.  Each Party’s representative shall be authorized on behalf of such
Party to administer this Agreement, agree upon procedures for coordinating the
efforts of the Parties, and, when appropriate, to furnish information to or
receive information from the other Party in matters concerning the Work.
 

EXECUTION COPY

112

--------------------------------------------------------------------------------





 
31.           LIMITATIONS OF LIABILITY AND REMEDIES
 
31.1           Limitations on Damages.  Except to the extent damages claimed by
third-parties for which Contractor or Owner has a duty to indemnify hereunder as
expressly provided in Article 21 or express liquidated damages hereunder are
shown to be consequential in nature, notwithstanding anything else in this
Agreement to the contrary, no Party (nor that Party’s subcontractors) shall be
liable to any other Party hereto for any loss of profits, loss of revenue, or
loss of use of the Project, losses or costs based on third party contracts,
losses, costs or expenses of obtaining, maintaining or repaying finance or
capital, or downtime costs, loss of opportunity or goodwill, cost of purchased
or replacement power, claims of customers for such damages, any governmental
fines or penalties or sanctions imposed (except as otherwise expressly provided
in Article 23) or any loss, damage or other liability otherwise equivalent to
any indirect consequential, exemplary, or special damages arising from
performing or a failure to perform any obligation under this Agreement, whether
such liability arises in contract, tort (including negligence or strict
liability), or otherwise.
 
31.2           Limitations on Contractor’s Liability.  
 
31.2.1               Maximum Liability Amount.  
 
(a)           Prior to achievement of Minimum Stable Load, Contractor’s and its
Subcontractors’ liability for claims by Owner arising out of or relating to the
performance or non-performance of obligations or the Work shall in no event be
greater in the aggregate than an amount equal to *** percent (***%) of the
Contract Price (“Maximum Total Liability”).
 
(b)           Upon the achievement of Minimum Stable Load, the Maximum Total
Liability shall be reduced to *** Dollars ($***).
 
(c)           Upon the achievement of Substantial Completion, the Maximum Total
Liability shall be reduced to *** Dollars ($***); provided, that an additional
***Dollars ($***) shall be available to remedy any Defects that prevent the
Project from achieving the stack test Emission Guarantees until such time as
Contractor has achieved such Emissions Guarantees relating to the stack test;
provided, further, that Contractor shall, in addition to the Maximum Total
Liability following Substantial Completion, remain liable for the undisputed
amount of any Delay Liquidated Damages hereunder previously incurred and subject
to the applicable cap in Section 31.2.2 below.
 


 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

113

--------------------------------------------------------------------------------





 
31.2.2               Maximum Liquidated Damages.  In no event shall Contractor’s
aggregate liability (a) under Section 15.1 for Delay Liquidated Damages exceed
*** percent (***%) of the Contract Price; (b) under Section 15.3 for Performance
Liquidated Damages exceed *** percent (***%) of the Contract Price; (c) under
Section 15.2 for Reliability Liquidated Damages exceed *** percent (***%) of the
Contract Price; and (d) in the aggregate under Sections 15.1, 15.2 and 15.3,
exceed *** percent (***%) of the Contract Price.  Notwithstanding any of the
foregoing, the limitations of this Section 31.2.2 shall not limit Owner’s
remedies for any other breach of this Agreement other than a failure of the
Project to achieve Substantial Completion on or before the Substantial
Completion Guaranteed Date, the failure of the Project to satisfy the
Performance Guarantees or the failure of the Project to satisfy the Reliability
Guarantee.
 
31.2.3               Calculation of Liability.  Notwithstanding anything to the
contrary in the foregoing, nothing contained in this Section 31.2 shall be
construed to limit Contractor’s liability (a) with respect to any of its
indemnity obligations under Article 21, or (b) with respect to any fraud of
Contractor.  Notwithstanding anything herein to the contrary, for purposes of
determining whether the maximum liability amounts provided in Section 31.2 have
been exceeded, the following items shall be excluded from the calculation of any
such maximum liability amount: (a) liabilities of Contractor to Owner covered by
insurance proceeds to the extent paid pursuant to Article 21 of this Agreement
(except deductibles paid by Contractor); and (b) amounts paid by Contractor to
or on behalf of Owner in respect of any damages or third-party claims arising
out of the fraud of Contractor.
 
31.3           Specific Performance.  In addition to any other rights and
remedies of Owner hereunder or at law, as a specific performance obligation,
Contractor guarantees that the Project shall as a condition to Substantial
Completion, achieve the Emissions Guarantees.  Contractor acknowledges that
Contractor’s failure to achieve the Emissions Guarantees identified in Part I,
Section 8.1.5 of the Scope Book would cause Owner irreparable harm for which
money damages would not constitute an adequate remedy, and therefore Contractor
stipulates that specific performance is an appropriate remedy should Contractor
breach such obligation.
 
31.4           Limitation on Owner’s Liability.  In no event shall Owner’s
liability pursuant to this Agreement, whether arising in contract warranty, or
otherwise, be greater in the aggregate than the Contract Price and any other
amounts for which Owner is expressly obligated to pay Contractor pursuant
hereto, less amounts previously paid by Owner; provided, however, that nothing
contained in this Section 31.4 or in any other provision of this Agreement shall
be construed to limit Owner’s liability for:  (a) its indemnity obligations
pursuant to Article 21; or (b) with respect to any fraud on the part of
Owner.  Contractor’s sole recourse for any damages or liabilities due to
Contractor by Owner pursuant to this Agreement shall be limited to the assets of
Owner without recourse individually or collectively to the assets of the members
or the Affiliates of Owner, the Financing Entities or their respective officers,
directors, employees or agents of Owner, its members or their Affiliates.
 
*** CONFIDENTIAL MATERIAL REDACTED AND FILED SEPARATELY WITH THE COMMISSION.
 

EXECUTION COPY

114

--------------------------------------------------------------------------------





 
31.5           Releases, Indemnities and Limitations.  EXCEPT AS EXPRESSLY SET
FORTH HEREIN, RELEASES, INDEMNITIES, ASSUMPTIONS OF AND LIMITATIONS ON
LIABILITIES AND LIMITATIONS ON REMEDIES EXPRESSED IN THIS AGREEMENT AS WELL AS
WAIVERS OF SUBROGATION RIGHTS SHALL APPLY EVEN IN THE EVENT OF FAULT,
NEGLIGENCE, OR STRICT LIABILITY OF THE PARTY RELEASED OR INDEMNIFIED OR WHOSE
LIABILITY IS LIMITED OR ASSUMED OR AGAINST WHOM RIGHT OF SUBROGATION ARE WAIVED
AND SHALL EXTEND TO SUCH PARTY’S SUBCONTRACTORS, AND IN EACH CASE TO SUCH
PARTY’S AND ITS SUBCONTRACTORS’ AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
LICENSEES, AGENTS, PARTNERS, OR ENTITIES OF SUCH PARTNERS SUCH AS PARTNERS AND
RELATED ENTITIES.  THE PARTIES ACKNOWLEDGE AND AGREE THAT THIS AGREEMENT
SATISFIES THE EXPRESS NEGLIGENCE RULE.
 
31.6           Representations and Remedies.  Each Party makes no
representations, covenants, warranties, or guarantees, express or implied, other
than those expressly set forth herein and in the Exhibits hereto.  
 
31.7           Limitation on Remedies.  It is the intent of Owner and Contractor
that if any provision of this Agreement states that the rights and remedies
stated therein are the sole or exclusive (or words of similar import) rights or
remedies for the failure to satisfy the applicable obligation arising
thereunder, that such rights and remedies shall be the sole and exclusive
remedies of the Parties for failure to satisfy such obligations, notwithstanding
any remedy otherwise available at law or in equity.  To the extent the terms of
this Agreement do not provide a remedy for the failure to satisfy an applicable
obligation or do not otherwise state that an applicable remedy is a sole or
exclusive (or words of similar import) remedy, then the Parties may avail
themselves of any right or remedy available at law or in equity for such
failure, provided that such right or remedy as may be available at law or in
equity shall in any event be limited by the limitations, waivers and releases of
liability set forth in this Agreement.  For purposes of clarity, except as
specifically provided in Article 19, the foregoing shall not be construed to
limit a Party’s right to exercise its dispute resolution rights under Article 32
at any time during the term of this Agreement. 
 
32.           DISPUTES
 
32.1           Management Negotiations.  Any disputes arising under this
Agreement that are not resolved between Owner and Contractor within ten (10)
Business Days after receipt by each thereof of Notice (specifically referencing
this Section 32.1) of such dispute, shall be referred by either Owner or
Contractor’s representatives to the executive officers of Owner and Contractor
(who shall not be Owner’s Project Representative or the Project Manager) for
resolution.  If such executive officers, negotiating in good faith, fail to
reach an agreement within a reasonable period of time, not exceeding twenty (20)
days after such referral, then either Owner or Contractor may bring a suit,
claim or cause of action pursuant to the terms of Section 32.2 below.
 
32.2           DISPUTE RESOLUTION; CONSENT TO JURISDICTION AND VENUE.  TO THE
EXTENT FEDERAL COURTS HAVE JURISDICTION, OWNER AND CONTRACTOR AGREE THAT ALL
ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT, SHALL BE TRIED
AND LITIGATED ONLY IN THE FEDERAL
 

EXECUTION COPY

115

--------------------------------------------------------------------------------



DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS.  OWNER AND
CONTRACTOR, TO THE EXTENT THEY MAY LEGALLY DO SO, IRREVOCABLY WAIVE ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUMNONCONVENIENS (OR ANY SIMILAR LEGAL
DOCTRINE) OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION IN THE FEDERAL DISTRICT COURT LOCATED IN THE COUNTY
OF DALLAS, STATE OF TEXAS, AND IRREVOCABLY STIPULATE THAT THE FEDERAL DISTRICT
COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS SHALL HAVE INPERSONAM
JURISDICTION AND VENUE OVER SUCH PARTY FOR THE PURPOSE OF LITIGATING ANY SUCH
DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF RELATED TO THIS
AGREEMENT.  OWNER AND CONTRACTOR EACH AGREE, TO THE FULLEST EXTENT PERMITTED BY
FEDERAL LAW, NOT TO RAISE ANY OBJECTION TO THE REMOVAL OR TRANSFER TO THE
FEDERAL DISTRICT COURT LOCATED IN THE COUNTY OF DALLAS, STATE OF TEXAS OF ANY
SUCH PROCEEDING THAT IS INITIALLY BROUGHT IN ANY OTHER COURT.  OWNER AND
CONTRACTOR ALSO EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.  OWNER AND CONTRACTOR EACH AGREE THAT IT WILL NOT FILE ANY MOTION OR
ASSERT ANY DEFENSE IN ANY SUCH PROCEEDING THAT IS INCONSISTENT WITH THE
FOREGOING AGREEMENTS, WAIVERS, CONSENTS OR STIPULATIONS.  AS OF THE DATE OF THIS
AGREEMENT, EACH PARTY BELIEVES THAT THE REQUIREMENT OF DIVERSITY OF CITIZENSHIP
OF THE PARTIES (ONE OF THE REQUIREMENTS NEEDED FOR A FEDERAL COURT TO HAVE
SUBJECT MATTER JURISDICTION OVER A DISPUTE BETWEEN THE PARTIES) IS MET.
 
32.3           Work to Continue.  Unless otherwise agreed in writing, Contractor
shall diligently carry on the Work during the pendency of any disputes  so long
as all undisputed amounts payable to Contractor hereunder have been paid.  
 
33.           MISCELLANEOUS
 
33.1           Severability.  The invalidity or unenforceability of any portion
or provision of this Agreement shall in no way affect the validity or
enforceability of any other portion or provision hereof.  Any invalid or
unenforceable portion or provision shall be deemed severed from this Agreement
and the balance of this Agreement shall be construed and enforced as if this
Agreement did not contain such invalid or unenforceable portion or
provision.  If any such provision of this Agreement is so declared invalid, the
Parties shall promptly negotiate in good faith new provisions to eliminate such
invalidity and to restore this Agreement as near as possible to its original
intent and effect.
 
33.2           Governing Law.  This Agreement shall be governed by the internal
laws of the State of Texas, excluding its conflict of laws provisions.  
 

EXECUTION COPY

116

--------------------------------------------------------------------------------





 
33.3           Survival of Termination.  The provisions of this Agreement which
by their nature are intended to survive the termination, cancellation,
completion or expiration of this Agreement including any express limitations of
or releases from liability shall continue as a valid and enforceable obligation
of the Party notwithstanding any such termination, cancellation, completion or
expiration.
 
33.4           Amendments and Modifications.  No oral or written amendment or
modification of this Agreement (including a Change In Work Form accepted under
Article 16) by any officer, agent, or employee of Contractor or Owner, either
before or after execution of this Agreement, shall be of any force or effect
unless such amendment or modification is in writing and is signed by a duly
authorized representative of the Party to be bound thereby.
 
33.5           No Waiver.  A Party’s waiver of any breach or failure to enforce
any of the terms, covenants, conditions, or other provisions of this Agreement
at any time shall not in any way affect, limit, modify, or waive that Party’s
right thereafter to enforce or compel strict compliance with every term,
covenant, condition, or other provision hereof, any course of dealing or custom
of the trade notwithstanding.  All waivers must be in writing and signed on
behalf of Owner and Contractor in accordance with Section 33.4.
 
33.6           Review and Approval.  Notwithstanding Owner’s or the Financing
Entities’, if any, review or Owner’s approval of any items submitted to Owner or
the Financing Entities for review or approval, neither Owner nor the Financing
Entities, if any, or any of their representatives or agents reviewing such
items, including the Owner’s Engineer, shall have any liability for, under or in
connection with the items such Person reviews or approves and Contractor shall
remain responsible for the quality and performance of the Work.  Neither Owner’s
nor the Financing Entities’ review or approval of any items, including the
drawings and specifications, shall constitute a waiver of any claim or right
that Owner may then or thereafter have against Contractor.  Unless otherwise
expressly provided herein, Owner shall not unreasonably delay its review of any
item submitted by Contractor for review or approval.  Any inspection comment,
review or approval of any Contractor Deliverable shall be performed in Owner’s
sole discretion.  The review or approval by Owner of any Subcontractor shall not
constitute any approval of the Work undertaken by any such Person, cause Owner
to have any responsibility for the actions, the Work, or payment of such Person
or to be deemed to be in an employer-employee relationship with any such
Subcontractor, or in any way relieve Contractor of its responsibilities and
obligations under this Agreement.
 
33.7           Time is of the Essence.  Subject to the terms and conditions of
this Agreement, including the express provisions providing for adjustment of the
Project Guaranteed Dates and the provisions limiting Contractor’s liability for
its failure to timely achieve Substantial Completion by the Substantial
Completion Guaranteed Date as set forth in Section 15.1, Contractor acknowledges
that timely achievement of Substantial Completion by the Substantial Completion
Guaranteed Date is essential to Owner, and therefore TIME IS OF THE ESSENCE with
respect to achieving Substantial Completion by the Substantial Completion
Guaranteed Date.
 
33.8           Third Party Beneficiaries.  The provisions of this Agreement are
intended for the sole benefit of Owner and Contractor and there are no
third-party beneficiaries hereof, except the
 

EXECUTION COPY

117

--------------------------------------------------------------------------------



Financing Entities where expressly provided and assignees as contemplated by the
terms of Section 26.1.  
 
33.9           Financing Matters.
 
33.9.1                Contractor Cooperation.  Contractor understands that Owner
may obtain financing for the Project consisting of:  (a) one or more
construction or permanent loans, to be secured by all or a portion of the
Project and Owner’s rights under this Agreement; (b) lease financing pursuant to
which Owner may assign this Agreement to one or more Financing Entities that may
then collaterally assign this Agreement to other Financing Entities or
sub-assign all or any portion of Owner’s rights and obligations hereunder to
Owner or an Affiliate of Owner; or (c) a combination thereof.  In connection
therewith, Contractor shall:  (x) execute any assignments, any amendments and
modifications hereto reasonably requested by the Financing Entities;
(y) promptly execute or consent to other documents to the extent reasonably
required by the Financing Entities, which consents may, among other things,
include provisions whereby Contractor agrees to:  (i) provide such Financing
Entities reasonable notice of and opportunity to cure Owner’s defaults
hereunder; (ii) allow such Financing Entities (as security for Owner’s
financing) to be assigned all of Owner’s rights hereunder and in such assets in
the event of an Owner’s Event of Default; provided, however, that Owner shall
keep Contractor currently informed of such assignment or reassignment;
(iii) provide for other customary investor or lender protection provisions that
are not in violation of Applicable Law; and (iv) provide copies of any
Certificate of Substantial Completion, Notice of Non-Critical Deficiencies,
request and use commercially reasonable efforts to obtain certificates from
Major Subcontractors regarding payments received by such Major Subcontractor to
date and disputed payments, and provide any other certificates, Notices and any
documents and plans submitted to Owner for review or approval hereunder, to the
Financing Entities and their designated agents or representatives; and
(z) deliver customary legal opinions of counsel to Contractor in accordance with
Section 33.16.  Without limiting the foregoing, Contractor shall enter into such
arrangements as Owner or the Financing Entities may reasonably request to ensure
the continued availability of the Contractor’s Equipment and Materials at the
Project Site and the right to use such Equipment and Materials (whether by
Contractor, Owner, or Owner’s nominees) in the prosecution of the Work as
contemplated by this Agreement until the Work is completed, including the
granting of security interests in such Equipment and Materials and shall keep
such Equipment and Materials free and clear of any liens or encumbrances that
could materially affect Contractor’s, Owner’s, or Owner’s nominee’s rights with
respect to such Equipment and Materials.  Contractor shall respond promptly to
requests for information regarding the qualifications, experience, past
performance and financial condition of Contractor and other matters pertaining
to Contractor’s obligations hereunder.  Notwithstanding the foregoing, under no
circumstances shall Contractor be obligated to enter into any amendment and
modification of this Agreement, or any other agreement with Owner or the
Financing Entities, that materially (i) reduces Contractor’s rights as set forth
in this Agreement; (ii) increases Contractor’s cost or risk to perform the Work,
or (iii) reallocates to Contractor any risks or obligations that are allocated
to Owner under this Agreement.
 
33.9.2                Documents Requested by Financing Entities.  Contractor
shall provide such data, reports, certifications and other documents, up to a
maximum of ten (10) copies each, or assistance related to the Work or this
Agreement as may be reasonably requested by the
 

EXECUTION COPY

118

--------------------------------------------------------------------------------



Financing Entities with respect to the financing of the Project; provided,
however, that the provision of this information shall not in any manner modify
Contractor’s rights or obligations under any other provision of this Agreement.
 
33.10                      Other Assistance.  Contractor shall to the extent
reasonably requested by Owner, assist Owner in dealing with Governmental
Authorities and Financing Entities in any and all matters relating to the Work
(including any interconnection facilities).
 
33.11                      Further Assurances.  Owner and Contractor will each
use its reasonable  efforts to implement the provisions of this Agreement, and
for such purpose each, at the reasonable request of the other, will, without
further consideration, promptly execute and deliver or cause to be executed and
delivered to the other such assistance, or assignments, consents or other
instruments in addition to those required by this Agreement, in form and
substance satisfactory to the other, as the other may reasonably deem necessary
or desirable to implement any provision of this Agreement.
 
33.12                      Record Retention.  Contractor agrees to retain for a
period of five (5) years from the Final Completion Date all records relating to
its performance of the Work or Contractor’s warranty obligations herein or for
such longer period of time as may be required pursuant to any applicable order
or decree of any Governmental Authority, and to cause all Subcontractors engaged
in connection with the Work or the performance by Contractor of its warranty
obligations herein to retain for the same period all their records relating to
the Work; provided Contractor’s only obligation with respect to any order or
decree of any Governmental Authority shall be to deliver documents (to the
extent required by such order or decree) within its possession to Owner, and
Owner agrees to maintain the confidentiality of all such documents pursuant to
Article 24.
 
33.13                      Binding on Successors, Etc.  Subject to Articles 24
and 26, this Agreement shall be binding on the Parties hereto and on their
respective successors, heirs and assigns.
 
33.14                      Merger of Prior Contracts.  This Agreement supersedes
any other agreement, whether written or oral, that may have been made or entered
into between Owner and Contractor or by any office or officer of such Party
relating to the Project or the Work including the Memorandum of Understanding
dated January 25, 2006 (as subsequently amended, the “MOU”), between Owner and
Contractor with respect to the Project and the related TSA.  The MOU and TSA
shall terminate upon the mutual execution of this Agreement, except for any
provision of such agreements that expressly survive the termination thereof,
respectively.  Any Work completed by Contractor under such prior agreements
shall be deemed part of the Work for all purposes hereunder.  This Agreement and
Exhibits hereto constitute the entire agreement between the Parties with respect
to the Project, and there are no other agreements or commitments with respect to
the Project except as set forth herein.
 
33.15                      Counterparts.  This Agreement may be executed in any
number of counterparts, and any Party hereto may execute any such counterpart,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument. This Agreement shall become effective when each Party hereto shall
have received a counterpart by facsimile or electronic mail hereof signed by
 

EXECUTION COPY

119

--------------------------------------------------------------------------------



the other Parties hereto. The Parties agree that the delivery of this Agreement
may be effected by means of an exchange of facsimile signatures with original
copies to follow by mail or courier service.
 
33.16                      Opinions of Counsel.  At the request of any Financing
Entity in connection with any financing, Contractor shall deliver to Owner and
any such Financing Entity, an opinion of counsel to Contractor, from a law firm
reasonably acceptable to Owner, that is reasonably acceptable to Owner opining
as to the matters set forth in Sections 4.1.1, 4.1.3, 4.1.4 and 4.1.6.
 
33.17                      Set-Off.  Either Party may at any time, but shall be
under no obligation to, set off any and all sums due from the other Party
against sums due to such Party hereunder.
 
33.18                      Attorneys’ Fees.  In the event any action by legal
proceeding shall be instituted between Owner and Contractor in connection with
this Agreement, the Party prevailing in such action shall be entitled to recover
from the other Party all of its reasonable costs and expenses incurred in
connection with such action by legal proceeding, including reasonable attorneys’
fees.
 
33.19                      Announcements; Publications.  Contractor shall
coordinate with Owner with respect to, and provide advance copies to Owner for
review of, the text of any proposed announcement or publication concerning the
Work prior to the dissemination thereof to the public or to any Person.  If
Owner delivers written notice to Contractor rejecting any such proposed
announcement or publication within five (5) Business Days after receiving such
advance copies, Contractor shall not make such public announcement or
publication.
 
33.20                      Independent Contractor.  Contractor is an independent
contractor, and nothing contained herein shall be construed as constituting any
relationship with Owner other than that of owner and independent contractor, or
as creating any relationship whatsoever between Owner and Contractor’s
employees.  Neither Contractor nor any of its employees is or shall be deemed to
be an employee of Owner.
 
(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)
 

EXECUTION COPY

120

--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date and the year first above written.
 
OWNER:
 
TXU US HOLDINGS COMPANY
a Texas corporation
 
By:                                                                           
Name:
Its:
     
CONTRACTOR:
 
BECHTEL POWER CORPORATION,
a Nevada corporation
 
 
By:                                                                           
Name:
Its:
     

 





EXECUTION COPY

121

--------------------------------------------------------------------------------


